Exhibit 10.91

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

and

AMENDMENT NO 1. TO AMENDED AND RESTATED COLLATERAL AND GUARANTY AGREEMENT

This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT and AMENDMENT NO.
1 TO AMENDED AND RESTATED COLLATERAL AND GUARANTY AGREEMENT, dated as of
November 1, 2018 (this “Amendment”), is entered into by and among PRIVATE
NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, a Delaware limited liability company
(the “Borrower”), each of the Guarantors party hereto, the Lenders party hereto,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”), and
CREDIT SUISSE AG, as collateral agent (in such capacity, including any successor
thereto, the “Collateral Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower has entered into that certain Amended and Restated Credit
Agreement, dated as of November 18, 2016 (as amended by that certain Amendment
No. 1 to Amended and Restated Credit Agreement, dated as of November 17, 2017,
and as may be further amended, amended and restated, supplemented and otherwise
modified prior to the date hereof, the “Credit Agreement”; the Credit Agreement
as amended by this Amendment is hereinafter referred to as the “Amended Credit
Agreement”), among the Borrower, the Lenders party thereto, the Administrative
Agent and the other parties party thereto from time to time;

WHEREAS, PNMAC Holdings, Inc. (formerly known as PennyMac Financial Services,
Inc.), a Delaware corporation (“Holdings”), has entered into that certain
Amended and Restated Collateral and Guaranty Agreement, dated as of November 18,
2016 (the “Collateral and Guaranty Agreement”), made by and among Holdings,
PNMAC Opportunity Fund Associates, LLC, a Delaware limited liability company
(“Associates”), and each of the other Guarantors and Assignors signatory thereto
(each, as defined in the Collateral and Guaranty Agreement) in favor of the
Collateral Agent.

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
and the Collateral and Guaranty Agreement, in each case, as set forth below; and

WHEREAS, the Borrower and the Lenders party hereto have agreed to amend certain
provisions of the Credit Agreement and the Collateral and Guaranty Agreement, in
each case, on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed as follows:

ARTICLE 1

Definitions

Section 1.1        Defined Terms.  Terms defined in the Credit Agreement and
used herein shall have the meanings assigned to such terms in the Credit
Agreement, unless otherwise defined herein or the context otherwise requires.

 







--------------------------------------------------------------------------------

 



ARTICLE 2

Amendments

Section 2.1         Amendments to Credit Agreement.  The Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A hereto.

Section 2.2         Amendments to Schedules to Credit Agreement.  Schedules
1.01(c), 1.01(d) 1.01(e), 6.04(ii), 6.05 and 6.06 of the Credit Agreement are
hereby amended and restated in their entirety by replacing such Schedules with
the corresponding Schedules attached hereto as Annex C.

Section 2.3        Amendments to Collateral and Guaranty Agreement.  The
Collateral and Guaranty Agreement is hereby amended and modified as follows:

(a)  The cover of the Collateral and Guaranty Agreement is hereby amended by
replacing the phrase “PENNYMAC FINANCIAL SERVICES, INC., as Holdings,” with the
phrase “PNMAC HOLDINGS, INC. (FORMERLY KNOWN AS PENNYMAC FINANCIAL SERVICES,
INC.), as Holdings, PENNYMAC FINANCIAL SERVICES, INC. (FORMERLY KNOWN AS NEW
PENNYMAC FINANCIAL SERVICES, INC.), as New Holdings,”;

(b)  The fourth recital to the Collateral and Guaranty Agreement is hereby
amended by adding the phrase “and New Holdings” after the word “Holdings”;

(c)  Section 10.01(a) of the Collateral and Guaranty Agreement is hereby amended
by adding the text “New Holdings,  ” after the text “Holdings,”; and

(d)  Section 10.15 of the Collateral and Guaranty Agreement is hereby amended by
adding the phrase “or New Holdings” after the word “Holdings”.

Section 2.4        Amendments to Schedules to Collateral and Guaranty Agreement.
 Schedules 1, 2, 3 and 4 of the Collateral and Guaranty Agreement are hereby
amended and restated in their entirety by replacing such Schedules with the
corresponding Schedules attached hereto as Annex D.

Section 2.5        Notice of Name Change.  Pursuant to Section 3.05 of the
Collateral and Guaranty Agreement, (x) Holdings hereby provides notice to the
Collateral Agent that it has changed its legal name to “PNMAC Holdings, Inc.”
and (y) in connection with such change, Holdings shall take all action
reasonably requested by the Collateral Agent to maintain the security interest
of the Collateral Agent in the Collateral intended to be granted by the
Collateral and Guaranty Agreement at all times fully perfected and in full force
and effect.

Section 2.6        Release of Guarantor.  Pursuant to Section 5.15 of the Credit
Agreement and Section 10.15 of the Collateral and Guaranty Agreement, (a) the
Borrower hereby designates Associates as an Unrestricted Subsidiary and (b)
Collateral Agent hereby releases Associates from its obligations under the
Collateral and Guaranty Agreement as an “Assignor” and a “Guarantor” thereunder,
and releases the security interest in the Collateral granted by Associates under
the Collateral and Guaranty Agreement, in each case effective as of the
Amendment Effective Date (as defined below).  Except with respect to the release
effected by this Section, the Collateral and Guaranty Agreement shall remain in
full force and effect in all respects.





2

--------------------------------------------------------------------------------

 



ARTICLE 3

Miscellaneous

Section 3.1        Conditions to Effectiveness.  This Amendment shall become
effective as of the later of (the “Amendment Effective Date”) (x) November 1,
2018 and (y) the date on which:

(a)         Amendment.  The Administrative Agent shall have received duly
executed and delivered counterparts of this Amendment that, when taken together,
bear the signatures of the Borrower and the Lenders party to the Credit
Agreement as of such date;

(b)         Secretary Certificate.  The Administrative Agent shall have received
a certificate of the Secretary or Assistant Secretary of each Credit Party dated
the Amendment Effective Date and certifying (i) that attached thereto is a copy
of the certificate or articles of incorporation or other equivalent formation
document, including all amendments thereto, of each Credit Party, certified as
of a recent date by the Secretary of State (or other similar official) of the
state of its organization (or certifying that that there has been no change to
such formation document since the Amendment No. 1 Effective Date), (ii) that
attached thereto is a true and complete copy of the by-laws, partnership
agreement, limited liability company agreement, memorandum and articles of
association or other equivalent governing document of such Credit Party as in
effect on the Amendment Effective Date and at all times since a date prior to
the date of the resolutions described in clause (iii) below (or certifying that
that there has been no change to such formation document since the Amendment No.
1 Effective Date), (iii) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Credit Party authorizing the execution, delivery and performance
of this Amendment, the Acknowledgment and any other Credit Document or other
document required to be executed and delivered on behalf of the Borrower  or
such Credit Party under this Amendment, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Amendment
Effective Date, (iv) that the certificate or articles of incorporation or other
equivalent formation document of such Credit Party has not been amended since
the date of the last amendment thereto furnished pursuant to clause (i) above,
and (v) as to the incumbency and specimen signature of each officer executing
this Amendment, the Acknowledgment or any other document delivered in connection
herewith on behalf of such Credit Party; and the certificate referred to in this
clause (b) shall contain a certification by an Authorized Officer of such Credit
Party as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing such certificate pursuant to this clause (b);

(c)         Good Standing Certificate of the Borrower.  The Administrative Agent
shall have received a certificate as to the good standing of each Credit Party
as of a recent date, from the Secretary of State (or other similar official) of
the state of its organization;

(d)         Closing Certificate.  The Administrative Agent shall have received a
certificate, dated the Amendment Effective Date and signed by an Authorized
Officer of the Borrower, confirming compliance with the conditions precedent set
forth in (b) and (c) of Section 4.01 of the Credit Agreement;

(e)         Opinions of Counsel.  The Administrative Agent shall have received,
on behalf of itself and the Lenders, a favorable written opinion of (i) Morgan,
Lewis & Bockius LLP, counsel to the Borrower, and (ii) in-house counsel of the
Borrower, each such opinion to be in form and substance reasonably satisfactory
to the Administrative Agent, in each case (A) dated the Amendment Effective
Date, (B) addressed to the Administrative Agent and the Lenders, and
(C) covering such matters relating to this Amendment and the transactions
contemplated hereby as the Administrative Agent shall reasonably request, and
the Borrower hereby requests such counsel to deliver such opinions;





3

--------------------------------------------------------------------------------

 



(f)         No Default.  On the date hereof and on the Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;

(g)         Accuracy of Representations and Warranties.  Each of the
representations and warranties set forth in Section 3.2 of this Amendment shall
be correct in all material respects on and as of the Amendment Effective Date as
though made on and as of such date, except to the extent that any such
representations and warranties are stated to relate solely to an earlier date,
in which case such representations and warranties shall be correct in all
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality”,  “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates;

(h)         Acknowledgment and Confirmation.  The Administrative Agent shall
have received the Acknowledgment and Confirmation, substantially in the form of
Annex B hereto (the “Acknowledgement”), dated as of the Amendment Effective
Date, executed and delivered by an authorized officer or other authorized
signatory of each Guarantor;

(i)          Effectiveness Fee and Expenses.  The Borrower shall have paid to
the Administrative Agent on or before the Amendment Effective Date (i) for the
account of each Lender, a consent fee equal to 0.50% of the Commitment of such
Lender as in effect on the Amendment Effective Date after giving effect to this
Amendment, (ii) all Fees and other amounts due and payable on or prior to the
Amendment Effective Date and (iii) all reasonable and documented fees,
out-of-pocket costs and expenses of the Administrative Agent incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of Davis Polk &
Wardwell LLP, counsel for the Administrative Agent;

(j)          Documentation.  The Administrative Agent shall have received, at
least five Business Days prior to the Amendment Effective Date, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act; and

(k)         New PennyMac Guarantee.  The Collateral Agent shall have received a
Security Agreement Supplement executed by PennyMac Financial Services, Inc.
(formerly known as New PennyMac Financial Services, Inc.) (“New Holdings”), and
New Holdings shall take all actions as specified in the Collateral and Guaranty
Agreement as would have been taken by New Holdings had it been an original party
to the Collateral and Guaranty Agreement, in each case with all documents and
actions required above to be taken to the reasonable satisfaction of the
Collateral Agent.

Section 3.2         Representations and Warranties.   To induce the other
parties hereto to enter into this Amendment, the Borrower represents and
warrants to each of the Administrative Agent and the Lenders that:

(a)         Each of the representations and warranties set forth in Article 3 of
the Credit Agreement and in each other Credit Document are true and correct in
all material respects on and as of the Amendment Effective Date as though made
on and as of such date, except to the extent that any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date, provided that in each case, any representation or warranty
that is qualified as to “materiality” or “material adverse effect” is true and
correct (after giving effect to any qualification therein) in all respects, and
except to the extent that the





4

--------------------------------------------------------------------------------

 



representation and warranty set forth in Section 3.06 to the Collateral and
Guaranty Agreement would be untrue or incorrect as a result of any of the
transactions contemplated by that certain Contribution Agreement and Plan of
Merger, dated as of August 2, 2018, by and among Holdings, New Holdings, New
PennyMac Merger Sub, LLC, a Delaware limited liability company, the contributors
listed on Exhibit A thereto, and the Borrower;

(b)         As of the date hereof, the Borrower has the limited liability
company power and authority, and the legal right, to enter into and perform this
Amendment.  The execution, delivery and performance of this Amendment have been
duly authorized by all necessary limited liability company action on the part of
such party.  The execution and delivery by such party of this Amendment, and
performance by such party of the Amended Credit Agreement, will not (i)
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or Governmental Authority, (ii) (x)
violate or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase of redemption of any
obligation under, or (y) result in the creation or imposition of (or the
obligation to directly or indirectly create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party or any Restricted Subsidiary pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
agreement, contract or instrument, in each case to which any Credit Party or any
Restricted Subsidiary is a party or by which it or any of its property or assets
is bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any Restricted Subsidiary, except to the
extent all violations or contraventions with respect to the foregoing clauses
(i) and (ii)(x) could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  This Amendment constitutes a
legal, valid and binding obligation of such party, enforceable against such
party in accordance with its terms, except to the extent that such enforcement
may be limited by applicable bankruptcy, insolvency, and other similar laws
affecting creditors’ rights generally;

(c)         The Acknowledgement, when executed and delivered by each Guarantor
party thereto, will constitute a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally; and

(d)         On the date hereof and on the Amendment Effective Date (both before
and after giving effect to this Amendment), no Default or Event of Default has
occurred and is continuing.

Section 3.3         Severability.      In the event any one or more of the
provisions contained in this Amendment should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 3.4         Continuing Effect; No Other Waivers or Amendments.

(a)          This Amendment shall not constitute an amendment to or waiver of
any provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Credit Party that





5

--------------------------------------------------------------------------------

 



would require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein.  Except as expressly amended or
waived hereby, the provisions of the Credit Agreement and the other Credit
Documents are and shall remain in full force and effect in accordance with their
terms.

(b)          The parties hereto acknowledge and agree that (i) this Amendment,
the Acknowledgment and any other Credit Documents executed and delivered in
connection herewith do not constitute a novation, or termination of the
“Obligations” (as defined in the Credit Documents) under the Credit Agreement as
in effect prior to the Amendment Effective Date; (ii) such “Obligations” are in
all respects continuing (as amended hereby) with only the terms thereof being
modified to the extent expressly provided in this Amendment; and (iii) the Liens
and security interests as granted under the Credit Documents securing payment of
such “Obligations” are in all such respects continuing in full force and effect
and secure the payment of the “Obligations.”

(c)          On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”,  “hereunder”,  “hereof”,  “herein” or
words of like import, shall mean and be a reference to the Amended Credit
Agreement, and this Amendment and the Credit Agreement shall be read together
and construed as a single instrument.  This Amendment and the Acknowledgment
shall be a Credit Document for all purposes under the Credit Agreement.

Section 3.5         Counterparts.   This Amendment may be executed in any number
of counterparts and by the different parties to this Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
Amendment.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic image shall be effective as delivery
of a manually executed counterpart of this Amendment.

Section 3.6         GOVERNING LAW.   THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

* * *

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as the Borrower and an
Assignor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

PNMAC HOLDINGS, INC., as an Assignor and a Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

PENNYMAC FINANCIAL SERVICES, INC., as an Assignor and a Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

PNMAC CAPITAL MANAGEMENT, LLC, as an Assignor and a Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as an Assignor and a Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 





[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 



 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name: Doreen Barr

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Komal Shah

 

Name: Komal Shah

 

Title: Authorized Signatory

 





[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 



 

 

 

 

CREDIT SUISSE AG, as Collateral Agent

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name: Doreen Barr

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Komal Shah

 

Name: Komal Shah

 

Title: Authorized Signatory

 





[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

 

 

Barclays Bank PLC, as a Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name: Ronnie Glenn

 

Title: Director

 





[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name: Ryan Durkin

 

Title: Authorized Signatory

 





[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

 

 

JPMorgan Chase Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Evelyn Crisci

 

Name:

Evelyn Crisci

 

Title:

Executive Director

 

 

J.P. Morgan

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

 

 

Citibank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Marina Donskaya

 

Name:

Marina Donskaya

 

Title:

Vice President

 





[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 





[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 



ANNEX A
TO AMENDMENT

Amendments to Credit Agreement

[attached]



[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to

Amended and Restated Collateral and Guaranty Agreement (PennyMac)]

--------------------------------------------------------------------------------

 

Marked Version Reflecting Changes Pursuant to THE AMENDMENT NO. 2 TO

AMENDED AND RESTATED CREDIT AGREEMENT dated November 1, 2018

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 18, 2016

among

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,

as Borrower,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

CREDIT SUISSE LOAN FUNDING LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

PAGE

ARTICLE 1

DEFINITIONS

 

 

Section 1.01 .  Defined Terms


1

Section 1.02 .  Terms Generally


37

Section 1.03 .  Classification of Loans and Borrowings


38

Section 1.04 .  Limited Condition Acquisitions


39

 

 

ARTICLE 2

THE CREDITS

 

 

Section 2.01 .  Commitments


41

Section 2.02 .  Loans


41

Section 2.03 .  Borrowing Procedure


42

Section 2.04 .  Evidence of Debt; Repayment of Loans


43

Section 2.05 .  Fees


43

Section 2.06 .  Interest on Loans


44

Section 2.07 .  Default Interest


44

Section 2.08 .  Alternate Rate of Interest


44

Section 2.09 .  Termination and Voluntary Reduction of Commitments


45

Section 2.10 .  Conversion and Continuation of Borrowings


45

Section 2.11 .  [Reserved].


46

Section 2.12 .  Voluntary Prepayments


46

Section 2.13 .  Mandatory Prepayments and Commitment Reductions


47

Section 2.14 .  Reserve Requirements; Change in Circumstances


48

Section 2.15 .  Change in Legality


49

Section 2.16 .  Breakage


50

Section 2.17 .  Pro Rata Treatment


50

Section 2.18 .  Sharing of Setoffs


51

Section 2.19 .  Payments


51

Section 2.20 .  Taxes


52

Section 2.21 .  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate


55

Section 2.22 .  Defaulting Lenders


56

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

 

Section 3.01 .  Company Status


58

Section 3.02 .  Power and Authority


58

Section 3.03 .  No Violation


58

Section 3.04 .  Approvals


59

Section 3.05 .  Financial Statements; Financial Condition; Undisclosed
Liabilities


59

Section 3.06 .  Litigation


60

 





 

--------------------------------------------------------------------------------

 

 

 

 

Section 3.07 .  True and Complete Disclosure


60

Section 3.08 .  Use of Proceeds; Margin Regulations


61

Section 3.09 .  Tax Returns and Payments


61

Section 3.10 .  Compliance with ERISA


61

Section 3.11 .  Security Documents


62

Section 3.12 .  Properties


62

Section 3.13 .  Capitalization


62

Section 3.14 .  Subsidiaries


62

Section 3.15 .  Compliance with Statutes, Etc


62

Section 3.16 .  Investment Company Act


63

Section 3.17 .  Insurance


63

Section 3.18 .  Environmental Matters


63

Section 3.19 .  Employment and Labor Relations


64

Section 3.20 .  Intellectual Property, Etc


64

Section 3.21 .  Indebtedness


64

Section 3.22 .  Sanctions, Anti-Money Laundering and Anti-Corruption Laws


64

Section 3.23 .  Senior Indebtedness


65

Section 3.24 .  Encumbered Assets


65

 

 

ARTICLE 4

CONDITIONS OF LENDING

 

 

Section 4.01 .  All Borrowings


65

Section 4.02 .  Closing Date


66

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

 

Section 5.01 .  Information Covenants


68

Section 5.02 .  Books, Records and Inspections


71

Section 5.03 .  Maintenance of Property; Insurance


72

Section 5.04 .  Existence; Franchises


72

Section 5.05 .  Compliance with Statutes, Etc


73

Section 5.06 .  Compliance with Environmental Laws


73

Section 5.07 .  ERISA


74

Section 5.08 .  End of Fiscal Years; Fiscal Quarters


74

Section 5.09 .  [Reserved].


74

Section 5.10 .  Payment of Taxes


74

Section 5.11 .  Use of Proceeds


74

Section 5.12 .  Reserved.


74

Section 5.13 .  Maintenance of Company Separateness


74

Section 5.14 .  Maintenance of Ratings


75

Section 5.15 .  Designation of Subsidiaries


75

 





 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE 6

NEGATIVE COVENANTS

 

 

Section 6.01 .  Liens


76

Section 6.02 .  Consolidation, Merger, Sale of Assets, Etc


80

Section 6.03 .  Dividends


84

Section 6.04 .  Indebtedness


86

Section 6.05 .  Advances, Investments and Loans


89

Section 6.06 .  Transactions with Affiliates


94

Section 6.07 .  Asset Coverage Ratios


95

Section 6.08 .  Corporate Indebtedness Ratios


95

Section 6.09 .  Consolidated Indebtedness to Consolidated Tangible Net Worth


96

Section 6.10 .  Other Indebtedness and Agreements


96

Section 6.11 .  Limitation on Certain Restrictions on Subsidiaries


96

Section 6.12 .  Limitation on Issuance of Equity Interests


97

Section 6.13 .  Business; Etc


98

Section 6.14 .  Limitation on Creation of Subsidiaries


98

Section 6.15 . Prepayments of Other Indebtedness


98

Section 6.16 .  Use of Proceeds


99

 

 

ARTICLE 7

EVENTS OF DEFAULT

 

 

Section 7.01 .  Events of Default


99

Section 7.02 . Right to Cure


102

 

 

ARTICLE 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

ARTICLE 9

MISCELLANEOUS

 

 

Section 9.01 .  Notices; Electronic Communications


106

Section 9.02 .  Survival of Agreement


108

Section 9.03 .  Binding Effect


108

Section 9.04 .  Successors and Assigns


108

Section 9.05 .  Expenses; Indemnity


113

Section 9.06 .  Right of Setoff


115

Section 9.07 .  Applicable Law


115

Section 9.08 .  Waivers; Amendment


115

Section 9.09 .  Interest Rate Limitation


116

Section 9.10 .  Entire Agreement


116

Section 9.11 .  WAIVER OF JURY TRIAL


117

Section 9.12 .  Severability


117

Section 9.13 .  Counterparts


117

Section 9.14 .  Headings


117

Section 9.15 .  Jurisdiction; Consent to Service of Process


117

 





 

--------------------------------------------------------------------------------

 

 

 

 

Section 9.16 .  Confidentiality


118

Section 9.17 .  Lender Action


119

Section 9.18 .  No Fiduciary Duty


119

Section 9.19 .  USA PATRIOT Act Notice


120

Section 9.20 .  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


120

Section 9.21 .  Amendment and Restatement; No Novation.  


120

 

 

 

SCHEDULE 1.01(a)

Lenders and Commitments

SCHEDULE 1.01(b)

Lender Addresses

SCHEDULE 1.01(c)

Encumbered Assets

SCHEDULE 1.01(d)

RC Assets

SCHEDULE 1.01(e)

Unrestricted Subsidiaries

SCHEDULE 3.06

Litigation

SCHEDULE 3.09

Certain Tax Matters

SCHEDULE 3.14

Subsidiaries

SCHEDULE 3.17

Insurance

SCHEDULE 3.21

Existing Indebtedness

SCHEDULE 6.01

Existing Liens

SCHEDULE 6.04(ii)

Existing Scheduled Indebtedness

SCHEDULE 6.05

Existing Investments

SCHEDULE 6.06

Affiliate Transactions

SCHEDULE 6.11

Certain Restrictive Agreements

 

 

EXHIBIT A

Form of Borrowing Request

EXHIBIT B-1

Form of Quarterly Compliance Certificate

EXHIBIT B-2

Form of Monthly Compliance Certificate

EXHIBIT C

Form of Assignment and Acceptance

EXHIBIT D

Form of Administrative Questionnaire

EXHIBIT E

Form of Solvency Certificate

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 18, 2016, among
PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders (such term and each other capitalized term
used but not defined in this introductory statement having the meaning given it
in ‎Article 1), and CREDIT SUISSE AG, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) for the Lenders.

The Borrower has requested the Lenders to extend credit in the form of Loans at
any time and from time to time on or after the Closing Date and prior to the
Maturity Date in an aggregate principal amount at any time outstanding not in
excess of $150,000,000.  The proceeds of the Loans are to be used solely for
working capital and general corporate purposes of the Borrower and its
Subsidiaries, including Permitted Acquisitions.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” shall have the meaning assigned to such term in ‎Section
6.05(xii).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
‎Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit D, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affiliate” shall mean, with respect to any specified Person, any other Person
who directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the





1

--------------------------------------------------------------------------------

 

 

management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and for purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” have
meanings correlative of the foregoing.

“Affiliate Transaction” shall have the meaning assigned to such term in ‎Section
6.06.

“Agents” shall have the meaning assigned to such term in ‎Article 8.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a Eurodollar Borrowing with an Interest Period of
one month plus 1.00%; provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall (i) be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates (as set forth by any service selected
by the Administrative Agent that has been nominated by the ICE Benchmark
Administration Limited (or any Person which takes over the administration of
that rate) as an authorized information vendor for the purpose of displaying
such rates) (the “ICE LIBOR”) as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time) and (ii) in no event
be less than 0.00% per annum. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer
exist.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

“Amendment No. 1 Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in that certain Amendment No. 1 to Amended and
Restated Credit Agreement, dated as of November 17, 2017, among the Borrower,
the Lenders party thereto and the Administrative Agent.

“Amendment No. 2 Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in that certain Amendment No. 2 to Amended and
Restated Credit Agreement, dated as of November 1, 2018, among the Borrower, the
Lenders party thereto and the Administrative Agent.

“Anti-Corruption Laws” shall have the meaning assigned to such term in ‎Section
3.22.





2

--------------------------------------------------------------------------------

 

 

“Anti-Money Laundering Laws” shall have the meaning assigned to such term in
‎Section 3.22.

“Applicable Margin” shall mean (a) with respect to any Eurodollar Loan, 3.75%
per annum and (b) with respect to any ABR Loan, 2.75% per annum.

“Approvals” shall mean, with respect to the Borrower or any of its applicable
Restricted Subsidiaries, any approvals obtained from Ginnie Mae, Fannie Mae,
Freddie Mac or HUD in designation of the Borrower or such Restricted Subsidiary
as a Ginnie Mae-approved issuer, a Ginnie Mae-approved servicer, an FHA-approved
mortgagee, a VA-approved lender, a Fannie Mae-approved seller or servicer or a
Freddie Mac-approved seller or servicer, as applicable, in good standing.

“Arranger” shall mean Credit Suisse Loan Funding LLC in its capacity as sole
bookrunner and sole lead arranger of the Credit Facility.

“Asset Coverage Ratio Default” shall have the meaning assigned to such term in
Section 7.02.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit C or such other form as shall be approved
by the Administrative Agent.

“Attributable Debt” shall mean, in respect of a sale-leaseback transaction, as
of the time of determination, the present value (discounted at the interest rate
per annum implicit in the lease involved in such sale-leaseback transaction, as
determined in good faith by the Borrower) of the obligation of the lessee
thereunder for rental payments (excluding, however, any amounts required to be
paid by such lessee, whether or not designated as rent or additional rent, on
account of maintenance and repairs, insurance, taxes, assessments, water rates
or similar charges or any amounts required to be paid by such lessee thereunder
contingent upon the amount of sales or similar contingent amounts) during the
remaining term of such lease (including any period for which such lease has been
extended or may, at the option of the lessor, be extended); provided, however,
that if such sale and leaseback transaction results in a Capitalized Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of Capitalized Lease Obligation. In the case of
any lease which is terminable by the lessee upon the payment of a penalty, such
rental payments shall also include the amount of such penalty, but no rental
payments shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated.

“Authorized Officer” shall mean the chief executive officer, president,
secretary, treasurer, or other “chief” officer of the Borrower.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council





3

--------------------------------------------------------------------------------

 

 

of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Basket” shall mean any amount, threshold or other value permitted or prescribed
with respect to any Lien, Indebtedness, Investment, Dividend, transaction value,
judgment, or other amount under any provision in Articles 3, 5, 6, or 7 and the
definitions related thereto.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in ‎Section
9.01.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of ‎Section 2.03 and substantially in the form of Exhibit A, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in ‎Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to ‎Section 4.02(g) or ‎Section 5.01(a) or ‎(b), as
applicable.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(without duplication) by such Person which should be capitalized in accordance
with GAAP and, without duplication, the amount of Capitalized Lease Obligations
incurred by such Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are required to be
capitalized on the books of





4

--------------------------------------------------------------------------------

 

 

such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a combined capital and surplus of at least
$1,000,000,000 with maturities of not more than one year from the date of
acquisition by such Person, (iv) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by such Person, and (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority or the NAIC
after the Closing Date or (c) compliance by any Lender (or, for purposes of
‎Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date), other than Holdings or New Holdings, shall have obtained the power
(whether or not exercised) to elect a majority of the board of directors (or
equivalent governing body) of Holdings, New Holdings or the Borrower, (ii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Closing Date), other than Holdings or New
Holdings, is or shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the





5

--------------------------------------------------------------------------------

 

 

Exchange Act as in effect on the Closing Date), directly or indirectly, of 35%
or more on a fully diluted basis of the voting interests in the Equity Interests
of Holdings, New Holdings or the Borrower or (iii) any Person other than
Holdings or New Holdings shall become a managing member of the Borrower.

“Charges” shall have the meaning assigned to such term in ‎Section 9.09.

“Claims” shall have the meaning assigned to such term in the definition of
“Environmental Claims”.

“Closing Date” shall mean the date on which the conditions specified in Section
4.01 and Section 4.02 are satisfied (or waived in accordance with Section 9.08).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Investment Transaction” shall mean a transaction entered into in the
ordinary course of business pursuant to which a portion of MSRs or the right to
receive fees in respect of MSRs are transferred for fair value to another
Person.

“Collateral” shall mean all property with respect to which any security
interests or liens have been granted (or are purported to have been granted)
pursuant to any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

“Collateral and Guaranty Agreement” shall mean the Amended and Restated
Collateral and Guaranty Agreement, dated as of the date hereof, among Holdings,
New Holdings, the Borrower, certain other Subsidiaries of the Borrower from time
to time party thereto and the Collateral Agent.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 1.01(a), or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
‎Section 2.09 or Section 2.13 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to ‎Section 9.04.

“Commitment Fee” shall have the meaning assigned to such term in ‎Section
2.05(a).

“Communications” shall have the meaning assigned to such term in ‎Section 9.01.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).





6

--------------------------------------------------------------------------------

 

 

“Compliance Certificate Date” shall have the meaning assigned to such term in
Section 5.01(d).

“Connection Taxes” shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” shall mean, for any period, the sum (without duplication)
of:

(a)        Consolidated Net Income for such period, plus

(b)        Fixed Charges of the Borrower and the Restricted Subsidiaries, to the
extent deducted in calculating Consolidated Net Income for such period, plus

(c)        to the extent deducted in calculating Consolidated Net Income for
such period and as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in conformity with GAAP:

(i)         income taxes (including the amount of Permitted Tax Distributions
actually made in respect of such period in accordance with Section 6.03(vi)),
other than income taxes or income tax adjustments (whether positive or negative)
attributable to asset sales (other than asset sales in the ordinary course of
business) or extraordinary gains or losses;

(ii)       depreciation, amortization (other than, for the avoidance of doubt,
amortization related to MSRs), stock-based compensation and all other non-cash
items reducing Consolidated Net Income (not including non-cash charges in a
period which reflect accrued expenses paid or to be paid in another period in
cash), less all non-cash items increasing Consolidated Net Income (but excluding
the fair value of MSRs capitalized by the Borrower and the Restricted
Subsidiaries and any such amortization or non-cash items in respect of Permitted
Funding Indebtedness);

(iii)      all non-recurring losses (and minus all non-recurring gains);

(iv)       costs associated with exit and disposal activities incurred in
connection with a restructuring as defined in ASC 420-10; and

(v)        non-controlling interest income (loss);

provided that, with respect to any Restricted Subsidiary, such items will be
added only to the extent and in the same proportion that such Restricted
Subsidiary’s net income was included in calculating Consolidated Net Income, all
as determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and the Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries in accordance with GAAP, (ii) to





7

--------------------------------------------------------------------------------

 

 

the extent not included pursuant to clause (i), all Indebtedness of the Borrower
and the Restricted Subsidiaries (on a consolidated basis) in respect of
Permitted Funding Indebtedness, Non-Recourse Indebtedness and Securitization
Indebtedness, (iii) all Indebtedness of the Borrower and the Restricted
Subsidiaries of the type described in clause (ii) of the definition of
Indebtedness and (iv) all Contingent Obligations of the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in preceding clauses (i), (ii) and (iii); provided that no
determination of “Consolidated Indebtedness” shall include the aggregate amount
available to be drawn or paid (i.e., unfunded amounts) under all letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations issued for the account of the Borrower or any Restricted
Subsidiary (but excluding, for avoidance of doubt, all unpaid drawings or other
matured monetary obligations owing in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety and appeal bonds and similar
obligations).

“Consolidated Indebtedness to Consolidated Tangible Net Worth Ratio” shall have
the meaning assigned to such term in Section 6.09.

“Consolidated Interest Expense”  shall mean, for any period, the sum of, without
duplication:

(a)        the aggregate of the interest expense on Indebtedness of the Borrower
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including, without limitation, (i) any
amortization of debt discount; (ii) the net costs under Interest Rate Protection
Agreements and Other Hedging Agreements; (c) all capitalized interest; and
(d) the interest portion of any deferred payment obligation;

(b)        to the extent not already included in clause (a), the interest
component of Capitalized Lease Obligations paid, accrued and/or scheduled to be
paid or accrued by the Borrower and the Restricted Subsidiaries during such
period as determined on a consolidated basis in accordance with GAAP;

(c)        the imputed interest with respect to Attributable Debt; and

(d)        the product of (i) all dividends, whether paid or accrued and whether
or not in cash, on any series of Disqualified Equity Interests or preferred
stock of the Borrower or any Restricted Subsidiary, other than dividends on
Equity Interests of the Borrower or any Restricted Subsidiary payable solely in
Equity Interests of such Person (other than Disqualified Equity Interests) or to
the Borrower or a Restricted Subsidiary, times (b) a fraction, the numerator of
which is one (1) and the denominator of which is one (1) minus the then current
combined federal, state and local statutory tax rate of the Borrower and the
Restricted Subsidiaries, expressed as a decimal, in each case, determined on a
consolidated basis for the Borrower and the Restricted Subsidiaries in
accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the aggregate net income
(or loss) of the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP; provided that the
following (without duplication) will be excluded in computing Consolidated Net
Income:





8

--------------------------------------------------------------------------------

 

 

(a)        the net income or loss for such period of any Person (other than the
Borrower) that is not a Restricted Subsidiary, except to the extent of the
lesser of:

(i)         in the case of net income, the dividends or other distributions
actually paid in cash to the Borrower or any Restricted Subsidiary (subject to
clause (b) below) by such Person during such period, and

(ii)       the pro rata share of the Borrower and/or any Restricted Subsidiary
in such Person’s net income earned during such period;

(b)        the net income (but not loss) for such period of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such net income would not have
been permitted for the relevant period by charter or by any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Restricted Subsidiary;

(c)        any net after-tax gains or losses for such period attributable to
asset sales (other than asset sales in the ordinary course of business) or the
extinguishment of Indebtedness;

(d)        any net after-tax extraordinary gains or losses for such period;

(e)        the cumulative effect of a change in accounting principles for such
period;

(f)        any valuation allowance for such period for mortgage loans held for
investment and/or any change in fair value for such period of mortgage loans
held for sale and corresponding debt in relation to securitized loans
consolidated in accordance with GAAP that require no additional capital or
equity contributions to the Borrower or any Restricted Subsidiary;

(g)        any change in fair value for such period due to changes in valuation
inputs or assumptions used in the valuation model and provision for impairment
of MSRs carried at lower of amortized cost or fair value;

(h)        any change in fair value of excess servicing spread liability for
such period due to changes in valuation inputs or assumptions used in the
valuation model; and

(i)         any income or loss for such period related to the fair market value
of hedges related to MSRs or other mortgage-related assets or liabilities, to
the extent that such other mortgage-related assets or liabilities are valued at
fair market value or the lower of amortized cost or fair value and gains and
losses with respect to such related assets or liabilities have been excluded
pursuant to another clause of this provision;

provided further that, to the extent not already reflected as a reduction to
Consolidated Net Income for such period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period shall be reduced by an
amount equal to the amount of Permitted Tax Distributions actually made in
respect of such period in accordance with Section 6.03(vi).

“Consolidated Tangible Net Worth” shall mean, at any time, the excess of the
total assets over the total liabilities, in each case of the Borrower and the
Restricted Subsidiaries,





9

--------------------------------------------------------------------------------

 

 

determined on a consolidated basis in accordance with GAAP at such time,
excluding (a) goodwill and (b) other intangibles (but including MSRs and
capitalized software).

“Consolidated Total Assets” shall mean, at any time, the total assets of the
Borrower and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as shown on the most recent balance sheet delivered
pursuant to Section 4.02(g) or ‎Section 5.01 at such time.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing, having the
economic effect of guaranteeing or intended to guarantee any Indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or any
property constituting direct or indirect security therefor or (y) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth, solvency or other financial statement condition of the
primary obligor, (iii) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or any customary carve-out
matters for which such Person acts as a guarantor, such as fraud,
misappropriation, breach of representation and warranty and misapplication,
unless and until a claim for payment or performance has been made in respect
thereof (which has not been satisfied).  The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Contribution Agreement and Plan of Merger” shall mean that certain Contribution
Agreement and Plan of Merger, dated as of August 2, 2018, by and among Holdings,
New Holdings, New PennyMac Merger Sub, LLC, a Delaware limited liability
company, the contributors listed on Exhibit A thereto, and the Borrower.

“Corporate Indebtedness” shall mean, with respect to any Person, the aggregate
consolidated amount of Indebtedness of such Person and its Restricted
Subsidiaries then outstanding that would be shown on a consolidated balance
sheet of such Person and its Restricted Subsidiaries (excluding, for the purpose
of this definition, Indebtedness incurred under ‎Section 6.04(ii), ‎Section
6.04(iii), Section 6.04(vi) (solely in respect of guaranties or Contingent
Obligations of the types of Indebtedness excluded pursuant to the other
subclauses referenced in this parenthetical), Section 6.04(xii), Section
6.04(xiii) and Section 6.04(xv));





10

--------------------------------------------------------------------------------

 

 

provided that MSR Indebtedness of any Person or its Restricted Subsidiaries
shall constitute Corporate Indebtedness with respect to such Person.

“Corporate Indebtedness to EBITDA Ratio” shall mean, for any period, the ratio
of (a) Corporate Indebtedness as of the end of such period to (b) Consolidated
EBITDA for such period; provided that for purposes of any calculation of the
Corporate Indebtedness to EBITDA Ratio, Corporate Indebtedness and Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries shall be determined on a
Pro Forma Basis in accordance with the requirements of the definition of “Pro
Forma Basis” contained herein.

“Credit Documents” shall mean this Agreement, the Collateral and Guaranty
Agreement, the Intercompany Subordination Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note and each
other Security Document.

“Credit Enhancement Agreements” shall mean, collectively, any documents,
instruments, guarantees or agreements entered into by the Borrower, any
Restricted Subsidiary, or any Securitization Entity for the purpose of providing
credit support (that is reasonably customary as determined by the Borrower’s
senior management) with respect to any Permitted Funding Indebtedness or
Permitted Securitization Indebtedness.

“Credit Facility” shall mean the revolving credit facility provided for by this
Agreement.

“Credit Party” shall mean New Holdings, Holdings, the Borrower and each
Subsidiary Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to ‎Section 2.22(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder, unless such Lender
notifies Administrative Agent in writing that such failure is the result of such
Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any, in each
case giving effect to amendments and waivers then in effect) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s  obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative





11

--------------------------------------------------------------------------------

 

 

Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to ‎Section 2.22(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Designated Non-Cash Consideration” shall mean any non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with an
asset sale that is so designated as “Designated Non-Cash Consideration” pursuant
to an officer’s certificate delivered to the Administrative Agent, which
certificate shall set forth the Fair Market Value of such non-cash consideration
and the basis for determining such Fair Market Value, less the amount of Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

“Disqualified Equity Interests” shall mean that portion of any Equity Interest
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder thereof), or upon
the happening of any event (other than an event which would constitute a Change
of Control), matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof (except, in each case, upon the occurrence of a Change of Control), or
requires the payment of dividends or distributions that would otherwise be
prohibited by the terms of this Agreement, in each case on or prior to the
Maturity Date.

“Dividend” shall mean, with respect to any Person, that such Person has,
directly or indirectly, declared or paid a dividend, distribution or returned
any other amount with respect to any Equity Interests to its stockholders,
shareholders, partners or members or authorized or made any other distribution,
payment or delivery of property or cash to its stockholders, shareholders,
partners or members in their capacity as such, or redeemed, retired, purchased
or otherwise acquired or terminated or cancelled, directly or indirectly, for a
consideration (whether in cash, securities or other property) any shares of any
class of its capital stock or any other Equity Interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its capital stock or other Equity Interests).





12

--------------------------------------------------------------------------------

 

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person incorporated or organized in the United States or any State thereof or
the District of Columbia.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender and (iv) any other Person (other than a natural
person) approved by the Administrative Agent and, unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed and, in the case of the Borrower, any such
approval shall be deemed to have been given if the Borrower has not responded
within five Business Days of a request for such approval); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) the
Borrower or any of the Borrower’s Affiliates or (y) any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y).

“Encumbered Asset” shall mean, at any time, any asset of the Borrower or any
Restricted Subsidiary, other than an RC Asset, that satisfies each of the
following requirements at such time: (a) such asset shall be of a class set
forth as an “Eligible Asset Class” on Schedule 1.01(c), (b) such asset shall be
owned exclusively by the Borrower or any Restricted Subsidiary, (c) such asset
shall be free and clear of all Liens (other than Permitted Liens) and (d) such
asset shall be denominated in US dollars and any real property securing such
asset shall be located in the United States.

“Encumbered Asset Amount” shall mean, at any time, an amount equal to the
aggregate Encumbered Asset Contributions for all Encumbered Assets at such time.

“Encumbered Asset Contribution” shall mean, for any Encumbered Asset at any
time, an amount equal to (a) the product of (x) the carrying value of such
Encumbered Asset under GAAP as at such time; provided that, prior to the first
delivery of a compliance certificate pursuant to Section 5.01(d), the aggregate
carrying value of Encumbered Assets shall be deemed to be $5,410,308,498.53,
multiplied by (y) the percentage set forth opposite the applicable asset





13

--------------------------------------------------------------------------------

 

 

class to which such Encumbered Asset belongs on Schedule 1.01(c) minus (b) the
aggregate amount of any Indebtedness or other liabilities associated with or
secured by such Encumbered Asset at such time.

“Engagement Letter” shall mean the Engagement Letter dated October 31, 2018
among Holdings, the Borrower, Credit Suisse Loan Funding LLC and Credit Suisse
AG, Cayman Islands Branch.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, claims, liens, notices
of noncompliance, violation, or liability investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, including any judicial or administrative
order, consent decree or judgment, relating to the environment, natural
resources or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided that, for the avoidance
of doubt and without limitation, “Equity Interests” shall exclude any
Indebtedness convertible into or exchangeable for Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Restricted Subsidiary of Borrower, is
treated as a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.





14

--------------------------------------------------------------------------------

 

 

“ERISA Event” shall mean (a) any Reportable Event, (b) with respect to any Plan
or Multiemployer Plan, the failure to satisfy the minimum funding standard (as
defined in Section 412 or 430 of the Code or Section 302 of ERISA), whether or
not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan or Multiemployer Plan, (d) the filing of a notice to
terminate any Plan if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, (e) a determination that any Plan is in
“at-risk status” or any Multiemployer Plan is in “endangered status” or
“critical status” (as each is defined in Section 303 and 305 of ERISA,
respectively), (f) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan other than a standard termination within the meaning of Section 4041(b) of
ERISA or the withdrawal or partial withdrawal of the Borrower or any of its
ERISA Affiliates from any Multiemployer Plan, (g) proceedings have been
instituted to terminate or appoint a trustee to administer any Plan which is
subject to Title IV of ERISA, (h) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is reasonably expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA or (i) the occurrence of a non-exempt “prohibited
transaction” with respect to which the Borrower or any Restricted Subsidiary is
a “disqualified person” (each within the meaning of Section 4975 of the Code)
and that is reasonably likely to result in material liability to the Borrower.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in ‎Section
7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Subsidiary” shall mean each (a) Non-Recourse Entity, (b)
Securitization Entity, (c) Restricted Subsidiary that is prohibited by any
applicable law from guaranteeing the Obligations or that would require the
consent, approval, license or authorization of any Governmental Authority (other
than a Government Sponsored Entity) or any Regulatory Supervising Organization
to guarantee the Obligations (unless such consent, approval, license or
authorization has been received), (d) Unrestricted Subsidiary, (e) Immaterial
Subsidiary, (f) MSR Facility Trust, (g) Foreign Subsidiary, (h) Domestic
Subsidiary substantially all of the direct assets of which consist of Equity
Interests in one or more Foreign Subsidiaries, (i) Domestic Subsidiary of a
Foreign Subsidiary, (j) Subsidiary that is not a Wholly-Owned Subsidiary of the
Borrower, and (k) special purpose Subsidiary established solely for the purpose
of incurring Permitted Funding Indebtedness so long as such Subsidiary continues
to be utilized solely for





15

--------------------------------------------------------------------------------

 

 

such purpose and such Subsidiary was not established for the purpose of evading
the requirement to provide a Guaranty.

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to the Recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Credit Party hereunder,  (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
‎Section 2.21(a)), or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to ‎Section 2.20 amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with‎Section 2.20(b) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer that is not an
Affiliate of the seller, and a willing seller, would reasonably be expected to
agree to purchase and sell such asset, as determined in good faith by the
Borrower or the Restricted Subsidiary selling such asset.

“Fannie Mae” shall mean the Federal National Mortgage Association, in its
corporate capacity, and any majority owned and controlled affiliate thereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York.

“Fees” shall mean the Commitment Fees and the Administrative Agent Fees.

“FHA” shall mean the Federal Housing Administration, an agency within HUD, or
any successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

“Financial Covenants” shall mean the covenants set forth in ‎Section 6.07,
‎Section 6.08 and ‎Section 6.09.





16

--------------------------------------------------------------------------------

 

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. or any
other self-regulatory body which succeeds to the functions of the Financial
Industry Regulatory Authority, Inc.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of (1) Consolidated Interest Expense on Corporate Indebtedness and (2) all
Consolidated Interest Expense referred to in clauses (b), (c) and (d) of the
definition thereof.

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of the Restricted
Subsidiaries primarily for the benefit of employees of the Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person that is not a Domestic Subsidiary.

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation or any
successor thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“Ginnie Mae” shall mean the Government National Mortgage Association and any
successor thereto.

“Government Sponsored Entity” shall mean (i) Fannie Mae, the Federal Home Loan
Mortgage Corporation and the Government National Mortgage Association and (ii)
any other entity that is “sponsored”, chartered or controlled by the federal
government of the United States.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank, Government Sponsored Entity or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” shall have the meaning assigned to such term in ‎Section
9.04(i).

“Guarantor” shall mean each “Guarantor” as defined in the Collateral and
Guaranty Agreement.

“Guaranty” shall mean a “Guaranty” as defined in the Collateral and Guaranty
Agreement.





17

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
lead, mold, urea formaldehyde foam insulation, polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,”
or words of similar import, under any applicable environmental law; and (c) any
other chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any Governmental Authority.

“Holdings” shall mean PNMAC Holdings, Inc., a Delaware corporation (formerly
known as PennyMac Financial Services, Inc.).

“HUD” shall mean the United States Department of Housing and Urban Development
or any successor thereto.

“ICE LIBOR” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate.”

“Immaterial Subsidiary” shall mean, at any date of determination, a Restricted
Subsidiary of the Borrower that, together with all other Immaterial
Subsidiaries, does not have Consolidated EBITDA (determined on a Pro Forma Basis
in accordance with the definition of “Pro Forma Basis” contained herein)
attributable to such Restricted Subsidiary and all other Immaterial Subsidiaries
for the period of four consecutive fiscal quarters ended on the last day of the
most recent fiscal period for which financial statements have been delivered
pursuant to ‎Section 5.01 that equal or exceed 5% of Consolidated EBITDA
(determined on a Pro Forma Basis in accordance with the definition of “Pro Forma
Basis” contained herein) for such period.  The Borrower shall notify the
Administrative Agent quarterly as to all Immaterial Subsidiaries as provided in
‎Section 5.01(d).  The Borrower may designate and re-designate a Restricted
Subsidiary as an Immaterial Subsidiary at any time, subject to the terms set
forth in this definition.

“Incremental Advance Rate MSR Indebtedness” shall mean, as of any date of
determination, the amount of any MSR Indebtedness (excluding any repurchase
facility or other asset-level financing arrangement entered in connection with a
Securitization) that exceeds 75% of the Realizable Value of the assets that
secure such MSR Indebtedness.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money and all obligations of such
Person for the deferred purchase price of property or services or under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (ii) all unpaid drawings and unreimbursed
payments in respect of letters of credit, bankers’ acceptances, bank guaranties,
surety and appeal bonds and similar obligations, (iii) all indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person or is non-recourse to such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the lesser of





18

--------------------------------------------------------------------------------

 

 

the Fair Market Value of the property to which such Lien relates and the amount
of the obligation so secured), (iv) all Capitalized Lease Obligations of such
Person, (v) all Contingent Obligations of such Person in respect of indebtedness
and other obligations described in another clause of this definition, (vi) the
net obligations under all Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement payable in cash and (vii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, Indebtedness shall not
include trade payables, accrued expenses and deferred tax and other credits
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in ‎Section 9.05(b).

“Information” shall have the meaning assigned to such term in ‎Section 9.16.

“Intellectual Property” shall have the meaning assigned to such term in ‎Section
3.20.

“Intercompany Loans” shall have the meaning assigned to such term in ‎Section
6.05(viii).

“Intercompany Subordination Agreement” shall mean an Intercompany Subordination
Agreement among the Borrower and certain subsidiaries of the Borrower and the
Collateral Agent in form and substance reasonably acceptable to the Collateral
Agent.

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Fixed Charges of the Borrower and the
Restricted Subsidiaries for such period; provided that for purposes of any
calculation of the Interest Expense Coverage Ratio, Consolidated EBITDA and
Fixed Charges of the Borrower and the Restricted Subsidiaries shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1,





19

--------------------------------------------------------------------------------

 

 

2, 3 or 6 months thereafter, as the Borrower may elect; provided, however, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period and (c) no Interest Period
for any Loan shall extend beyond the maturity date of such Loan.  Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap, derivative or other financial agreement or
arrangement used for the purposes of hedging interest rates.

“Interpolated Rate” shall mean, with respect to the LIBO Rate for any Loan, the
rate which results from interpolating on a linear basis between: (a) the rate
appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters Screen)
for the longest period (for which that rate is available) which is less than the
Interest Period and (b) the rate appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters Screen) for the shortest period (for which that rate is
available) which exceeds the Interest Period, in each case as of approximately
11:00 a.m. (London time) on the date that is two (2) Business Days prior to the
commencement of such Interest Period.

“Investments” shall have the meaning assigned to such term in ‎Section 6.05.

“IRS” shall mean the United States Internal Revenue Service.

“Knowledge of the Borrower” or “Knowledge of the Borrower or any Restricted
Subsidiary” shall mean the actual knowledge of any of the chief executive
officer, president, any vice-president, secretary, any assistant secretary,
treasurer, chief operating officer, chief financial officer, chief strategic
officer, general counsel, any assistant general counsel, chief information
officer or chief human resources officer, or any other Person performing
functions that would customarily be performed by a person holding any of the
foregoing positions, in each case of the Borrower or a Restricted Subsidiary, as
the case may be.

“LCA Election” shall have the meaning assigned to such term in Section 1.04.

“LCA Test Date” shall have the meaning assigned to such term in Section 1.04.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lenders” shall mean (a) the Persons listed on Schedule 1.01(a) and (b) any
Person that has become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance.





20

--------------------------------------------------------------------------------

 

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case, the “LIBOR Screen Rate”) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period, then the LIBO Rate for such Interest Period shall
be the Interpolated Rate.

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, charge, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or a lessor
under any capital lease, conditional sale agreement or other title retention
agreement or any financing lease having substantially the same economic effect
as any of the foregoing); provided that in no event shall an operating lease or
a transfer of assets pursuant to a Co-Investment Transaction be deemed to
constitute a Lien.

“Limited Condition Acquisition” shall mean any Permitted Acquisition the
consummation of which by the Borrower or any Subsidiary is not expressly
conditioned on the availability of, or on obtaining, third party financing.

“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, property, assets or financial condition of the Borrower
and its Restricted Subsidiaries taken as a whole, (ii) the rights or remedies of
or benefits available to the Lenders, the Administrative Agent or the Collateral
Agent hereunder, under the Collateral and Guaranty Agreement or under any other
material Credit Document or (iii) the ability of New Holdings, Holdings, the
Borrower or the other Credit Parties, taken as a whole, to perform its or their
obligations to the Lenders, the Administrative Agent or the Collateral Agent
hereunder, under the Collateral and Guaranty Agreement or under any other
material Credit Document.

“Maturity Date” shall mean October 31, 2019.

“Maximum Rate” shall have the meaning assigned to such term in ‎Section 9.09.





21

--------------------------------------------------------------------------------

 

 

“Moody’s” shall mean Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors, provided, that in the event Moody’s is no
longer in existence, references to Moody’s shall instead refer to a nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) designated by the Borrower, notice of which shall be given to
the Administrative Agent.

“MSR” of any Person shall mean any and all of the following: (a) all rights of
such Person to service mortgage loans, (b) all rights of such Person as
“Servicer” (or similar designation) in such Person’s capacity as servicing
rights owner with respect to such mortgage loans under the related Servicing
Agreement, including, without limitation (but subject to the restrictions set
forth therein) directing who may service such mortgage loans, (c) any and all
rights of such Person to servicing fees and other compensation for servicing
such mortgage loans, (d) any late fees, penalties or similar payments with
respect to such mortgage loans, (e) all accounts and rights to payment related
to any of the property described in this definition and (f) the right to possess
and use any and all servicing files, servicing records, data tapes, computer
records, or other information pertaining to such mortgage loans to the extent
relating to the past, present or prospective servicing of such mortgage loans.

“MSR Call Option” shall mean the right of an MSR Lender which is a Government
Sponsored Entity to repurchase MSR from the Borrower or any Restricted
Subsidiary the purchase of which was initially financed by such MSR Lender with
proceeds of Permitted MSR Indebtedness so long as the purchase price in respect
thereof is at Fair Market Value and for cash.

“MSR Facility” shall mean any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, Securitizations), with a financial institution or other
lender or purchaser exclusively to finance or refinance the purchase,
origination, pooling or funding by the Borrower or a Restricted Subsidiary of
MSRs originated, purchased, or owned by the Borrower or any Restricted
Subsidiary in the ordinary course of business.

“MSR Facility Trust” shall mean any Person (whether or not a Restricted
Subsidiary) established for the purpose of issuing notes or other securities in
connection with an MSR Facility, which (i) notes and securities are backed by
specified MSRs purchased by such Person from the Borrower or any Restricted
Subsidiary, or (ii) notes and securities are backed by specified mortgage loans
purchased by such Person from the Borrower or any Restricted Subsidiary.

“MSR Indebtedness” shall mean Indebtedness in connection with an MSR Facility;
the amount of any particular MSR Indebtedness as of any date of determination
shall be calculated in accordance with GAAP.

“MSR Lender” shall mean a third party financing source (including, without
limitation, Fannie Mae) which provides financing to the Borrower or a Restricted
Subsidiary the proceeds of which are used exclusively to purchase MSR relating
to Residential Mortgage Loans.





22

--------------------------------------------------------------------------------

 

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA to which the
Borrower or any ERISA Affiliate currently makes or is obligated to make
contributions or to which the Borrower or any ERISA Affiliate has made or was
obligated, within the preceding six years, to make contributions.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, for any event requiring a prepayment of Loans
and/or reduction in Commitments pursuant to ‎Section 2.13(b), the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such event, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith)
received from any such event.

“New Holdings” shall mean PennyMac Financial Services, Inc., a Delaware
corporation (formerly known as New PennyMac Financial Services, Inc.).

“Non-Credit Party Investment Amount” shall mean, at any time, an amount equal to
$5,000,000 minus the aggregate amount of all Investments made after the Closing
Date in reliance on ‎Section 6.05(iii), ‎Section 6.05(ix)(C) or the second
proviso of ‎Section 6.05(xii).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Recourse Entities” shall mean, collectively, each Non-Recourse Servicer
Advance Debt Entity, each Non-Recourse Warehouse Debt Entity and each
Securitization Entity.

“Non-Recourse Indebtedness” shall mean, with respect to any specified Person or
any of its Subsidiaries, Indebtedness that is:

(i)         specifically advanced to finance the acquisition of investment
assets and secured only by the assets to which such Indebtedness relates without
recourse to such Person or any of its Restricted Subsidiaries (other than
subject to such customary carve-out matters for which such Person or its
Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breach of representation and
warranty and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes);

(ii)       advanced to (A) such Person or its Restricted Subsidiaries that holds
investment assets or (B) any of such Person’s  Subsidiaries or group of such
Person’s Subsidiaries formed for the sole purpose of acquiring or holding
investment assets, in each case, against which a loan is obtained that is made
without recourse to, and with no cross-collateralization against, such Person’s
or any of such Person’s Restricted Subsidiaries’ other assets (other than
(x) cross-collateralization against assets which serve as collateral for other
Non-Recourse Indebtedness and (y) subject to such customary carve-out matters
for which such Person or its Restricted





23

--------------------------------------------------------------------------------

 

 

Subsidiaries acts as a guarantor in connection with such Indebtedness, such as
fraud, misappropriation, breach of representation and warranty and
misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder (which has not been satisfied) at which
time the obligations with respect to any such customary carve-out shall not be
considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes) and upon complete or partial
liquidation of which the loan must be correspondingly completely or partially
repaid, as the case may be; or

(iii)      specifically advanced to finance the acquisition of real property and
secured by only the real property to which such Indebtedness relates without
recourse to such Person or any of its Restricted Subsidiaries (other than
subject to such customary carve-out matters for which such Person or any of its
Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breach of representation and
warranty and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes) provided that, notwithstanding the
foregoing, to the extent that any Non-Recourse Indebtedness is made with
recourse to other assets of a Person or its Restricted Subsidiaries, only that
portion of such Non-Recourse Indebtedness that is recourse to such other assets
or Restricted Subsidiaries shall be deemed not to be Non-Recourse Indebtedness.

“Non-Recourse Servicer Advance Debt Entity” shall mean any special purpose
bankruptcy remote Restricted Subsidiary of the Borrower that is exclusively
engaged in making Servicing Advances and the incurrence of Permitted Servicing
Advance Facility Indebtedness that constitutes Non-Recourse Indebtedness in
connection therewith and activities relating directly thereto.

“Non-Recourse Warehouse Debt Entity” shall mean any special purpose bankruptcy
remote Restricted Subsidiary of the Borrower that is exclusively engaged in the
origination of residential mortgage loans and the incurrence of Permitted
Warehouse Indebtedness that constitutes Non-Recourse Indebtedness in connection
therewith and activities relating directly thereto.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Notes” shall mean any promissory notes issued from time to time pursuant to
‎Section 2.04(e).

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
(or which would accrue but for the operation of applicable bankruptcy or
insolvency laws) at the rate provided for herein, whether or not such interest
is an





24

--------------------------------------------------------------------------------

 

 

allowed or allowable claim in any such proceeding), penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts.

 “Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, futures contract, options on futures contract, commodity
agreements or other similar arrangements, or arrangements designed to protect
against fluctuations in currency values or commodity prices.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, property, excise, mortgage, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, recording,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to ‎Section 2.21.

“Permitted Acquisition” shall have the meaning assigned to such term in ‎Section
6.05(xii).

“Permitted Funding Indebtedness” shall mean (i) any Permitted Servicing Advance
Facility Indebtedness, (ii) any Permitted Warehouse Indebtedness, (iii) any
Permitted MSR Indebtedness, (iv) any Indebtedness of the type set forth in
clauses (i) – (iii) of this definition that is acquired by the Borrower or any
Restricted Subsidiary in connection with a Permitted Acquisition or Servicing
Acquisition, and (v) any facility that combines any Indebtedness under clauses
(i) - (iv) of this definition.

“Permitted Liens” shall have the meaning assigned to such term in ‎Section 6.01.

“Permitted MSR Indebtedness” shall mean MSR Indebtedness; provided that solely
as of the date of the incurrence of such MSR Indebtedness, the amount of any
excess (determined as of the most recent date for which internal financial
statements are available) of (x) the amount of any such MSR Indebtedness for
which the holder thereof has contractual recourse to the Borrower or the
Restricted Subsidiaries to satisfy claims with respect to such MSR Indebtedness
(other than subject to such customary carve-out matters for which such Person or
its Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted MSR Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes) over (y) the aggregate (without
duplication of amounts) Realizable Value of the assets that secure such MSR
Indebtedness shall not be Permitted MSR Indebtedness





25

--------------------------------------------------------------------------------

 

 

(but shall not be deemed to be a new incurrence of Indebtedness subject to
‎Section 6.04 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness which excess
shall be entitled to be incurred pursuant to any other provision of Section
6.04). The amount of any particular Permitted MSR Indebtedness as of any date of
determination shall be calculated in accordance with GAAP.

“Permitted RC Asset Lien” shall mean any Lien permitted under Section 6.01(i)
and (xvii).

“Permitted Refinancing” shall mean any Indebtedness (the “refinancing
Indebtedness”) issued in exchange for, or the net proceeds of which are used to
refinance, renew, replace, defease, discharge or refund, other Indebtedness (the
“refinanced Indebtedness”); provided that:

(a)        the principal amount of such refinancing Indebtedness does not exceed
the principal amount of the refinanced Indebtedness (plus all accrued interest
thereon and the amount of all reasonable fees, expenses and premiums incurred in
connection with such exchange, refinancing, renewal, replacement, defeasance,
discharge or refunding);

(b)        such refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a weighted average life to maturity equal to
or greater than the weighted average life to maturity of, the refinanced
Indebtedness;

(c)        the terms of such refinancing Indebtedness (including as to
collateral), taken as a whole (as reasonably determined by the Borrower), are
not more restrictive to the Credit Parties than the refinanced Indebtedness
(other than with respect to interest rates, fees, premiums and no call periods);

(d)        no person, other than an obligor in respect of such refinanced
Indebtedness, shall be an obligor in respect of such refinancing Indebtedness;

(e)        if the refinanced Indebtedness is subordinated in right of payment or
in lien priority to the Obligations, the refinancing Indebtedness shall be
subordinated in right of payment or in lien priority, as applicable, to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the refinanced Indebtedness; and

(f)        no Event of Default shall have occurred and be continuing at the time
of such exchange, refinancing, renewal, replacement, defeasance, discharge or
refunding.

“Permitted Securitization Indebtedness” shall mean Securitization Indebtedness;
provided that (i) in connection with any Securitization, any Warehouse
Indebtedness or MSR Indebtedness used to finance the purchase, origination or
pooling of any receivables subject to such Securitization is repaid in
connection with such Securitization to the extent of the net proceeds received
by the Borrower and the Restricted Subsidiaries from the applicable
Securitization Entity and (ii) solely as of the date of the incurrence of such
Permitted Securitization Indebtedness, the amount of any excess (determined as
of the most recent date for which internal financial statements are available)
of (x) the amount of any such Securitization Indebtedness for which the holder
thereof has contractual recourse to the Borrower or any Restricted Subsidiary to
satisfy claims with respect to such Securitization Indebtedness (other





26

--------------------------------------------------------------------------------

 

 

than subject to such customary carve-out matters for which such Person or its
Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted Securitization Indebtedness, to the extent that such
claim is a liability of such Person for GAAP purposes) over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Securitization Indebtedness shall not be Permitted Securitization Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to 
‎Section 6.04 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness, which
excess shall be entitled to be incurred pursuant to any other provision of 
‎Section 6.04).

“Permitted Servicing Advance Facility Indebtedness” shall mean any Indebtedness
of the Borrower or any Restricted Subsidiary incurred under a Servicing Advance
Facility; provided, however, that solely as of the date of the incurrence of
such Permitted Servicing Advance Facility Indebtedness, the amount of any excess
(determined as of the most recent date for which internal financial statements
are available) of (x) the amount of any such Permitted Servicing Advance
Facility Indebtedness for which the holder thereof has contractual recourse
(other than subject to such customary carve-out matters for which such Person or
its Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted Servicing Advance Facility Indebtedness, to the
extent that such claim is a liability of such Person for GAAP purposes) to the
Borrower or the Restricted Subsidiaries to satisfy claims with respect to such
Permitted Servicing Advance Facility Indebtedness over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Permitted Servicing Advance Facility Indebtedness shall not be Permitted
Servicing Advance Facility Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to ‎0 except with respect to, and solely to
the extent of, any such excess that exists upon the initial incurrence of such
Indebtedness under a Servicing Advance Facility which excess shall be entitled
to be incurred pursuant to any other provision of  ‎Section 6.04).

“Permitted Tax Distribution” shall mean any distribution permitted by Section
5.10(b) of the PNMAC Limited Liability Company Agreement.

“Permitted Warehouse Indebtedness” shall mean Warehouse Indebtedness; provided
that solely as of the date of the incurrence of such Warehouse Indebtedness],
the amount of any excess (determined as of the most recent date for which
internal financial statements are available) of (x) the amount of any such
Warehouse Indebtedness for which the holder thereof has contractual recourse to
the Borrower or any Restricted Subsidiary to satisfy claims with respect to such
Warehouse Indebtedness (other than subject to such customary carve-out matters
for which such Person or its Restricted Subsidiaries acts as a guarantor in
connection with such Indebtedness, such as fraud, misappropriation, breaches of
representations or warranties and misapplication, unless, until and for so long
as a claim for payment or performance has been made thereunder (which has not
been satisfied) at which time the obligations with respect to any





27

--------------------------------------------------------------------------------

 

 

such customary carve-out shall not be considered Permitted Warehouse
Indebtedness, to the extent that such claim is a liability of such Person for
GAAP purposes) over (y) the aggregate (without duplication of amounts)
Realizable Value of the assets that secure such Warehouse Indebtedness shall not
be Permitted Warehouse Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to  ‎Section 6.04  except with respect to,
and solely to the extent of, any such excess that exists upon the initial
incurrence of such Indebtedness which excess shall be entitled to be incurred
pursuant to any other provision of  ‎Section 6.04). The amount of any particular
Permitted Warehouse Indebtedness as of any date of determination shall be
calculated in accordance with GAAP.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in ‎Section 9.01.

“PNMAC Limited Liability Company Agreement”  shall mean the Fifth Amended and
Restated Limited Liability Company Agreement of Private National Mortgage
Acceptance Company, LLC, among the Borrower and the members party thereto, dated
as of October 31, 2018, as in effect on the Amendment No. 2 Effective Date and
any amendment, modification or replacement of such agreement that is permitted
hereunder.

“Predecessor Credit Agreement” shall mean that certain Credit Agreement, dated
as of December 30, 2015, among the Borrower, the lenders from time to time party
thereto and Credit Suisse AG, Cayman Islands Branch, as administrative agent.

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower.  The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (without duplication) (x) the incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
any Indebtedness (other than (A) revolving Indebtedness, except,





28

--------------------------------------------------------------------------------

 

 

in the case of an incurrence, assumption or guarantee, to the extent same is
incurred, assumed or guaranteed to refinance other outstanding Indebtedness or
to finance a Permitted Acquisition or any purchase of MSRs, Servicing Advances
or servicing rights permitted hereunder or, in the case of a redemption,
repayment, retirement or extinguishment, to the extent all commitments under
such revolving Indebtedness are permanently and correspondingly terminated, and
(B) any Permitted MSR Indebtedness) after the first day of the relevant
Calculation Period or Test Period, as the case may be, as if such Indebtedness
had been incurred, assumed, guaranteed, redeemed, repaid, retired or
extinguished (and the proceeds thereof applied) on the first day of such Test
Period or Calculation Period, as the case may be) and (y) any Permitted
Acquisition, any purchase of MSRs, Servicing Advances or servicing rights
permitted hereunder, entry into a bona fide subservicing agreement in respect of
MSRs or any Significant Asset Sale then being consummated (each, a “Subject
Transaction”) as well as any other Subject Transaction if consummated after the
first day of the relevant Test Period or Calculation Period, as the case may be,
and on or prior to the date of the respective Subject Transaction then being
effected, as if each such transaction had been effected on the first day of such
Test Period or Calculation Period, as the case may be with the following rules
to apply in connection therewith:

(i)   all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred, assumed or guaranteed to refinance other outstanding
Indebtedness or to finance a Permitted Acquisition or any purchase of MSRs,
Servicing Advances or servicing rights permitted hereunder, and other than
Permitted MSR Indebtedness) incurred, assumed or guaranteed after the first day
of the relevant Test Period or Calculation Period (whether incurred, assumed or
guaranteed to finance a Permitted Acquisition, any purchase of MSRs, Servicing
Advances or servicing rights permitted hereunder, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred, assumed or guaranteed (and the
proceeds thereof applied) on the first day of such Test Period or Calculation
Period, as the case may be, and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
redeemed, repaid, retired or extinguished after the first day of the relevant
Test Period or Calculation Period, as the case may be, shall be deemed to have
been retired or redeemed on the first day of such Test Period or Calculation
Period, as the case may be, and remain redeemed, repaid, retired or extinguished
through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and





29

--------------------------------------------------------------------------------

 

 

(iii) whenever pro forma effect is given to any Subject Transaction, the pro
forma calculations shall be made in good faith by an Authorized Officer of the
Borrower and, except as set forth in the next sentence, in a manner consistent
with Article 11 of Regulation S-X of the Securities Act, as set forth in a
certificate of an Authorized Officer of the Borrower (with supporting
calculations) delivered to the Administrative Agent.  In addition to any
adjustments consistent with Regulation S-X, such certificate may set forth
additional pro forma adjustments arising out of factually supportable and
identifiable cost savings or business optimization initiatives (including cost
saving synergies) attributable to any such transaction (net of any additional
costs associated with such transaction) and expected in good faith to be
realized within 12 months following such transaction, including, but not limited
to, (w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such transaction and all
other such transaction that have been consummated since the beginning of such
period, and any Indebtedness or other liabilities repaid or incurred in
connection therewith had been consummated and incurred or repaid at the
beginning of such period); provided, that, the aggregate amount of adjustments
made pursuant to this sentence shall at no time exceed $5,000,000.

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment.  In the event the
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Commitments most recently in effect,
giving effect to any subsequent assignments.

“Property” shall mean the Real Property, including the improvements thereon, or
the personal property (tangible and intangible), in either case which are
encumbered pursuant to a Securitization.

“Qualified Equity Interest” shall mean any Equity Interest that is not a
Disqualified Equity Interest.

“RC Asset” shall mean, at any time, any asset of any Credit Party that satisfies
each of the following requirements at such time: (a) such asset shall be of a
class set forth as an “Eligible Asset Class” on Schedule 1.01(d), (b) such asset
shall be owned exclusively by a Credit Party, (c) such asset shall be subject to
a perfected first-priority security interest in favor of the Collateral Agent
(other than Permitted RC Asset Liens) pursuant to the Security Documents, (d)
such asset shall be free and clear of all other Liens and (e) such asset shall
be denominated in Dollars and any real property securing such asset shall be
located in the United States. For the avoidance of doubt any cash and Cash
Equivalents shall be deemed not to be subject to a perfected first-priority
security interest in favor of the Collateral Agent unless such cash and Cash
Equivalents are held in a deposit account or a securities account subject to an
account control agreement in favor of the Collateral Agent and such account
control agreement is satisfactory to the Collateral Agent.





30

--------------------------------------------------------------------------------

 

 

“RC Asset Amount” shall mean, at any time, an amount equal to the aggregate RC
Asset Contributions for all RC Assets at such time.

“RC Asset Contribution” shall mean, for any RC Asset at any time, an amount
equal to (a) the carrying value of such RC Asset under GAAP as at such time
multiplied by (b) the percentage set forth opposite the applicable asset class
to which such RC Asset belongs on Schedule 1.01(d).

“RC Asset Coverage Ratio” shall mean, at any time of determination, the ratio of
(x) the RC Asset Amount at such time to (y) the Aggregate Revolving Credit
Exposure at such time (after giving effect to any contemporaneous Borrowing at
or about such time).

“RC Asset Coverage Ratio Deficiency” shall mean the RC Asset Coverage Ratio is
less than 1.00:1.00 at any time.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Realizable Value” of an asset shall mean (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the
Borrower in its reasonable discretion and consistent with customary industry
practice and (ii) with respect to any other asset, the lesser of (x) if
applicable, the face value of such asset and (y) the market value of such asset
as determined by the Borrower in accordance with the agreement governing the
applicable Permitted Servicing Advance Facility Indebtedness, Permitted
Warehouse Indebtedness or Permitted MSR Indebtedness, as the case may be (or, if
such agreement does not contain any related provision, as determined by senior
management of the Borrower in good faith); provided, however, that the
realizable value of any asset described in clause (i) or (ii) above which an
unaffiliated third party has a binding contractual commitment to purchase from
the Borrower or any Restricted Subsidiary shall be the minimum price payable to
the Borrower or such Restricted Subsidiary for such asset pursuant to such
contractual commitment.

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” shall have the meaning assigned to such term in ‎Section 9.04(d).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.





31

--------------------------------------------------------------------------------

 

 

“Regulatory Supervising Organization” shall mean any of (a) the SEC, (b) FINRA,
(c) the New York Stock Exchange, (d) state securities commissions and (e) any
other U.S. or foreign governmental or self-regulatory organization, exchange,
clearing house or financial regulatory authority of which the Borrower or any
Restricted Subsidiary is a member or to whose rules it is subject.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, representatives and advisors of such Person and such Person’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“REO Asset” of a Person shall mean a real estate asset owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a Servicing Advance or loans and other mortgage-related
receivables purchased or originated by the Borrower or any Restricted Subsidiary
in the ordinary course of business.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30‑day notice period is waived.

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time.  The Loans and unused Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Residential Mortgage Loan” shall mean any residential mortgage loan,
manufactured housing installment sale contract and loan agreement, home equity
loan, home improvement loan, consumer installment sale contract or similar loan
evidenced by a Residential Mortgage Note, and any installment sale contract,
loan contract or chattel paper.

“Residential Mortgage Note” shall mean a promissory note, bond or similar
instrument evidencing indebtedness of an obligor under a Residential Mortgage
Loan, including, without limitation, all related security interests and any and
all rights to receive payments due thereunder.

“Residual Funding Facility” shall mean any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to the Borrower or any Restricted Subsidiary secured by Residual
Interests.

“Residual Indebtedness” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary under any Residual Funding Facility.





32

--------------------------------------------------------------------------------

 

 

“Residual Interests” shall mean any residual, subordinated, reserve accounts and
retained ownership interest held by the Borrower or a Restricted Subsidiary in
Securitization Entities, Warehouse Facility Trusts and/or MSR Facility Trusts,
regardless of whether required to appear on the face of consolidated financial
statements in accordance with GAAP.

“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary.

“Returns” shall have the meaning assigned to such term in ‎Section 3.09.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Loans of such
Lender.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors, provided, that in the event S&P
is no longer in existence, references to S&P shall instead refer to a nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) designated by the Borrower, notice of which shall be given to
the Administrative Agent.

“Sanctions” shall have the meaning assigned to such term in ‎Section 3.22.

“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 1.05.

“SEC” shall have the meaning assigned to such term in ‎Section 5.01(f).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization” shall mean a public or private transfer, sale or financing of
Servicing Advances and/or mortgage loans, installment contracts, other loans and
any other asset capable of being securitized (collectively, the “Securitization
Assets”) by which the Borrower or any Restricted Subsidiary directly or
indirectly securitizes a pool of specified Securitization Assets including,
without limitation, any such transaction involving the sale of specified
Servicing Advances or mortgage loans to a Securitization Entity.

“Securitization Assets” shall have the meaning specified in the definition of
“Securitization.”

“Securitization Entity” shall mean (i) any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing asset-backed
or mortgaged-backed or mortgage pass-through securities of any kind (including
collateralized mortgage obligations and net interest margin securities),
(ii) any special purpose Subsidiary established for the purpose of selling,
depositing or contributing Securitization Assets into a Person described in
clause (i) or holding securities in any related Securitization Entity,
regardless of whether such person is an issuer of securities; provided that such
Person is not an obligor with respect to any





33

--------------------------------------------------------------------------------

 

 

Indebtedness of the Borrower or any Subsidiary Guarantor and (iii) any special
purpose Subsidiary of the Borrower formed exclusively for the purpose of
satisfying the requirements of Credit Enhancement Agreements and regardless of
whether such Subsidiary is an issuer of securities; provided that such Person is
not an obligor with respect to any Indebtedness of the Borrower or any
Subsidiary Guarantor other than under Credit Enhancement Agreements.

“Securitization Indebtedness” shall mean (i) Indebtedness of the Borrower or any
Restricted Subsidiary incurred pursuant to on-balance sheet Securitizations
treated as financings and (ii) any Indebtedness consisting of advances made to
the Borrower or any Restricted Subsidiary based upon securities issued by a
Securitization Entity pursuant to a Securitization and acquired or retained by
the Borrower or any Restricted Subsidiary.

“Security Document” shall mean and include the Collateral and Guaranty
Agreement.

“Servicing Acquisition” shall mean an acquisition permitted under this Agreement
of MSRs, Servicing Advances or servicing rights.

“Servicing Advance Facility” shall mean any funding arrangement with lenders
collateralized in whole or in part by Servicing Advances under which advances
are made to the Borrower or any Restricted Subsidiaries based on such
collateral.

“Servicing Advances” shall mean advances made by the Borrower or any Restricted
Subsidiary in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any Restricted Subsidiary otherwise advances
in its capacity as servicer.

“Servicing Agreements” shall mean any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of either the Borrower or any Restricted Subsidiary, as a servicer, under such
servicing agreements.

“Significant Asset Sale” shall mean each sale, disposition or other transfer of
assets (or series of related sales, dispositions or other transfers of assets)
other than in the ordinary course of business which generates net cash proceeds
of at least $2,500,000.

“Specified Contract” shall have the meaning assigned to such term in the
Collateral and Guaranty Agreement.

“Sponsors” shall mean, collectively, HC Partners LLC and BlackRock, Inc.

“SPV” shall have the meaning assigned to such term in ‎Section 9.04(i).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental





34

--------------------------------------------------------------------------------

 

 

reserves) expressed as a decimal established by the Board and any other banking
authority, domestic or foreign, to which the Administrative Agent or any Lender
(including any branch, Affiliate or other fronting office making or holding a
Loan) is subject for Eurocurrency Liabilities (as defined in Regulation D of the
Board).  Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities
(as defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subject Transaction” shall have the meaning specified in the definition of “Pro
Forma Basis”.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association
or other entity in which such Person and/or one or more Subsidiaries of such
Person has more than a 50% equity interest at the time.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Restricted
Subsidiary (other than the Excluded Subsidiaries) (in each case, whether
existing on the Closing Date or established, created or acquired after the
Closing Date), unless and until such time as the respective Wholly-Owned
Domestic Restricted Subsidiary is released from all of its obligations under the
Collateral and Guaranty Agreement in accordance with the terms and provisions
thereof.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of determinations of the Corporate Indebtedness to EBITDA Ratio
and the Interest Expense Coverage Ratio pursuant to this Agreement, such further
adjustments (if any) as described in the provisos to such definitions contained
herein shall be made to the extent applicable.

“Total Asset Amount” shall mean, at any time, the sum without duplication of (x)
the aggregate RC Asset Contributions for all RC Assets at such time plus (y) the
Encumbered Asset Amount minus (z) Total Operating Liabilities, in each case at
such time.

“Total Asset Coverage Ratio” shall mean, at any time, the ratio of (x) the Total
Asset Amount at such time to (y) the Total Commitment at such time.





35

--------------------------------------------------------------------------------

 

 

“Total Asset Coverage Ratio Deficiency” shall mean the Total Asset Coverage
Ratio is less than 2.50:1.00 at any time.

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments as in effect at such time.  The initial Total Commitment is
$150,000,000.

“Total Operating Liabilities” shall mean, at any time, the sum of (a) accounts
payable and accrued expenses (net of prepaid expenses), plus (b) liability for
losses under representations and warranties plus (c) any other liabilities
(other than the Revolving Credit Exposure of the Lenders and any liabilities
deducted in calculating the Encumbered Asset Contribution at such time), in each
case of the Borrower and the Restricted Subsidiaries as at such time.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Credit Parties of the Credit Documents to which they are a
party and the making of the Borrowings hereunder and (b) the payment of related
fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower listed
on Schedule 1.01(e), (b) a Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 5.15 subsequent to the
Amendment No. 2 Effective Date and (c) a Subsidiary of an Unrestricted
Subsidiary.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“VA” shall mean the United States Department of Veterans Affairs or any
successor thereto.

“Warehouse Facility” shall mean any financing arrangement of any kind,
including, but not limited to, financing arrangements in the form of repurchase
facilities, loan agreements, note issuance facilities and commercial paper
facilities (excluding in all cases, Securitizations), with a financial
institution or other lender or purchaser exclusively to (i) finance or refinance
the purchase, origination or funding by the Borrower or a Restricted Subsidiary
of, or provide funding to the Borrower or a Restricted Subsidiary through the
transfer of, loans, mortgage related securities and other mortgage-related
receivables purchased or originated by the





36

--------------------------------------------------------------------------------

 

 

Borrower or any Restricted Subsidiary in the ordinary course of business, (ii)
finance the funding of or refinance Servicing Advances; or (iii) finance or
refinance the carrying of REO Assets related to loans and other mortgage-related
receivables purchased or originated by the Borrower or any Restricted
Subsidiary; provided that such purchase, origination, pooling, funding,
refinancing and carrying is in the ordinary course of business.

“Warehouse Facility Trusts” shall mean any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing notes or
other securities in connection with a Warehouse Facility, which (i) notes and
securities are backed by specified Servicing Advances purchased by such Person
from the Borrower or any Restricted Subsidiary, or (ii) notes and securities are
backed by specified mortgage loans purchased by such Person from the Borrower or
any Restricted Subsidiary.

“Warehouse Indebtedness” shall mean Indebtedness in connection with a Warehouse
Facility; provided that the amount of any particular Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

“Wholly-Owned Domestic Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Domestic
Subsidiary.

“Wholly-Owned Restricted Subsidiary” shall mean a Wholly-Owned Subsidiary of the
Borrower that is a Restricted Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person, and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02.  Terms Generally.

(a)  The definitions in ‎Section 1.01 shall apply equally to both the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”,  “includes” and





37

--------------------------------------------------------------------------------

 

 

“including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, (i) any reference in
this Agreement to any Credit Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement, (ii) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (iii) all terms of an
accounting or financial nature shall be construed in accordance with GAAP as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in ‎Article
6 or any related definition to eliminate the effect of any change in GAAP
occurring after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend ‎Article 6 or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding anything
to the contrary contained herein, all financial covenants contained herein or in
any other Credit Document shall be calculated without giving effect to any
election under Accounting Standards Codification 825-10-25 or 470-20 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof or at any amount other than the
outstanding principal amount thereof.  Notwithstanding anything to the contrary
in this Agreement or any Credit Document, whenever it is necessary to determine
whether a lease is a capital lease or an operating lease, such determination
shall be made on the basis of GAAP as in effect on November 18, 2016.

(b)  Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, amalgamation,
consolidation, assignment, sale or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, Restricted Subsidiary, Unrestricted
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity). Notwithstanding anything to the contrary set forth in this
clause (b), any merger, wind-up, liquidation, dissolution, transfer,
consolidation, amalgamation, assignment, sale, lease or other disposition which
would be permitted pursuant to Section 2.13 (so as to not require a mandatory
prepayment), Section 6.02, Section 6.14, or any similar provision contained in
this Agreement or any of the other Credit Documents shall also be permitted if
such merger, wind-up, liquidation, dissolution, transfer, consolidation,
amalgamation, assignment, sale, lease or other disposition is accomplished as a
result of a





38

--------------------------------------------------------------------------------

 

 

division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation).

Section 1.03.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.04.  Limited Condition Acquisitions.  (a) Notwithstanding any other
provision of this Agreement, in connection with any action being taken in
connection with and reasonably necessary to permit a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement constituting a condition which requires (1) compliance with any
Financial Covenant on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition, (2) that no Default or Event of Default, as applicable,
has occurred, is continuing or would result from any such action, as applicable
or (3) any representations or warranties be true and correct as of the date of
such action, as applicable, such condition shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), be deemed satisfied, so long as (x)
no Default or Event of Default, as applicable, exists, such representations and
warranties are true and correct and each such Financial Covenant is satisfied,
as applicable, on a Pro Forma Basis, in each case, on the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”)  after giving effect to such Limited Condition Acquisition and the
actions to be taken in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if such Limited Condition
Acquisition and other actions had occurred on such date and (y) on the closing
date of such Limited Condition Acquisition and on the date of the incurrence of
any Indebtedness the proceeds of which are to be used to consummate such Limited
Condition Acquisition, (i) no Event of Default under Section 7.01(a) or (e)
shall have occurred and be continuing and (ii) the representations and
warranties (x) that would constitute “specified representations” and (y)
contained in any related acquisition agreement, purchase agreement or merger
agreement to the extent that the Borrower or any affiliate of the Borrower would
have the right to terminate its obligations under such agreement or decline to
consummate the Limited Condition Acquisition as a result of a breach of such
representation and warranty, shall be true and correct.  For the avoidance of
doubt, if the Borrower has made an LCA Election in connection with a Limited
Condition Acquisition, and any Default or Event of Default (other than any Event
of Default under Section 7.01(a) or (e)) occurs following the date the
definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default or Event of Default shall be deemed to not have
occurred or be continuing solely for purposes of determining whether the
consummation of such Limited Condition Acquisition or the incurrence of any
Indebtedness to finance such Limited Condition Acquisition is permitted
hereunder.

(b)  In connection with any action being taken solely in connection with a
Limited Condition Acquisition for which the Borrower has made an LCA Election
(but not for any other purpose), for purposes of:

(i)   determining compliance with any provision of this Agreement which requires
the calculation of the Total Asset Coverage Ratio, the RC Asset Coverage Ratio,





39

--------------------------------------------------------------------------------

 

 

the Corporate Indebtedness to EBITDA Ratio, the Interest Expense Coverage Ratio
or the Consolidated Indebtedness to Consolidated Tangible Net Worth Ratio; or

(ii)  testing availability under any Basket;

in each case, the date of determination of whether any such action is permitted
hereunder shall be deemed to be the LCA Test Date, and if on a Pro Forma Basis,
after giving effect to the Limited Condition Acquisition (including, for the
avoidance of doubt, both (x) Consolidated EBITDA of or attributable to the
target companies or assets associated with any such Limited Condition
Acquisition and (y) Indebtedness expected to be incurred to finance the Limited
Condition Acquisition (if any)) and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Borrower are available, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or Basket, such ratio or Basket shall be deemed to have been complied
with.  For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios or Baskets for which compliance was permitted to be determined
or tested as of the LCA Test Date are exceeded as a result of fluctuations in
any such ratio or Basket, at or prior to the consummation of the relevant
transaction or action, such Baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken.  If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
Basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Dividends, mergers, the conveyance, lease or other transfer of
assets, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
Basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions (including any incurrence of Indebtedness) in
connection therewith have been consummated.

Section 1.05.  LIBOR Rate Successor.  If at any time the Administrative Agent or
the Borrower determines (which determination shall be conclusive absent manifest
error) that (i) adequate and reasonable means do not exist for ascertaining the
LIBO Rate for any requested Interest Period, including, without limitation,
because the LIBO Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”), then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest shall be less than





40

--------------------------------------------------------------------------------

 

 

zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided,  further, that (i) any such successor rate shall be applied by the
Administrative Agent in a manner consistent with market practice and (ii) to the
extent such market practice is not administratively feasible for the
Administrative Agent, such successor rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and the
Borrower.  Notwithstanding anything to the contrary in Section ‎13.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, written notice from the Required
Lenders stating that such Required Lenders object to such amendment. If no such
alternate rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain loans
at the Adjusted LIBO Rate shall be suspended, (to the extent of the affected
Adjusted LIBOR Rate Loans or Interest Periods), and (y) the Adjusted LIBOR Rate
component shall no longer be utilized in determining ABR.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Loan of, conversion to
or continuation of Adjusted LIBOR Rate Loans (to the extent of the affected
loans at the Adjusted LIBOR Rate or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for loans at the Alternate
Base Rate (subject to the foregoing clause (y)) in the amount specified therein.

ARTICLE 2

THE CREDITS

Section 2.01.  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower, at any time and from
time to time on and after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment; provided that the aggregate principal amount of Loans
borrowed on the Closing Date shall not exceed 50% of the Total Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Loans.

Section 2.02.  Loans.  (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).  The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $100,000 and not
less than $1,000,000 or (ii) equal to the remaining available balance of the
Commitments.

(b)  Subject to Sections ‎2.08 and ‎2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to ‎Section 2.03.  Each





41

--------------------------------------------------------------------------------

 

 

Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.  Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than seven Eurodollar Borrowings outstanding hereunder at any
time.  For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 1:00
p.m., New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d)  Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

Section 2.03.  Borrowing Procedure.  In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 1:00 p.m., New York City time, one Business Day
before a proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery, e-mail or
facsimile transmission to the Administrative Agent of a written Borrowing
Request and shall specify the following information: (i) whether the Borrowing
then being requested is to be a Eurodollar





42

--------------------------------------------------------------------------------

 

 

Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in ‎Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
‎Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

Section 2.04.  Evidence of Debt; Repayment of Loans.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)  The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Guarantor and each Lender’s share
thereof.

(d)  The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided,  however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e)  Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower.  Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to ‎Section 9.04) be represented by one
or more promissory notes payable to the payee named therein or its registered
assigns.

Section 2.05.  Fees.  (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to 0.50% per





43

--------------------------------------------------------------------------------

 

 

annum on the daily unused amount of the Commitment of such Lender during the
preceding quarter (or other period commencing with the Closing Date or ending
with the Maturity Date or the date on which the Commitment of such Lender shall
expire or be terminated). All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

(b)  The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Engagement Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).

(c)  All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.06.  Interest on Loans.  (a) Subject to the provisions of ‎Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, at all times and calculated from and including the date of
such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

(b)  Subject to the provisions of ‎Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c)  Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement.  The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07.  Default Interest.  If the Borrower shall default in the payment
of any principal of or interest on any Loan or any other amount due hereunder or
under any other Credit Document, by acceleration or otherwise, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to ‎Section 2.06 plus 2.00% per annum and (b)
in all other cases, at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, at
all times) equal to the rate that would be applicable to an ABR Loan plus 2.00%
per annum.

Section 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the Lenders holding more than 50% in principal
amount





44

--------------------------------------------------------------------------------

 

 

of the Loans which are to be included in such Eurodollar Borrowing of making or
maintaining such Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
‎Section 2.03 or ‎Section 2.10 shall be deemed to be a request for an ABR
Borrowing.  Each determination by the Administrative Agent under this ‎Section
2.08 shall be conclusive absent manifest error.

Section 2.09.  Termination and Voluntary Reduction of Commitments.  (a) The
Commitments shall automatically terminate on the Maturity Date.

(b)  Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided,  however, that (i) each partial reduction of the Commitments shall be
in an integral multiple of $1,000,000 and in a minimum amount of $5,000,000 and
(ii) the Total Commitment shall not be reduced to an amount that is less than
the Aggregate Revolving Credit Exposure at the time.

(c)  Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments.  The Borrower shall pay
to the Administrative Agent for the account of the Lenders, on the date of each
termination or reduction, the Commitment Fees on the amount of the Commitments
so terminated or reduced accrued to but excluding the date of such termination
or reduction.

Section 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 1:00 p.m., New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 1:00 p.m., New York City time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 1:00 p.m.,
New York City time, three Business Days prior to conversion, to convert the
Interest Period with respect to any Eurodollar Borrowing to another permissible
Interest Period, subject in each case to the following:

(i)   each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii)  if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections ‎2.02(a) and ‎2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting





45

--------------------------------------------------------------------------------

 

 

from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount; accrued interest on any
Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to ‎Section 2.16;

(v)  any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(vii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this ‎Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this ‎Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing.  If the Borrower shall not have given notice in accordance
with this ‎Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
‎Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of
the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing.

Section 2.11.  [Reserved].

Section 2.12.  Voluntary Prepayments.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 1:00 p.m., New York
City time; provided,  however, that each partial prepayment shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000.





46

--------------------------------------------------------------------------------

 

 

(b)  Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may (x)
revoke such notice prior to the proposed date of prepayment and/or (y) extend
the prepayment date by not more than five Business Days; provided further,
however, that the provisions of ‎Section 2.16 shall apply with respect to any
such revocation or extension. All prepayments under this ‎Section 2.12 shall be
subject to ‎Section 2.16 but otherwise without premium or penalty.  All
prepayments under this ‎Section 2.12 (other than prepayments of ABR Loans that
are not made in connection with the termination or permanent reduction of the
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

Section 2.13.  Mandatory Prepayments and Commitment Reductions.  (a) In the
event of any termination of all the Commitments (including pursuant to Section
2.09 or Section 2.13(b) or (d)), the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Borrowings.  If, after giving
effect to any partial reduction in the Commitments or at any other time
(including pursuant to Section 2.09 or Section 2.13(b) or (d)), the Aggregate
Revolving Credit Exposure would exceed the Total Commitment, then the Borrower
shall, on the date of such reduction or at such other time, repay or prepay
Borrowings in an amount sufficient to eliminate such excess.

(b)  On each date on or after the Closing Date upon which the Borrower or any
Restricted Subsidiary receives any cash proceeds from any issuance or incurrence
by the Borrower or any Restricted Subsidiary of (x) Indebtedness pursuant to
‎Section 6.04(xvi) or (y) Incremental Advance Rate MSR Indebtedness, (i) the
Borrower shall, on such date and in accordance with the requirements of ‎Section
2.13(e), prepay any outstanding Loans in an amount equal to the lesser of (A)
100% of the Net Cash Proceeds of the respective issuance or incurrence of such
Indebtedness and (B) the aggregate principal amount of such Loans then
outstanding, and (ii) the Commitments shall, on such date and in accordance with
the requirements of ‎Section 2.13(e), be automatically and permanently reduced
by an amount equal to 100% of the Net Cash Proceeds of the respective issuance
or incurrence of such Indebtedness.

(c)  If for any reason, at any time, an RC Asset Coverage Ratio Deficiency
exists, the Borrower shall, within two Business Days after the applicable
Compliance Certificate Date and in accordance with the requirements of Section
2.13(f), prepay the Loans in an amount equal to the amount necessary to cause
the RC Asset Coverage Ratio to equal 1.00:1.00 on a Pro Forma Basis after giving
effect to such prepayment.

(d)  If for any reason, as of the last day of any calendar month, a Total Asset
Coverage Ratio Deficiency exists, the Commitment shall by no later than two
Business Days after the applicable Compliance Certificate Date and in accordance
with the requirements of ‎Section 2.13(b), be automatically and permanently
reduced by an amount equal to the amount necessary to cause the Total Asset
Coverage Ratio to equal 2.50:1.00 on a Pro Forma Basis after giving effect to
such reduction (and the provisions of ‎Section 2.13(a) shall apply to the extent
applicable).





47

--------------------------------------------------------------------------------

 

 

(e)  In the event that the Borrower or any of its applicable Restricted
Subsidiaries ceases to meet the qualifications for maintaining all Approvals,
such Approvals are revoked or such Approvals are materially modified in a manner
materially adverse to the Lenders, and such cessation, revocation or material
modification continues to exist for a period of thirty (30) days from the first
occurrence thereof, the Borrower shall promptly prepay the Loans in full;

(f)  Each amount required to be applied pursuant to Section 2.13 in accordance
with this ‎Section 2.13(b) shall be applied pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders. Each
reduction in Commitments required pursuant to this Section 2.13 shall be applied
pro rata according to the respective Commitments of the Lenders at such time.

(g)  The Borrower shall deliver to the Administrative Agent, at the time of each
mandatory repayment or prepayment of Loans or reduction in Commitments required
under this ‎Section 2.13, (i) a certificate signed by an Authorized Officer of
the Borrower setting forth in reasonable detail the calculation of the amount of
such repayment, prepayment and/or reduction and (ii) at least three Business
Days prior written notice of such repayment, prepayment and/or reduction.  Each
notice of repayment, prepayment and/or reduction shall specify (x) the date of
such repayment, prepayment and/or reduction, (y) the Type of each Loan, if any,
being repaid or prepaid and (z) the principal amount of the Loans to be repaid
or prepaid and/or the amount by which the Commitments are to be reduced.  All
repayments and prepayments of Borrowings under this ‎Section 2.13 shall be
subject to ‎Section 2.16 but shall otherwise be without premium or penalty and
(other than prepayments of ABR Loans that are not made in connection with the
termination or permanent reduction of the Commitments) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

Section 2.14.  Reserve Requirements; Change in Circumstances.  Notwithstanding
any other provision of this Agreement, if any Change in Law shall:

(a)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate),

(b)  subject a Lender to any Taxes (other than Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
Connection Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or on its deposits, reserves, other liabilities or capital
attributable thereto; or

(c)  impose on such Lender or the London interbank market any other condition
(other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrower will pay to such Lender upon demand such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.





48

--------------------------------------------------------------------------------

 

 

(d)  If any Lender shall have determined that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender pursuant hereto to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity
requirements) by an amount deemed by such Lender to be material, then from time
to time the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(e)  A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.

(f)  Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 180-day period. The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

Section 2.15.  Change in Legality.  (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i)   such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and





49

--------------------------------------------------------------------------------

 

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b)  For purposes of this ‎Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

Section 2.16.  Breakage.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under ‎Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause ‎(a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this ‎Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

Section 2.17.  Pro Rata Treatment.  Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
‎Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Commitments and each conversion of any Borrowing to
or continuation of any Borrowing as a Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective Commitments (or,
if such Commitments shall have expired or been terminated, in accordance with
the respective principal amounts of their outstanding loans). Each Lender agrees
that in computing such Lender’s portion





50

--------------------------------------------------------------------------------

 

 

of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole Dollar amount.

Section 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Credit Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
Loans as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to such exercise of banker’s lien, setoff or counterclaim or other event was to
the principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
‎Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this ‎Section 2.18 shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including any application of funds arising
from the existence of a Defaulting Lender) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Affiliates (in which case the provisions of this Section 2.18 shall apply). The
Borrower expressly consents to the foregoing arrangements and agree that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

Section 2.19.  Payments.  (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Credit Document not later than 1:00 p.m., New York
City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  Each such payment shall be made to the Administrative Agent
at its offices at Eleven Madison Avenue, New York, NY 10010.  The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.

(b)  Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Credit Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such





51

--------------------------------------------------------------------------------

 

 

extension of time shall in such case be included in the computation of interest
or Fees, if applicable.

Section 2.20.  Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower or any other Credit Party hereunder or under any
other Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax for any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this ‎Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)  The Credit Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(i)   Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this ‎Section 2.20) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on behalf of itself or a Lender, shall be conclusive
absent manifest error.

(ii) Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of ‎Section 9.04(f) relating to the maintenance of the Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any





52

--------------------------------------------------------------------------------

 

 

other source against any amount due to the Administrative Agent under this
paragraph (b)(ii).

(c)  As soon as practicable after any payment of Taxes by the Borrower or any
other Credit Party to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)  (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.  In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in (ii) and (iv) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is not a Foreign Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;





53

--------------------------------------------------------------------------------

 

 

(C) in the case of a Foreign Lender for which payments under any Credit Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption
for  portfolio interest under Section 881(c) of the Code both (1) IRS Form
W-8BEN or IRS Form W-8BEN-E and (2) a certificate to the effect that such Lender
is not (a) a “bank” within the meaning of  Section 881(c)(3)(A) of the Code, (b)
a “10 percent shareholder” of the Borrower  within the meaning of Section
881(c)(3)(B) of the Code (c) a “controlled foreign  corporation” described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade  or business in the
United States with which the relevant interest payments are  effectively
connected; or

(E)  in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Credit Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses ‎(A), ‎(B), ‎(C), ‎(D) and ‎(E) of this
paragraph ‎(d)‎(ii) that would be required of  each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide the certificate described in ‎(D)‎(2) above
on behalf of such partners.

(iii) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iv) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable withholding agent, at the time or times
prescribed by law and at such time or times reasonably requested by such
withholding agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the withholding agent as may be necessary
for the withholding agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such





54

--------------------------------------------------------------------------------

 

 

payment. Solely for purposes of this ‎Section 2.20(d)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this  Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(e)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this ‎Section 2.20 (including additional amounts pursuant to this
‎Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes imposed on the receipt of such refund) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph ‎(e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph ‎(e), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this paragraph ‎(e) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(f)  Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to ‎Section 2.14, (ii) any Lender delivers a notice
described in ‎Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to ‎Section 2.20, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Credit Document requested by the Borrower
that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, or (v) any Lender becomes a Defaulting Lender, then,
in each case, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in ‎Section 9.04(b)),
upon notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in ‎Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause ‎(iv)





55

--------------------------------------------------------------------------------

 

 

above, all of its interests, rights and obligation with respect to the Loans or
Commitments that are the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause ‎(iv) above, shall consent to such
requested amendment, waiver or other modification of any Credit Documents (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, and (z) the
Borrower or such assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Lender,
plus all Fees and other amounts accrued for the account of such Lender hereunder
with respect thereto (including any amounts under Sections ‎2.14 and ‎2.16);
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under ‎Section 2.14, notice under ‎Section 2.15 or the amounts paid pursuant to
‎Section 2.20, as the case may be, cease to cause such Lender to suffer
increased costs or reductions in amounts received or receivable or reduction in
return on capital, or cease to have the consequences specified in ‎Section 2.15,
or cease to result in amounts being payable under ‎Section 2.20, as the case may
be (including as a result of any action taken by such Lender pursuant to
paragraph (b) below), or if such Lender shall waive its right to claim further
compensation under ‎Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under ‎Section 2.15 or shall waive its right to
further payments under ‎Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this ‎Section 2.21(a).

(b)  If (i) any Lender shall request compensation under ‎Section 2.14, (ii) any
Lender delivers a notice described in ‎Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to ‎Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under ‎Section 2.14 or enable it to
withdraw its notice pursuant to ‎Section 2.15 or would reduce amounts payable
pursuant to ‎Section 2.20, as the case may be, in the future. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

Section 2.22.  Defaulting Lenders.  (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:





56

--------------------------------------------------------------------------------

 

 

(i)   Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
‎Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in ‎Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(b)  If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no





57

--------------------------------------------------------------------------------

 

 

adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided herein, the Borrower makes the following representations and
warranties, in each case after giving effect to the Transactions, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the occurrence of each Borrowing (other than a
conversion or a continuation of a Borrowing) on or after the Closing Date being
deemed to constitute a representation and warranty that the matters specified in
this ‎Article 3 are true and correct in all material respects on and as of the
Closing Date and on the date of each such other Borrowing (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date); provided that any representation and
warranty that is qualified as to “materiality”,  “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

Section 3.01.  Company Status.  Each of New Holdings, Holdings, the Borrower and
each of the Restricted Subsidiaries (i) is a duly organized and validly existing
Company in good standing under the laws of the jurisdiction of its organization,
(ii) has the Company power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of its
property or the conduct of its business requires such qualifications, except to
the extent all failures with respect to the foregoing clauses ‎(i) and ‎(ii)
(other than, in the case of clauses ‎(i) and ‎(ii), with respect to the
Borrower) and ‎(iii) could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.02.  Power and Authority.  Each Credit Party has the Company power and
authority to execute, deliver and perform its obligations under each of the
Credit Documents to which it is party and, in the case of the Borrower, to
borrow hereunder, and has taken all necessary Company action to authorize the
execution, delivery and performance by it of each of such Credit
Documents.  Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except as enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought by proceedings in equity or at law).

Section 3.03.  No Violation.  The execution, delivery and performance of this
Agreement and the other Credit Documents, the Borrowings hereunder and the use
of the proceeds thereof





58

--------------------------------------------------------------------------------

 

 

will not (i) contravene any provision of any law, statute, rule or regulation or
any order, writ, injunction or decree of any court or Governmental Authority,
(ii) (x) violate or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or give rise to any
right to accelerate or to require the prepayment, repurchase of redemption of
any obligation under, or (y) result in the creation or imposition of (or the
obligation to directly or indirectly create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party or any Restricted Subsidiary pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
agreement, contract or instrument, in each case to which any Credit Party or any
Restricted Subsidiary is a party or by which it or any its property or assets is
bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any Restricted Subsidiary, except to the
extent all violations or contraventions with respect to the foregoing clauses
‎(i) and ‎(ii)(x) could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 3.04.  Approvals.  Except as could not reasonably be expected to have a
Material Adverse Effect, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date and (y) filings which
are necessary to perfect the security interests or liens created under the
Security Documents), or exemption or other action by, any Governmental Authority
is required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document or the legality, validity, binding effect or enforceability of any such
Credit Document.

Section 3.05.  Financial Statements; Financial Condition; Undisclosed
Liabilities.  (a) (i) The audited consolidated balance sheets of Holdings and
its Subsidiaries at December 31, 2017, December 31, 2016 and December 31, 2015
and the related consolidated statements of income and cash flows and changes in
stockholder’s equity of Holdings and its Subsidiaries for each of the fiscal
years of Holdings ended on such dates, in each case furnished to the
Administrative Agent for delivery to the Lenders prior to the Amendment No. 2
Effective Date (it being understood that such financial information shall be
deemed to have been delivered to the Administrative Agent by Holdings’ posting
of such information on the SEC website on the Internet at
sec.gov/edgar/searches.htm), present fairly in all material respects the
consolidated financial position of Holdings and its Subsidiaries at the dates of
said financial statements and the results of operations for the respective
periods covered thereby and (ii) the unaudited consolidated balance sheet of
Holdings and its Subsidiaries as at June 30, 2018 and the related consolidated
statements of income and cash flows and changes in stockholders’ equity of
Holdings and its Subsidiaries for the six-month period ended on such date, in
each case furnished to the Administrative Agent for delivery to the Lenders
prior to the Amendment No. 2 Effective Date (it being understood that such
financial information shall be deemed to have been delivered to the
Administrative Agent by Holdings’ posting of such information on the SEC website
on the Internet at sec.gov/edgar/searches.htm), present fairly in all material
respects the consolidated financial condition of Holdings and its Subsidiaries
at the date of said financial statements and the results of operations for the
respective periods covered thereby, subject to normal year-end





59

--------------------------------------------------------------------------------

 

 

adjustments and the absence of footnotes.  All such financial statements have
been prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements and subject, in the case of
the unaudited financial statements, to normal year-end audit adjustments and the
absence of footnotes.

(b)  [Reserved].

(c)  On and as of the Closing Date, and after giving effect to the Transactions
and to all Indebtedness (including the Loans) being incurred or assumed and
Liens created by the Credit Parties in connection therewith and on and as of the
date of any subsequent Borrowing (after giving effect to such Borrowing), (i)
the sum of the fair value of the assets, at a fair valuation, of the Credit
Parties (taken as a whole) will exceed their debts, (ii) the sum of the present
fair salable value of the assets of the Credit Parties (taken as a whole) will
exceed the amount that will be required to pay their debts as such debts become
absolute and matured, (iii) the Credit Parties (taken as a whole) have not
incurred and do not intend to incur debts beyond their ability to pay such debts
as such debts mature, and (iv) the Credit Parties (taken as a whole) will have
sufficient capital with which to conduct their businesses.  For purposes of this
‎Section 3.05(c), “debt” means any liability on a claim, and “claim” means (a)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

(d)  Except as reflected in the financial statements described in ‎Section
3.05(a), and except for the Indebtedness incurred under this Agreement or
otherwise incurred in the ordinary course of business, there were as of the
Closing Date no liabilities or obligations that would be required to be
reflected in the consolidated financial statements of Holdings and its
Subsidiaries by GAAP with respect to Holdings, the Borrower or any of the
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(e)  Since December 31, 2017, there has been no change in the business,
operations, property, assets or financial condition of Holdings, the Borrower or
any Restricted Subsidiary that either, individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect.

Section 3.06.  Litigation.  Except as set forth on Schedule ‎3.06, there are no
actions, investigations by a Governmental Authority, suits or proceedings at law
or in equity pending or, to the Knowledge of the Borrower, threatened in writing
(i) with respect to any Credit Document or (ii) that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 3.07.  True and Complete Disclosure.  All written information (taken as
a whole) (including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction





60

--------------------------------------------------------------------------------

 

 

contemplated herein or therein furnished by or on behalf of the Borrower in
writing to the Administrative Agent, the Arranger or any Lender is complete and
correct in all material respects on the date as of which such information is
dated or certified and does not contain any untrue statement of a material fact
or omit a material fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided (giving effect to all
supplements and updates provided thereto prior to the Closing Date); provided
that (a) no representation is made with respect to information of a general
economic or general industry nature and (b) with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
delivery of such projected financial information to the Administrative Agent and
the Lenders.

Section 3.08.  Use of Proceeds; Margin Regulations.  (a) All proceeds of the
Loans will be used by the Borrower only for the purposes specified in the
introductory statement to the Agreement.

(b)  No Credit Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.  No
part of any Borrowing (or the proceeds thereof) will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock.  Neither the making of any Loan nor the use of the
proceeds thereof nor the occurrence of any other Borrowing will, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
violate or be inconsistent with the provisions of Regulation T, U or X.

Section 3.09.  Tax Returns and Payments.  Except as set forth on Schedule ‎3.09,
(i) the Borrower and each of the Restricted Subsidiaries has timely filed or
caused to be timely filed with the appropriate taxing authority all federal,
state, local and foreign income Tax returns and other material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of the Borrower and/or
any Restricted Subsidiary, (ii) each of the Borrower and each of the Restricted
Subsidiaries has paid all material taxes and assessments payable by it which
have become due, other than those that are being contested in good faith and
adequately disclosed and fully provided for on the financial statements of the
Borrower and the Restricted Subsidiaries in accordance with GAAP and (iii)
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, there is no action, suit, proceeding,
investigation, audit or claim now pending or, to the Knowledge of New Holdings,
 Holdings or the Borrower or any Restricted Subsidiary, threatened in writing by
any authority regarding any taxes relating to New Holdings,  Holdings, the
Borrower or any Restricted Subsidiary.

Section 3.10.  Compliance with ERISA.  Each Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code except
for non-compliance which, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No ERISA Event has occurred within the
past five years or is reasonably expected to occur that, when taken together
with all other ERISA Events that have occurred or are reasonably likely to
occur, could reasonably be expected to have a Material Adverse Effect.





61

--------------------------------------------------------------------------------

 

 

Section 3.11.  Security Documents.  (a) The provisions of the Collateral and
Guaranty Agreement are effective to create in favor of the Collateral Agent for
the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has a fully perfected security interest in all right, title
and interest in all of the Collateral described therein to the extent required
thereunder (other than (i) any Collateral consisting of cash not contained in a
deposit account or securities account not subject to the “control” (as defined
under the UCC) of the Collateral Agent, (ii) any Collateral consisting of
deposit accounts not subject to the “control” (as defined under the UCC) of the
Collateral Agent and (iii) any other Collateral to the extent perfection steps
are not required to be taken pursuant to the Collateral and Guaranty Agreement
with respect to such Collateral), subject to no other Liens other than Permitted
Liens.  Each asset classified by the Borrower as an RC Asset satisfies the
requirements set forth in the definition of “RC Asset” and each asset classified
by the Borrower as an Encumbered Asset satisfies the requirements set forth in
the definition of “Encumbered Asset”.

Section 3.12.  Properties.  No Credit Party owns any Real Property (other than
REO Assets and Capitalized Lease Obligations) with a book value as of June 30,
2018 of at least $1,000,000. The Borrower and each of the Restricted
Subsidiaries has valid title to all material properties (and to all buildings,
fixtures and improvements located thereon) owned by it, and a valid leasehold
interest in the material properties leased by it, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and in each case free and clear of all Liens
other than Permitted Liens.

Section 3.13.  Capitalization.  The authorized Equity Interests of the Borrower
consists solely of Qualified Equity Interests.  All outstanding Equity Interests
of the Borrower have been duly and validly issued, are fully paid and have been
issued free of preemptive rights.

Section 3.14.  Subsidiaries.  On and as of the Closing Date, (a) the Borrower
has no Subsidiaries other than those Subsidiaries listed on Schedule ‎3.14 and
(b) Schedule ‎3.14 sets forth the percentage ownership (direct and indirect) of
the Borrower in each class of Equity Interests of each of its Subsidiaries and
also identifies the direct owner thereof.  All outstanding Equity Interests of
each Subsidiary of the Borrower have been duly and validly issued and are fully
paid (except as such rights may arise under mandatory provisions of applicable
statutory law that may not be waived or otherwise agreed) and have been issued
free of preemptive rights, and no Subsidiary of the Borrower has outstanding any
securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights except as set forth on Schedule ‎3.14.

Section 3.15.  Compliance with Statutes, Etc.  The Borrower and each of the
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such





62

--------------------------------------------------------------------------------

 

 

non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.16.  Investment Company Act.  Neither New Holdings,  Holdings, the
Borrower nor any Restricted Subsidiary is required to register as an “investment
company”, or is subject to regulation, under the Investment Company Act of 1940,
as amended.

Section 3.17.  Insurance.  Schedule ‎3.17 sets forth a listing of all material
insurance maintained by the Borrower and the Restricted Subsidiaries as of the
Closing Date, with the amounts insured (and any deductibles) set forth
therein.  As of the Closing Date, such insurance is in full force and effect and
all premiums have been duly paid.  The Borrower and the Restricted Subsidiaries
have insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

Section 3.18.  Environmental Matters.  Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

(a)  The Borrower and each of the Borrower’s Subsidiaries is and has been in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws;

(b)  there are no pending or, to the Knowledge of the Borrower, threatened in
writing Environmental Claims against the Borrower or any of the Borrower’s
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of the Borrower’s Subsidiaries (including any such claim arising out of the
ownership, lease or operation by the Borrower or any of the Borrower’s
Subsidiaries of any Real Property formerly owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries);

(c)  there are no facts, circumstances, conditions or occurrences with respect
to the Borrower or any of the Borrower’s Subsidiaries, or any Real Property
presently or formerly owned, leased or operated by the Borrower or any of the
Borrower’s Subsidiaries or any other property, in each case, that could be
reasonably expected (i) to form the basis of any violation or liability under
Environmental Law or an Environmental Claim against the Borrower or any of the
Borrower’s Subsidiaries or any such Real Property owned, leased or operated by
the Borrower or any of the Borrower’s Subsidiaries or (ii) to cause any Real
Property owned, leased or operated by the Borrower or any of the Borrower’s
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy, use or transferability of such Real Property by the Borrower or any
of the Borrower’s Subsidiaries under any applicable Environmental Law; and

(d)  Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on, to, or from, any Real
Property presently or formerly owned, leased or operated by the Borrower or any
of the Borrower’s Subsidiaries or any other property, where such generation,
use, treatment, storage, transportation or Release has resulted or could
reasonably be expected to result in a violation by the Borrower or any of the
Borrower’s Subsidiaries of any applicable Environmental Law or give rise to an
Environmental Claim against the Borrower or any of the Borrower’s Subsidiaries
or any liability of the Borrower or any of the Borrower’s Subsidiaries under
Environmental Law.





63

--------------------------------------------------------------------------------

 

 

Section 3.19.  Employment and Labor Relations.  Neither the Borrower nor any
Restricted Subsidiary is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.  There is (i) no unfair labor practice complaint
pending against the Borrower or any Restricted Subsidiary or, to the Knowledge
of New Holdings,  Holdings or the Borrower, threatened in writing against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any Restricted Subsidiary or, to the Knowledge
of New Holdings,  Holdings or the Borrower, threatened in writing against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any Restricted Subsidiary or, to the Knowledge of New Holdings,
 Holdings or the Borrower, threatened in writing against the Borrower or any
Restricted Subsidiary, (iii) no union representation question exists with
respect to the employees of the Borrower or any Restricted Subsidiary, (iv) no
equal employment opportunity charges or other claims of employment
discrimination are pending or, to the Knowledge of New Holdings,  Holdings or
the Borrower, threatened in writing against the Borrower or any Restricted
Subsidiary and (v) no wage and hour department investigation has been made of
the Borrower or any Restricted Subsidiary, except (with respect to any matter
specified in clauses ‎‎(i) through ‎‎(v) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

Section 3.20.  Intellectual Property, Etc.  The Borrower and each of the
Restricted Subsidiaries owns or has the right to use all the patents, patent
applications, permits, trademarks (including all registrations, applications for
registration and goodwill associated with the foregoing), domain names, service
marks, trade names, copyrights (whether or not registered), licenses,
franchises, inventions, trade secrets, technology, domain names, proprietary
information and know-how of any type, whether or not written (including rights
in computer programs, software and databases) and formulas, or rights with
respect to the foregoing, necessary for the present conduct of its business (the
“Intellectual Property”), without any known conflict with the rights of others
which, or the failure to own or have which, as the case may be, could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect.

Section 3.21.  Indebtedness.  Schedule ‎3.21 sets forth a list of all
Indebtedness (other than the Loans) in an individual principal amount equal to
or greater than $35,000,000 (including Contingent Obligations) of the Borrower
and the Restricted Subsidiaries as of the Closing Date (except as otherwise
specified on such Schedule) and which is to remain outstanding after giving
effect to the Transactions, in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any
Restricted Subsidiary which directly or indirectly guarantees such debt.

Section 3.22.  Sanctions, Anti-Money Laundering and Anti-Corruption Laws. None
of New Holdings,  Holdings, the Borrower or any Subsidiary, or, to the Knowledge
of the Borrower, any director, officer, or employee of New Holdings,  Holdings,
the Borrower or any Subsidiary, or any agent of New Holdings,  Holdings, the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is





64

--------------------------------------------------------------------------------

 

 

(i)   a target of sanctions administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of State, the
European Union or any European Union member state, the United Nations or Her
Majesty’s Treasury (“Sanctions”);

(ii)  located, organized or resident in a country or territory that is the
target of Sanctions; or

(iii) a Person that is controlled (as defined in the definition of “Affiliate”)
by any Person described in clause (i) or (ii) above.

The Borrower and the Subsidiaries have implemented and maintain in effect
policies and procedures designed to ensure compliance by the Borrower, the
Subsidiaries and their respective directors, officers, employees and agents with
the Foreign Corrupt Practices Act and all other applicable anti-corruption laws
 (“Anti-Corruption Laws”), all applicable anti-money laundering laws and
regulations, including those of the Bank Secrecy Act, as amended by the USA
PATRIOT Act (“Anti-Money Laundering Laws”) and applicable Sanctions.  The
Borrower and the Subsidiaries and, to the Knowledge of the Borrower, the
Borrower’s, and the Subsidiaries’ directors, officers, employees, and their
respective agents acting within the scope of their relationship with the
Borrower or any Subsidiary, have complied and are in compliance in all material
respects with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions. No borrowing, use of proceeds or other transaction contemplated by
this Agreement will violate applicable Anti-Corruption Laws, applicable
Anti-Money Laundering Laws or applicable Sanctions.

Section 3.23.  Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” (or any comparable term) for all purposes of any subordinated
indebtedness of the Borrower or any Restricted Subsidiary and any Permitted
Refinancing thereof.

Section 3.24.  Encumbered Assets.  With respect to the Encumbered Assets, (i)
the Residual Interests (other than reserve accounts) held by the Borrower or any
Restricted Subsidiary in any related Servicing Advance Facility, MSR Facility or
Warehouse Facility, as applicable, are not subject to any Lien (other than Liens
permitted under Sections 6.01(i), (ii) or (viii)) and (ii) the Borrower or a
Restricted Subsidiary has valid title to all Encumbered Assets.

ARTICLE 4

CONDITIONS OF LENDING

Section 4.01.  All Borrowings.  The obligations of the Lenders to make Loans
hereunder on the date of each Borrowing (other than a conversion or a
continuation of a Borrowing), including on the Closing Date are subject to the
satisfaction of the following conditions:

(a)  The Administrative Agent shall have received a notice of such Borrowing as
required by ‎Section 2.03.

(b)  The representations and warranties set forth in ‎Article 3 and in each
other Credit Document shall be true and correct in all material respects on and
as of the date of such





65

--------------------------------------------------------------------------------

 

 

Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date; provided that any representation and warranty that is qualified as to
“materiality”,  “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(c)  At the time of and immediately after such Borrowing, no Default or Event of
Default shall have occurred and be continuing.

(d)  Immediately after giving effect to such Borrowing, the Borrower shall be in
compliance with the Financial Covenants on a Pro Forma Basis.

Each Borrowing (other than a conversion or a continuation of a Borrowing) shall
be deemed to constitute a representation and warranty by the Borrower on the
date of such Borrowing as to the matters specified in paragraphs ‎(b), ‎(c) and
‎(d) of this ‎Section 4.01.

Section 4.02.  Closing Date.  The effectiveness of this Agreement and the
Commitments of the Lenders hereunder on the Closing Date are subject to the
satisfaction of the following conditions:

(a)  The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Morgan, Lewis & Bockius LLP, counsel
to the Borrower and (ii) in-house counsel of the Borrower, each such opinion to
be in form and substance reasonably satisfactory to the Administrative Agent, in
each case (A) dated the Closing Date, (B) addressed to the Administrative Agent
and the Lenders, and (C) covering such matters relating to the Credit Documents
and the Transactions as the Administrative Agent shall reasonably request, and
the Borrower hereby requests such counsel to deliver such opinions.

(b)  The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or other equivalent formation document, including
all amendments thereto, of each Credit Party, certified as of a recent date by
the Secretary of State (or other similar official) of the state of its
organization, and a certificate as to the good standing of each Credit Party as
of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Credit Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws,
partnership agreement, limited liability company agreement, memorandum and
articles of association or other equivalent governing document of such Credit
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Credit Party authorizing the
execution, delivery and performance of the Credit Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date, (C) that the certificate or articles of
incorporation or other equivalent formation document of such Credit Party has
not been amended since the date of the last amendment thereto furnished pursuant
to clause ‎(i) above, and (D) as to the incumbency and specimen signature of
each officer executing any Credit Document or any other document delivered in
connection herewith on behalf of such Credit Party; and (iii) the certificate
referred





66

--------------------------------------------------------------------------------

 

 

to in the foregoing clause ‎(ii) shall contain a certification by an Authorized
Officer of such Credit Party as to the incumbency and specimen signature of the
Secretary or Assistant Secretary executing such certificate pursuant to clause
‎(ii) above.

(c)  The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions precedent set forth in ‎(b), ‎(c) and ‎(d) of
‎Section 4.01.

(d)  The Administrative Agent, the Arranger and each Lender shall have received
all Fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder, under any
other Credit Document or under the Engagement Letter (including reasonable fees
and expenses of counsel).

(e)  The Borrower shall have duly authorized, executed and delivered this
Agreement, and each other party to this Agreement shall have executed and
delivered this Agreement, and this Agreement shall be in full force and effect.

(f)  The Administrative Agent shall have received:

(i)   evidence reasonably satisfactory to it as to the proper filing of
financing statements (Form UCC-1 or the equivalent) in each jurisdiction as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable,
to perfect the security interests purported to be created by the Collateral and
Guaranty Agreement;

(ii)  certified copies of requests for information (Form UCC-11 or the
equivalent), or equivalent reports as of a recent date, listing all effective
financing statements that name any Credit Party as debtor and that are filed in
the jurisdictions referred to in clause ‎(i) above and in such other
jurisdictions in which Collateral is located on the Closing Date, together with
copies of such other financing statements that name any Credit Party as debtor
(none of which shall cover any of the Collateral except (x) to the extent
evidencing Permitted Liens or (y) those in respect of which the Collateral Agent
shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing);

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Collateral and Guaranty Agreement (other than to the extent such
actions are required or permitted to be performed after the Closing Date) as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable,
to perfect the security interests intended to be created by the Collateral and
Guaranty Agreement; and

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Collateral and Guaranty Agreement have been taken
(other than to the extent such actions are required or permitted to be performed
after the Closing Date), and the Collateral and Guaranty Agreement shall be in
full force and effect.

(g)  The Lenders shall have received the financial statements referred to in
‎Section 3.05.





67

--------------------------------------------------------------------------------

 

 

(h)  The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form attached hereto as
Exhibit E certifying that the Borrower and its subsidiaries, on a consolidated
basis after giving effect to the Transactions to occur on the Closing Date, are
solvent.

(i)  The Administrative Agent shall have received, at least five Business Days
prior to the Closing Date, to the extent requested, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(j)  The Administrative Agent shall have received a notice of any Borrowing on
the Closing Date as required by ‎Section 2.03.

(k)  All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Predecessor Credit Agreement shall have been (or
substantially simultaneously with the funding of Loans on the Closing Date shall
be) paid in full and the commitments thereunder terminated, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document shall have been paid in full in
cash (other than contingent indemnification and cost reimbursement obligations
for which no claim has been made), unless the Required Lenders shall otherwise
consent in writing:

Section 5.01.  Information Covenants.  The Borrower will furnish to the
Administrative Agent which will promptly furnish to each Lender:

(a)  Quarterly Financial Statements.  Within 45 days after the end of the first
three fiscal quarters of each fiscal year of New Holdings, the consolidated
balance sheet and related statements of comprehensive income of New Holdings and
its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year and related statements of stockholders’
equity and cash flows as of the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding prior
period or periods (or in the case of the balance sheet, as of the end of the
previous fiscal year, and, in the case of the statement of shareholders’ equity,
no comparative disclosure), all of which shall be certified by an Authorized
Officer of New Holdings that they fairly present in all material respects in
accordance with GAAP the financial condition of New Holdings and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.

(b)  Annual Financial Statements.  Within 90 days after the end of each fiscal
year of New Holdings, the consolidated balance sheet of New Holdings and its
Subsidiaries as at the end





68

--------------------------------------------------------------------------------

 

 

of such fiscal year and the related consolidated statements of income and
stockholders’ equity and statement of cash flows for such fiscal year setting
forth comparative figures where applicable for the preceding fiscal year and
reported on by Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing (which report shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to scope of audit), together with a report of such accounting
firm stating that in the course of its regular audit of the financial statements
of New Holdings and its Subsidiaries, which audit was conducted in accordance
with generally accepted auditing standards, such accounting firm obtained no
knowledge of any Default or an Event of Default relating to financial or
accounting matters which has occurred and is continuing or, if such accounting
firm obtained knowledge of such a Default or an Event of Default, a statement as
to the nature thereof, in each case only to the extent that such accounting firm
is not restricted or prohibited from doing so by its internal policies or
accounting rules or guidelines generally).

(c)  Unrestricted Subsidiaries.  At any time the Borrower has designated any of
its Subsidiaries as Unrestricted Subsidiaries pursuant to ‎Section 5.15,
simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections ‎5.01(a) and ‎(b), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) and New Holdings from such
consolidated financial statements.

(d)  Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Sections ‎5.01(a) and ‎(b), a compliance certificate
from an Authorized Officer of the Borrower substantially in the form of Exhibit
B-1 certifying on behalf of the Borrower that, to such officer’s knowledge after
due inquiry, no Default or Event of Default has occurred and is continuing or,
if any Default or Event of Default has occurred and is continuing, specifying
the nature and extent thereof, which certificate shall (i) set forth in
reasonable detail the calculations required to establish whether the Borrower
and the Restricted Subsidiaries were in compliance with the provisions of
‎Section 2.13‎(b), ‎Section 6.07, ‎Section 6.08 and ‎Section 6.09, at the end of
such fiscal quarter or year, as the case may be, (ii) set forth in reasonable
detail the amount of (and the calculations required to establish the amount of)
the Non-Credit Party Investment Amount at the end of such fiscal quarter or year
(which calculations also include the amount of transactions effected pursuant to
‎Section 6.05(iii), Section 6.05(ix)(C) or the second proviso of ‎Section
6.05(xii) (in each case to the extent utilizing the Non-Credit Party Investment
Amount)), (iii) set forth a list of all Immaterial Subsidiaries and Unrestricted
Subsidiaries to the extent there have been any changes in such information
disclosed to the Administrative Agent since the Closing Date or, if later, since
the date of the most recent certificate delivered pursuant to this ‎Section
5.01(d) with such updated list and (iv) certify that there have been no changes
to Schedules 1 or 2 of the Collateral and Guaranty Agreement since the Closing
Date or, if later, since the date of the most recent certificate delivered
pursuant to this ‎Section 5.01(d), or if there have been any such changes, a
list in reasonable detail of such changes (but, in each case with respect to
this clause ‎(iv), only to the extent that such changes are required to be
reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Borrower and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes. In addition, the Borrower shall
deliver, promptly after any Authorized Officer obtains knowledge of the
occurrence of an Asset Coverage Ratio Default and in any event within forty days
after the end





69

--------------------------------------------------------------------------------

 

 

of each calendar month (the date of any such delivery, a “Compliance Certificate
Date”;  provided that if such a compliance certificate shall not have been so
delivered by such fortieth day, the “Compliance Certificate Date” shall be
deemed to be such fortieth day), a compliance certificate from an Authorized
Officer of the Borrower substantially in the form of Exhibit B-2 setting forth
in reasonable detail the calculations required to establish whether the Borrower
and the Restricted Subsidiaries were in compliance with the provisions of
‎Section 6.07 at the end of such month and setting forth the balance of cash and
Cash Equivalents of the Borrower and the Restricted Subsidiaries that constitute
RC Assets at the end of each Business Day of such month.

(e)  Notice of Default, Litigation and Material Adverse Effect.  Promptly, and
in any event within three Business Days after any Authorized Officer obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto,
(ii) any litigation or governmental investigation or proceeding pending, or any
threat or notice in writing of intention of any Person to file or commence any
litigation or governmental investigation or proceeding, against the Borrower or
any of the  Subsidiaries (x) which, either individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect or (y)
with respect to any Credit Document, and (iii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.

(f)  Other Reports and Filings.  Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
New Holdings or any of its Subsidiaries shall publicly file with the Securities
and Exchange Commission or any successor thereto (the “SEC”) (which delivery
requirement shall be deemed satisfied by the posting of such information,
materials or reports on EDGAR or any successor website maintained by the SEC so
long as the Administrative Agent shall have been promptly notified in writing by
the Borrower of the posting thereof) or deliver to holders (or any trustee,
agent or other representative therefor) of any Qualified Equity Interests of New
Holdings, Holdings, the Borrower, or any of their other material Indebtedness
pursuant to the terms of the documentation governing the same.

(g)  Management Letters.  Promptly after the receipt thereof by the Borrower or
any of the Subsidiaries, a copy of any “management letter” received by any such
Person from its certified public accountants and the management’s response
thereto.

(h)  Patriot Act Information.  Promptly following the Administrative Agent’s or
any Lender’s request therefor, all documentation and other information that the
Administrative Agent or any Lender reasonably requests in order to comply with
its on-going obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(i)  Agency Notices.  Promptly after the receipt thereof by the Borrower or any
Restricted Subsidiary, copies of all notices it receives from Fannie Mae,
Freddie Mac, HUD or Ginnie Mae indicating any adverse fact or circumstance in
respect of the Borrower or such Restricted Subsidiary with respect to which
adverse fact or circumstance Fannie Mae, Freddie Mac, HUD or Ginnie Mae,
respectively, announces its intention to terminate or threatens to terminate the
Borrower or such Restricted Subsidiary with cause or with respect to which
Fannie





70

--------------------------------------------------------------------------------

 

 

Mae, Freddie Mac, HUD or Ginnie Mae, announces its intention to conduct any
inspection or investigation of the Borrower or such Restricted Subsidiary, or
their files or facilities outside of the ordinary course.

(j)  Other Information.  From time to time, (i) such other information or
documents (financial or otherwise) with respect to the Borrower or any of the
Subsidiaries as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably request and (ii) such other information
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and Anti-Money Laundering Laws
and, as applicable, the Beneficial Ownership Regulation (including, for the
avoidance of doubt, any information that would result in a change to the list of
beneficial owners identified in a Beneficial Ownership Certification).

(k)  Monthly Financial Statements.  Within forty days after the end of each
calendar month, the consolidated balance sheet and related statements of income
of Borrower and its Subsidiaries as of the end of and for such calendar month
and the then elapsed portion of the fiscal year and related statements of
stockholders’ equity and cash flows as of the then elapsed portion of the fiscal
year, all of which shall be certified by an Authorized Officer of Borrower that
they fairly present in all material respects in accordance with GAAP the
financial condition of Borrower and its Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which New Holdings posts such information
on the SEC website on the Internet at sec.gov/edgar/searches.htm; provided that:
(i) to the extent the Administrative Agent or any Lender is otherwise unable to
receive any such electronically delivered documents, the Borrower shall, upon
request by the Administrative Agent or such Lender, deliver paper copies of such
documents to such Person until a written request to cease delivering paper
copies is given by such Person, and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents or provide to the Administrative Agent and the
Lenders by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Section 5.02.  Books, Records and Inspections.  The Borrower will, and the
Borrower will cause each of the Restricted Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP and all requirements of law shall be made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and the Borrower
will cause each of the Restricted Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect, under guidance of officers of the Borrower or such
Restricted Subsidiary, any of the properties of the Borrower or such Restricted
Subsidiary, and to examine the books of account of





71

--------------------------------------------------------------------------------

 

 

the Borrower or such Restricted Subsidiary and discuss the affairs, finances and
accounts of the Borrower or such Restricted Subsidiary with, and be advised as
to the same by, its and their officers and independent accountants, all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or the Required Lenders may
reasonably request; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, (a) only the Administrative
Agent on behalf of the Lenders may exercise visitation and inspection rights of
the Administrative Agent and the Lenders and (b) the Administrative Agent may
exercise such rights no more than once per fiscal year, in each case under this
sentence.

Section 5.03.  Maintenance of Property; Insurance.  (a) The Borrower will, and
the Borrower will cause each of the Restricted Subsidiaries to, (i) keep all
material property necessary to the business of the Borrower and the Restricted
Subsidiaries in good working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty events, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Borrower and the Restricted Subsidiaries,
and(iii) furnish to the Administrative Agent, upon its reasonable request
therefor, full information as to the insurance carried.  Such insurance to the
extent consistent with the foregoing shall include physical damage insurance on
all real and personal property (whether now owned or hereafter acquired) on an
all risk basis and business interruption insurance.

(b)  The Borrower will, and the Borrower will cause each of the Restricted
Subsidiaries to, take all actions reasonably necessary, or otherwise reasonably
requested by the Collateral Agent, to maintain and pursue each application, to
obtain the relevant registration and to maintain the registration of all
Intellectual Property (now or hereafter existing) material to the conduct of the
Borrower’s or any Restricted Subsidiary’ business, including the filing of
applications for renewal, affidavits of use, affidavits of non-contestability of
such Intellectual Property and, if consistent with good business judgment, to
initiate opposition, interference and cancellation proceedings against third
parties.  The Borrower will, and the Borrower will cause each of the Restricted
Subsidiaries to, take reasonable steps in accordance with normal industry
practice to maintain the confidentiality of all Intellectual Property (now or
hereafter existing) that is material to the business of the Borrower or any
Restricted Subsidiary and the value of which to the Borrower or any Restricted
Subsidiary is contingent upon maintaining the confidentiality thereof.

Section 5.04.  Existence; Franchises.  The Borrower will, and the Borrower will
cause each of the Restricted Subsidiaries (and, in the case of clause (x), New
Holdings and Holdings) to, (x) do or cause to be done all things necessary to
preserve and keep in full force and effect its organizational existence (in the
case of the Borrower, in a United States jurisdiction) and (y) take all
reasonable action to maintain all rights, privileges, franchises, licenses,
permits, copyrights, trademarks, trade names, and patents necessary or desirable
in the normal conduct of its business; provided, however, that nothing in this
‎Section 5.04 shall prevent (i) sales of assets and other transactions by the
Borrower or any Restricted Subsidiary in accordance with ‎Section 6.02, (ii) the
discontinuation, abandonment or expiration of any right, franchise, license,
permit, copyright, trademark or patent if such discontinuation, abandonment or
expiration could not, either





72

--------------------------------------------------------------------------------

 

 

individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (iii) the withdrawal by the Borrower or any Restricted
Subsidiary of its qualification as a foreign Company in any jurisdiction if such
withdrawal could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 5.05.  Compliance with Statutes, Etc.  The Borrower will, and the
Borrower will cause each of the Restricted Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property (but not including Sanctions,
Anti-Corruption Laws, and Anti-Money Laundering Laws), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Borrower will,
and the Borrower will cause each of the Subsidiaries to, comply with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions in all
material respects.  The Borrower will, and the Borrower will cause each of the
Subsidiaries to, maintain in effect policies and procedures designed to ensure
compliance by the Borrower, the Subsidiaries and their respective directors,
officers, employees and agents acting within the scope of their relationship
with the Borrower or any Subsidiary with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

Section 5.06.  Compliance with Environmental Laws.  (a) The Borrower will
comply, and the Borrower will cause each of its Subsidiaries to comply, with all
Environmental Laws and permits applicable to, or required by, its operations or
the ownership, lease, occupancy, or use of any Real Property now or hereafter
owned, leased or operated by the Borrower or any of the Borrower’s Subsidiaries,
except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws except,
in each case, for Permitted Liens related thereto. Neither the Borrower nor any
of the Borrower’s Subsidiaries will generate, use, treat, store, Release or
dispose of Hazardous Materials on any Real Property now or hereafter owned,
leased or operated by the Borrower or any of the Borrower’s Subsidiaries, or
transport Hazardous Materials to or from any such Real Property, except for
Hazardous Materials generated, used, treated, stored, Released or disposed of at
or transported from, any such Real Properties (x) in compliance in all material
respects with all applicable Environmental Laws and as required in connection
with the normal operation, use and maintenance of the business or operations of
the Borrower or any of its Subsidiaries and (y) as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)  (i) At any time that the Borrower or any of the Borrower’s Subsidiaries is
not in compliance with ‎Section 5.06(a), or (ii) in the event that the
Administrative Agent or the Lenders have exercised any of the remedies pursuant
to the last paragraph of ‎Section 7.01, the Borrower will (in each case)
provide, at the sole expense of the Borrower and at the request of the
Administrative Agent, a non-invasive environmental site assessment report
concerning the Real Property owned, leased or operated by the Borrower or any of
the Borrower’s Subsidiaries that is in question, prepared by an environmental
consulting firm reasonably approved by the Administrative Agent, indicating the
presence or absence of Hazardous Materials or noncompliance and the potential
cost of any removal or remedial action required by a





73

--------------------------------------------------------------------------------

 

 

Governmental Authority in connection with such Hazardous Materials or
noncompliance on such Real Property.  If the Borrower fails to provide the same
within 60 days after such request was made, the Administrative Agent may order
the same, the cost of which shall be borne by the Borrower, and the Borrower
shall grant and hereby grants to the Administrative Agent and the Lenders and
their respective agents access to such Real Property and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to the Borrower, all at the sole expense
of the Borrower.

Section 5.07.  ERISA.  (a) Furnish written notice to the Administrative Agent
promptly, and in any event within ten days after any responsible officer of
Borrower knows, or has reason to know, that any ERISA Event has occurred or is
reasonably likely to occur that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $10,000,000.

(b)  The Borrower and each of the Borrower’s applicable Subsidiaries shall
ensure that all Foreign Pension Plans administered by it or into which it makes
payments obtains or retains (as applicable) registered status under and as
required by applicable law and is administered in a timely manner in all
respects in compliance with all applicable laws except where the failure to do
any of the foregoing, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 5.08.  End of Fiscal Years; Fiscal Quarters.  The Borrower will cause
(i) its and each of its Domestic Subsidiaries’ fiscal years to end on December
31 of each calendar year and (ii) its and each of its Domestic Subsidiaries’
fiscal quarters to end on March 31, June 30, September 30 and December 31 of
each calendar year.

Section 5.09.  [Reserved].

Section 5.10.  Payment of Taxes.  The Borrower will pay and discharge, and the
Borrower will cause each of the Restricted Subsidiaries to pay and discharge,
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its properties or assets, prior to the date on which penalties attach
thereto, and all material lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any Restricted Subsidiary not
otherwise permitted under ‎Section 6.01(i); provided that neither the Borrower
nor any Restricted Subsidiary shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.

Section 5.11.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.

Section 5.12.  Reserved.

Section 5.13.  Maintenance of Company Separateness.  The Borrower will cause
each Non-Recourse Entity and each Securitization Entity to satisfy customary
formalities for such entity, including, as applicable, (i) to the extent
required by law, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting,





74

--------------------------------------------------------------------------------

 

 

(ii) the maintenance of separate records and (iii) the maintenance of separate
bank accounts in its own name.  Neither the Borrower nor any of the Restricted
Subsidiaries shall make any payment to a creditor of any Non-Recourse Entity or
any Securitization Entity in respect of any liability of any Non-Recourse Entity
or any Securitization Entity, and no bank account of any Non-Recourse Entity or
any Securitization Entity shall be commingled with any bank account of the
Borrower or any Restricted Subsidiary.  Any financial statements distributed to
any creditors of any Non-Recourse Entity or any Securitization Entity shall
clearly establish or indicate the corporate separateness of such Non-Recourse
Entity or such Securitization Entity from the Borrower and the other Restricted
Subsidiaries.  Neither the Borrower nor any of the Restricted Subsidiaries shall
take any action, or conduct its affairs in a manner, which is likely to result
in the separate legal existence of the Borrower or any Restricted Subsidiary
being ignored, or in the assets and liabilities of the Borrower or any
Restricted Subsidiary being substantively consolidated with those of any other
Person in a bankruptcy, reorganization or other insolvency proceeding.

Section 5.14.  Maintenance of Ratings.  New Holdings,  Holdings or the Borrower,
as applicable, will use its commercially reasonable efforts to maintain at all
times corporate ratings or corporate family ratings (as applicable) of any level
with respect to New Holdings,  Holdings or the Borrower, in each case from each
of S&P and Moody’s.

Section 5.15.  Designation of Subsidiaries.  The Borrower may at any time
designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Covenants, (c) no Subsidiary may be designated as or continue as an Unrestricted
Subsidiary if it is or is deemed to be a “Restricted Subsidiary” for the
purposes of any other Indebtedness and (d) immediately after giving effect to
such designation, the aggregate Fair Market Value of all Investments of the
Borrower and the Restricted Subsidiaries in Unrestricted Subsidiaries shall not
exceed $5,000,000 (and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate of an Authorized Officer setting forth in reasonable detail the
calculations demonstrating compliance with clauses (b) and (d) of this
proviso).  The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s or its Subsidiary’s
(as applicable) investment therein.  No Unrestricted Subsidiary shall at any
time own any Equity Interests or Indebtedness of, or own or hold any Lien on,
any property of the Borrower or any Restricted Subsidiary.  The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time.  Any such designation shall be
notified by the Borrower to the Administrative Agent by promptly delivering to
the Administrative Agent a certificate of an Authorized Officer certifying that
such designation complied with the foregoing provisions.

Section 5.16  Servicing Agreements.

(a)  The Borrower will comply with, and the Borrower will cause any Restricted
Subsidiary acting as servicer to comply with, (i) all obligations as the
servicer under each of the Servicing Agreements and (ii) all generally accepted
servicing customs and practices of the





75

--------------------------------------------------------------------------------

 

 

mortgage servicing industry, except in the case of each of clauses ‎(i) and
‎(ii) where failure to comply would not reasonably be expected to have a
Material Adverse Effect.

(b)  The Borrower shall promptly, and in no event later than five (5) Business
Days after knowledge thereof, notify the Administrative Agent of any servicer
termination event or event of default (excluding any such events resulting
solely due to the breach of one or more collateral performance tests) under any
Servicing Agreement or its receipt of a notice of actual termination of the
Borrower’s or its Subsidiary’s right to service under any Servicing Agreement
which evidences an intent to transfer such servicing to a third party.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document have been paid in full in cash
(other than contingent indemnification and cost reimbursement obligations for
which no claim has been made), unless the Required Lenders shall otherwise
consent in writing:

Section 6.01.  Liens.  The Borrower will not,  and the Borrower will not permit
any of the Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon or with respect to any property or
assets (real or personal, tangible or intangible, including Intellectual
Property, and including Equity Interests or other securities of any Person,
including any Restricted Subsidiary) of the Borrower or any Restricted
Subsidiary, whether now owned or hereafter acquired, or on any income or
revenues or rights in respect of any thereof; provided that the provisions of
this ‎Section 6.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(i)   Liens for taxes, assessments or governmental charges or levies not
delinquent for a period of more than 30 days or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

(ii) Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary imposed by law and which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and in each case (x) which are for
amounts that are not past-due and do not in the aggregate materially detract
from the value of the Borrower’s or such Restricted Subsidiary’s property or
assets or materially impair the use thereof in the operation of the business of
the Borrower or such Restricted Subsidiary or (y) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien, and for which adequate reserves have been established in accordance with
GAAP;





76

--------------------------------------------------------------------------------

 

 

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule ‎6.01, plus renewals, replacements and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, or obligations secured by such Liens does not increase
from that amount outstanding at the time of any such renewal, replacement or
extension and (y) any such renewal, replacement or extension does not encumber
any additional assets or properties of the Borrower or any Restricted
Subsidiary;

(iv) Liens created by or pursuant to this Agreement and the Security Documents;

(v)  (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any Restricted Subsidiary to other Persons in the ordinary course of business
and not materially interfering with the conduct of the business of the Borrower
or any Restricted Subsidiary or materially detracting from the value of the
Borrower’s or such Restricted Subsidiary’s property, rights or assets and (y)
any interest or title of a lessor, sublessor or licensor under any operating
lease or license agreement entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business, not securing Indebtedness and
covering only the assets so leased or licensed;

(vi) Liens upon assets of the Borrower or any Restricted Subsidiary subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by ‎Section 6.04(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary;

(vii) Liens placed upon fixed or capital assets used in the ordinary course of
business of the Borrower or any Restricted Subsidiary and placed at the time of
the acquisition thereof by the Borrower or such Restricted Subsidiary or within
180 days thereafter to secure Indebtedness incurred to pay all or a portion of
the purchase price thereof or to secure Indebtedness incurred solely for the
purpose of financing the acquisition of any such assets, or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount,
provided that (x) the Indebtedness secured by such Liens is permitted by
‎Section 6.04(iv), (y) in all events, the Lien encumbering the assets so
acquired does not encumber any other asset of the Borrower or any Restricted
Subsidiary (other than property financed by such Indebtedness and proceeds
thereof) and (z) the amount of Indebtedness secured by such Liens does not
exceed the purchase price of the assets acquired with the proceeds of such
Indebtedness;

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary;





77

--------------------------------------------------------------------------------

 

 

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into or dispositions of assets consummated in the
ordinary course of business;

(x) Liens arising out of the existence of judgments or awards not constituting
an Event of Default under ‎Section 7.01(i) and in respect of which the Borrower
or any Restricted Subsidiary shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings;

(xi) statutory and common law landlords’ liens under leases entered into in the
ordinary course of business by the Borrower or any Restricted Subsidiary;

(xii) (A) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and other social security legislation and (B) Liens securing the
performance of bids, trade contracts, performance and completion guarantees,
tenders, leases and contracts in the ordinary course of business, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business (in each case exclusive of
obligations in respect of Indebtedness);

(xiii) [Reserved];

(xiv)  Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Restricted Subsidiary in existence at the time
such Restricted Subsidiary is acquired pursuant to a Permitted Acquisition,
provided that (x) any Indebtedness that is secured by such Liens is permitted to
exist under ‎Section 6.04(vii), and (y) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Borrower or any
Restricted Subsidiary;

(xv)  Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business;

(xvii) (A) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business and not securing Indebtedness and as
are customary in the banking industry in favor of the bank or banks with which
such accounts are maintained, and solely securing





78

--------------------------------------------------------------------------------

 

 

amounts owing to such bank or banks with respect to cash management and
operating account arrangements (and not any amounts owing in respect of any
Indebtedness or for any other purpose) and (B) Liens of a collection bank
arising under Section 4-210 of the UCC on items in the course of collection;

(xviii) Liens securing Non-Recourse Indebtedness so long as any such Lien shall
encumber only (i) the assets originated, acquired or funded with the proceeds of
such Non-Recourse Indebtedness and (ii) any intangible contract rights and other
accounts, documents, records and other property directly related to the assets
set forth in clause (i) and any proceeds thereof;

(xix) Liens securing Permitted Funding Indebtedness so long as any such Lien
shall encumber only (i) the assets acquired or originated with the proceeds of
such Indebtedness, (ii) such assets consist of Servicing Advances, MSRs, loans,
mortgage related securities and other mortgage related receivables, REO Assets
and other similar assets (but not Residual Interests) subject to and pledged to
secure such Indebtedness, (iii) any Interest Rate Protection Agreements and
Other Hedging Agreements entered into in connection with the foregoing and
(iv) any intangible contract rights and proceeds of, and other related
documents, records and assets directly related to, the assets set forth in
clause (i);

(xx)   Liens on the Equity Interests of any Unrestricted Subsidiary and the
proceeds thereof securing Non-Recourse Indebtedness of such Unrestricted
Subsidiary;

(xxi)  Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto so long as such Liens do not encumber
any property other than cash paid to any such insurance company in respect of
such insurance; provided such Liens shall not exceed the amount of such premiums
so financed;

(xxii) Liens solely on any cash earnest money deposits made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement not prohibited hereunder;

(xxiii) Liens on Securitization Assets and the proceeds thereof incurred in
connection with Permitted Securitization Indebtedness or permitted guarantees
thereof;

(xxiv) Liens on spread accounts and credit enhancement assets, Liens on the
stock of Restricted Subsidiaries (substantially all of the assets of which are
spread accounts and credit enhancement assets) and Liens on interests in
Securitization Entities, in each case incurred in the ordinary course of
business in connection with Credit Enhancement Agreements;

(xxv)  any customary encumbrance or restriction (including put and call
arrangements) with respect to Equity Interests of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;





79

--------------------------------------------------------------------------------

 

 

(xxvi) any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrower or
any of their Restricted Subsidiaries;

(xxvii)  Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any of its Subsidiaries, including rights of offset and setoff;

(xxviii) Liens on assets of any non-Guarantor Restricted Subsidiary to secure
Indebtedness of any non-Guarantor Restricted Subsidiary that is permitted
hereunder; and

(xxix)   Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness permitted
hereunder.

In connection with the granting of Liens of the type described in clauses
‎(iii), ‎(vi), ‎(vii), ‎(xiv), ‎(xviii), ‎(xix) and (xxiii) of this ‎Section
6.01 by the Borrower of any of the Restricted Subsidiaries, the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith without approval of any Lender
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

Notwithstanding the foregoing, the Borrower will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or suffer to exist any Lien, other than, at the Borrower’s
election, a Lien pursuant to Section 6.01(iv), upon or with respect to any
Residual Interest.

Section 6.02.  Consolidation, Merger, Sale of Assets, Etc.  The Borrower will
not, and the Borrower will not permit any of the Restricted Subsidiaries to,
directly or indirectly, wind up, liquidate or dissolve its affairs (or suffer
any liquidation or dissolution) or consummate any merger or consolidation, or
convey, sell, lease, transfer or otherwise dispose of all or any part of its
property or assets, including the abandonment or other disposition of
Intellectual Property (other than sales of inventory in the ordinary course of
business), or consummate any sale-leaseback transactions with any Person, except
that:

(i)   Capital Expenditures shall be permitted;

(ii)  the Borrower and the Restricted Subsidiaries may liquidate or otherwise
dispose of obsolete or worn-out property in the ordinary course of business;

(iii) Investments may be made to the extent permitted by ‎Section 6.05;

(iv) the Borrower and the Restricted Subsidiaries may sell assets (provided that
any sale of less than all the capital stock or other Equity Interests of any
Restricted Subsidiary in accordance with this clause ‎(iv) shall be deemed to be
an Investment by the Borrower or the applicable Restricted Subsidiary in the
capital stock or other Equity Interests not so sold in an amount equal to the
Fair Market Value of such capital stock or other Equity Interests and upon such
sale the Borrower or such Restricted Subsidiary





80

--------------------------------------------------------------------------------

 

 

shall be deemed to have made an Investment in the applicable Subsidiary pursuant
to Section 6.05(ix)(C) in an amount equal to all Investments in such Subsidiary
outstanding at such time), so long as (v) no Event of Default then exists or
would result therefrom (including as a result of any such deemed investment),
(w) the Borrower or the respective Restricted Subsidiary receives at least Fair
Market Value, (x) the consideration received by the Borrower or such Restricted
Subsidiary consists of at least 75% cash or Cash Equivalents and is paid at the
time of the closing of such sale; provided that, solely for the purposes of this
clause (x), up to $25,000,000 in the aggregate of Designated Non-Cash
Consideration for all asset sales received by the Borrower or such Restricted
Subsidiary after the Closing Date and not disposed of (and without giving effect
to any subsequent change in value thereof), shall be deemed to be cash, (y) the
aggregate amount of the cash and non-cash proceeds received from all assets sold
pursuant to this clause ‎(iv) shall not exceed $50,000,000 (for this purpose,
using the Fair Market Value of property other than cash) and (z) after giving
effect to such sale, the Borrower shall be in compliance on a Pro Forma Basis
with the Financial Covenants;

(v)  the Borrower and each of the Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property in the ordinary course of
business (so long as any such lease or license does not create a Capitalized
Lease Obligation except to the extent permitted by ‎Section 6.04(iv));

(vi) the Borrower and each of the Restricted Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

(vii) the Borrower and each of the Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons in the ordinary course of
business and not materially interfering with the conduct of the business of the
Borrower or any Restricted Subsidiary;

(viii) the Borrower or any Restricted Subsidiary may convey, sell or otherwise
transfer all or any part of its business, properties and assets to the Borrower
or to any Wholly-Owned Domestic Restricted Subsidiary which is a Subsidiary
Guarantor;

(ix) any Restricted Subsidiary that is a Subsidiary Guarantor may merge or
consolidate with and into, or be dissolved or liquidated into, the Borrower or
any Wholly-Owned Domestic Restricted Subsidiary which is a Subsidiary Guarantor,
so long as (A) in the case of any such merger, consolidation, dissolution or
liquidation involving the Borrower, the Borrower is the surviving or continuing
entity of any such merger, consolidation, dissolution or liquidation and (B) in
all other cases, a Subsidiary Guarantor is the surviving or continuing entity of
any such merger, consolidation, dissolution or liquidation;

(x)  any Restricted Subsidiary that is not a Subsidiary Guarantor (other than a
Non-Recourse Entity) may convey, sell, lease or otherwise dispose of all or any
part of its property or assets to, or merge or consolidate with and into, or be
dissolved or liquidated





81

--------------------------------------------------------------------------------

 

 

into, the Borrower or any other Restricted Subsidiary, in each case so long as
(A) no Event of Default shall result therefrom, (B) in the case of any such
merger, consolidation, dissolution or liquidation involving the Borrower, the
Borrower is the surviving or continuing entity of any such merger,
consolidation, dissolution or liquidation and (C) in the case of any such
merger, consolidation, dissolution or liquidation involving a Subsidiary
Guarantor (but not involving the Borrower), such Subsidiary Guarantor is the
surviving or continuing entity of any such merger, consolidation, dissolution or
liquidation;

(xi) Permitted Acquisitions may be consummated in accordance with the
requirements of ‎Section 6.05(xii);

(xii)  the Borrower and the Restricted Subsidiaries may liquidate or otherwise
dispose of cash and Cash Equivalents in the ordinary course of business;

(xiii) sales, contributions, assignments or other transfers in the ordinary
course of business and for Fair Market Value of Servicing Advances or
Residential Mortgage Loans pursuant to the terms of Permitted Funding
Indebtedness or Non-Recourse Indebtedness shall be permitted;

(xiv) to the extent that any MSR Lender which is a Government Sponsored Entity
exercises its MSR Call Option, the Borrower or the applicable Restricted
Subsidiary may sell the MSR subject to such MSR Call Option;

(xv) sales, contributions, assignments or other transfers (in one or more
transactions) for Fair Market Value of Servicing Advances, Residential Mortgage
Loans or MSRs or any parts thereof (a) in the ordinary course of business or (b)
in connection with the transfer or termination of the related MSRs shall be
permitted;

(xvi) sales, contributions, assignments or other transfers in the ordinary
course of business and for Fair Market Value of Servicing Advances, Residential
Mortgage Loans or MSRs to Securitization Entities and Warehouse Facility Trusts
in connection with Securitizations or Warehouse Facilities shall be permitted;

(xvii) dispositions of Investments or other assets and dispositions or
compromises of loans or receivables, in each case, in connection with the
workout, compromise, settlement or collection thereof or exercise of remedies
with respect thereto, in the ordinary course of business or in bankruptcy,
foreclosure or similar proceedings, including foreclosure, repossession and
disposition of REO Assets and other collateral for loans serviced and/or
originated by the Borrower or any of its Restricted Subsidiaries shall be
permitted;

(xviii) the modification of any loans owned by the Borrower or any Restricted
Subsidiary in the ordinary course of business shall be permitted;

(xix)   sales, contributions, assignments or other transfers of Securitization
Assets in the ordinary course of business and for Fair Market Value by the
Borrower or any





82

--------------------------------------------------------------------------------

 

 

Restricted Subsidiary in connection with the origination, acquisition,
securitization and/or sale of loans that are purchased, insured, guaranteed, or
securitized shall be permitted;

(xx)    sales, contributions, assignments or other transfers in the ordinary
course of business of MSRs in connection with MSR Facilities and Warehouse
Facilities and of REO Assets shall be permitted;

(xxi)   sales, contributions, assignments or other transfers of any assets or
rights required or advisable as a result of statutory or regulatory changes as
determined in good faith by the senior management of the Borrower shall be
permitted;

(xxii)  transactions pursuant to repurchase agreements entered into in the
ordinary course of business shall be permitted;

(xxiii) any Co-Investment Transaction shall be permitted;

(xxiv) the abandonment or other disposition of Intellectual Property, which in
the reasonable judgment of the Borrower, is no longer economically practicable
to maintain or useful in the conduct of business of the Borrower and its
Restricted Subsidiaries shall be permitted;

(xxv) dispositions of assets subject to a casualty or event of loss covered by
insurance following the receipt of insurance proceeds with respect to such
casualty or event of loss shall be permitted;

(xxvi) sales or other transfers of a minority interest in any Investment
otherwise permitted under ‎Section 6.05 shall be permitted; provided that (x)
the majority interests in such Investment shall also be concurrently sold or
transferred on the same terms and the holder or holders of such majority
interests shall have required such sale or disposition of such minority interest
pursuant to the exercise of any applicable drag-along rights and (y) immediately
after giving effect to such sales or transfers, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Covenants;

(xxvii) the contribution of assets to any joint venture in exchange for Equity
Interests in such joint venture shall be permitted; provided that (v) after
giving effect to such contribution, the Total Asset Coverage Ratio shall not be
less than 2.50:1.00 and the RC Asset Coverage Ratio shall not be less than
1.00:1.00, in each case, calculated on a Pro Forma Basis, (w) no Event of
Default shall have occurred and be continuing at the time of the consummation of
such transaction or immediately after giving effect thereto, (x) such
transaction is on an arm’s length basis, (y) the Borrower or such Restricted
Subsidiary, as applicable, receives fair value for the assets so contributed and
(z) such contributions shall constitute, on the date of such contribution, an
Investment by the Borrower or such Restricted Subsidiary, as applicable, in an
amount equal to the fair market value of the assets so contributed; and

(xxviii) sales, contributions, assignments or other transfers of Equity
Interests of an Unrestricted Subsidiary shall be permitted.





83

--------------------------------------------------------------------------------

 

 

To the extent the Required Lenders waive the provisions of this ‎Section 6.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this ‎Section 6.02 (other than to a Credit Party), such Collateral
shall be sold free and clear of the Liens created by the Security Documents and,
in the case of the sale of all of the Equity Interests of a Subsidiary Guarantor
permitted by this ‎Section 6.02 (other than to a Credit Party), such Subsidiary
Guarantor shall be released from the Guaranty, and the Administrative Agent and
the Collateral Agent shall be authorized without any further action on behalf of
any Lender or other Secured Creditor to take any actions deemed appropriate in
order to effect the foregoing release.

Section 6.03.  Dividends.  The Borrower  will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, authorize,
declare or pay any Dividends with respect to the Borrower or any Restricted
Subsidiary, except that:

(i)   any Restricted Subsidiary may pay Dividends to the Borrower or to any
Wholly-Owned Domestic Restricted Subsidiary and any Subsidiary of the Borrower
that is not a Credit Party may pay Dividends to the Borrower or to any
Wholly-Owned Restricted Subsidiary;

(ii)  any Non-Wholly-Owned Subsidiary may pay Dividends to its shareholders,
members or partners generally so long as the Borrower or a Restricted Subsidiary
which owns the Equity Interests in the Restricted Subsidiary paying such
Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Restricted Subsidiary paying
such Dividends and taking into account the relative preferences, if any, of the
various classes of Equity Interests of such Restricted Subsidiary);

(iii) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may repurchase, retire or otherwise acquire or retire
for value common Equity Interests (or options, warrants or other rights to
acquire common Equity Interests) of the Borrower (or make payments to New
Holdings, Holdings or any Person of which the Borrower constitutes a Subsidiary
to permit distributions to repurchase common Equity Interests (or options,
warrants or other rights to acquire common Equity Interests thereof) of any such
Person) from any future, current or former officer, director, manager or
employee (or any spouses, successors, executors, administrators, heirs or
legatees of any of the foregoing) of the Borrower, any of its Subsidiaries, New
Holdings, Holdings or any Person of which the Borrower constitutes a Subsidiary,
in an aggregate amount for all such payments, together with all payments made
pursuant to Section 6.04(xxii), not to exceed $10,000,000 plus the proceeds of
“key-man” life insurance policies that are used to make such redemptions or
repurchases;

(iv) the Borrower or any of its Restricted Subsidiaries may pay Dividends on its
Qualified Equity Interests solely through the issuance of additional shares of
Qualified Equity Interests of the Borrower or such Restricted Subsidiary (but
not in cash), provided that in lieu of issuing additional shares of Qualified
Equity Interests as Dividends, the Borrower or such Restricted Subsidiary may
increase the liquidation preference of the shares of Qualified Equity Interests
in respect of which such Dividends have accrued;





84

--------------------------------------------------------------------------------

 

 

(v)  the Borrower may pay cash Dividends so long as (A) the aggregate amount of
Dividends paid pursuant to this clause ‎(v), plus the aggregate amount of
payments made pursuant to clause (x) of Section 6.15, does not exceed
$25,000,000, (B) no Default or Event of Default then exists or would result
therefrom, (C) after giving effect to the payment of such Dividend, the Total
Asset Coverage Ratio shall not be less than 3.00:1.00 and the RC Asset Coverage
Ratio shall not be less than 1.00:1.00, in each case, calculated on a Pro Forma
Basis, and (D) prior to the payment of such Dividend, the Borrower shall have
delivered to the Administrative Agent a certificate of an Authorized Officer of
the Borrower certifying compliance with the preceding sub-clauses ‎(A), ‎(B) and
‎(C) and containing the calculations (in reasonable detail) required to
establish compliance with preceding sub-clause ‎(C);

(vi) Borrower may pay Permitted Tax Distributions;

(vii) the Borrower may pay Dividends or consummate any irrevocable redemption
within 60 days after the date of declaration of such Dividend or notice of such
redemption if the Dividend or payment of the redemption price, as the case may
be, would have been permitted on the date of declaration or notice hereunder;

(viii) the Borrower may pay Dividends, either (i) through the application of net
cash proceeds of a substantially concurrent sale for cash (other than to a
Subsidiary of the Borrower) of shares of Qualified Equity Interests of the
Borrower or (ii) through the application of a substantially concurrent cash
capital contribution (other than by a Subsidiary of the Borrower)  received by
the Borrower from its equityholders in respect of Qualified Equity Interests;
provided that (x) no Event of Default then exists or would result therefrom or
(y) the aggregate amount of Dividends paid pursuant to this clause (viii) shall
not exceed $1,000,000;

(ix) the Borrower may pay Dividends on its Qualified Equity Interests by
exchanging such Qualified Equity Interests for shares of Qualified Equity
Interests of New Holdings or Holdings (but not, for the avoidance of doubt, in
cash) in accordance with the PNMAC Limited Liability Company Agreement;

(x)  the Borrower may (A) repurchase Equity Interests in connection with the
exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants and
(B) repurchase Equity Interests or options to purchase Equity Interests in
connection with the exercise of stock options to the extent necessary to pay
applicable withholding taxes; and

(xi) the Borrower may declare and pay Dividends to, or make loans to, New
Holdings, Holdings, or any Person of which the Borrower constitutes a Subsidiary
to pay, without duplication as to amounts of:

(A) franchise taxes and other similar fees, taxes and expenses required to
maintain the existence of the Borrower, New Holdings, Holdings, and any Person
of which the Borrower constitutes a Subsidiary;





85

--------------------------------------------------------------------------------

 

 

(B) customary salary, bonus and other benefits payable to officers and employees
of New Holdings, Holdings, or any Person of which the Borrower constitutes a
Subsidiary to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operations of New Holdings, Holdings, the
Borrower and its Restricted Subsidiaries; and

(C) general corporate overhead expenses and other expenses incidental to being a
public company (including, without limitation, audit, listing and legal expense)
of New Holdings, Holdings or any Person of which the Person constitutes a
Subsidiary to the extent such expenses are attributable to the ownership or
operation of the Person and its Restricted Subsidiaries;

provided that the aggregate amount of Dividends paid and loans made pursuant to
this clause (xi) shall not exceed $250,000.

Section 6.04.  Indebtedness.  The Borrower will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, contract,
create, incur, assume or suffer to exist any Indebtedness, except:

(i)   Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii)  Indebtedness outstanding on the Amendment No. 2 Effective Date and listed
on Schedule 6.04(ii) (as reduced by any permanent repayments of principal
thereof) and, in each case, any subsequent extension, renewal or refinancing
thereof, provided that the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
(or, in the case of a revolving line of credit or a line of credit with
unutilized amounts thereunder, the amount committed or otherwise available on
the Amendment No. 2 Effective Date (as reduced by any permanent commitment
reductions thereunder)) at the time of any such extension, renewal or
refinancing, and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased, such Indebtedness, if subordinated
to the Obligations, remains so subordinated on terms no less favorable to the
Lenders, and the original obligors in respect of such Indebtedness remain the
only obligors thereon;

(iii) Indebtedness of the Borrower and the Restricted Subsidiaries under
Interest Rate Protection Agreements or Other Hedging Agreements, so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative purposes
(as determined in good faith by the board of directors of the Borrower or senior
management of the Borrower or such Restricted Subsidiary);

(iv) Indebtedness of the Borrower and the Restricted Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness secured by Liens
of the type described in ‎Section 6.01(vii), and, in each case, any subsequent
extension, renewal or refinancing thereof, provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount





86

--------------------------------------------------------------------------------

 

 

outstanding, provided that in no event shall (x) the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause ‎(iv) exceed the greater of (1)
$35,000,000 and (2) 4% of Consolidated Tangible Net Worth at any time
outstanding and (y) the amount of Indebtedness secured by such Liens exceed the
purchase price of the assets acquired with the proceeds of such Indebtedness;

(v)  Indebtedness constituting Intercompany Loans to the extent permitted by
‎Section 6.05(viii);

(vi) Indebtedness consisting of guaranties or other Contingent Obligations
(x) by the Borrower and the Wholly-Owned Restricted Subsidiaries that are
Subsidiary Guarantors of each other’s Indebtedness and other obligations
permitted under this Agreement (other than guaranties of Non-Recourse
Indebtedness), (y) by Wholly-Owned Restricted Subsidiaries that are not Credit
Parties of each other’s Indebtedness or other contractual obligations permitted
under this Agreement (in each case other than guaranties of Non-Recourse
Indebtedness or Securitization Indebtedness) and (z) of Indebtedness and other
obligations (including any Permitted Funding Indebtedness) so long as such
guaranty or other Contingent Obligation is otherwise permitted as an Investment
under ‎Section 6.05 (other than ‎Section 6.05(xi));

(vii) Indebtedness of a Restricted Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness), provided that (w) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition, (x) such Indebtedness is not guaranteed in any respect by
the Borrower or any Restricted Subsidiary (other than any acquired Person that
becomes a Restricted Subsidiary), (y) after the acquisition or assumption of
such Indebtedness, the Borrower shall be in compliance with the Financial
Covenants on a Pro Forma Basis and (z) the aggregate principal amount of all
Indebtedness permitted by this clause ‎(vii) (other than Permitted Funding
Indebtedness) shall not exceed, at any one time outstanding, the greater of (A)
$100,000,000 and (B) 10% of Consolidated Tangible Net Worth (determined on a Pro
Forma Basis in accordance with the definition of “Pro Forma Basis” contained
herein) as at such time;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within three Business Days of its incurrence;

(ix)  Indebtedness of the Borrower and the Restricted Subsidiaries with respect
to performance bonds, surety bonds, appeal bonds or customs bonds required in
the ordinary course of business or in connection with the enforcement of rights
or claims of the Borrower or any Restricted Subsidiary or in connection with
judgments that do not result in an Event of Default;





87

--------------------------------------------------------------------------------

 

 

(x)   Indebtedness of the Borrower or any Restricted Subsidiary consisting of
the financing of insurance premiums in the ordinary course of business;

(xi) Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; provided that such Indebtedness is not
reflected on the balance sheet of the Borrower or any Restricted Subsidiary
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this clause ‎(xi));

(xii) Permitted Funding Indebtedness;

(xiii) Non-Recourse Indebtedness;

(xiv) any Indebtedness of the Borrower or any Restricted Subsidiary which may be
deemed to exist pursuant to any deferred purchase price, installment payment or
similar arrangement in connection with the purchase of MSR, Servicing Advances,
REO Assets, servicing rights, residential or commercial mortgage loans or
Securitization Assets, provided (x) such Indebtedness is on terms consistent
with standards acceptable to the industry and (y) after giving effect to the
incurrence of such Indebtedness, the Corporate Indebtedness to EBITDA Ratio
shall not exceed 2.50:1.00, calculated on a Pro Forma Basis;

(xv)  Permitted Securitization Indebtedness and Indebtedness under Credit
Enhancement Agreements, in each case incurred in the ordinary course of
business;

(xvi) so long as no Event of Default then exists or would result therefrom,
additional unsecured Indebtedness incurred by the Borrower and the other Credit
Parties (but no other Person) in an aggregate principal amount not to exceed
$500,000,000 at any one time outstanding; provided that such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, or any mandatory prepayment,
repurchase, redemption or sinking fund obligations (other than customary offers
to purchase upon a change of control, asset sale or casualty or condemnation
event and customary acceleration rights upon an event of default) prior to, the
Maturity Date; provided, further, that the Net Cash Proceeds of any such
Indebtedness shall be applied toward mandatory prepayments of Loans and
reductions in Commitments as set forth in ‎Section 2.13(b);

(xvii) Indebtedness arising out of or to fund purchases in the ordinary course
of business of all remaining outstanding asset-backed securities of any
Securitization Entity for the purpose of relieving the Borrower or any
Restricted Subsidiary of the administrative expense of servicing such
Securitization Entity;





88

--------------------------------------------------------------------------------

 

 

(xviii) performance guarantees and other similar guarantees provided in the
ordinary course of business by the Borrower or a Restricted Subsidiary to
Agencies or other owners (or representatives thereof) of assets serviced by the
Borrower or a Restricted Subsidiary;

(xix)   Indebtedness of the Borrower or any Restricted Subsidiary represented by
letters of credit for the account of the Borrower or such Restricted Subsidiary,
as the case may be, in order to provide security for workers’ compensation
claims, payment obligations in connection with self-insurance or similar
requirements in the ordinary course of business;

(xx)    to the extent otherwise constituting Indebtedness, obligations arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition in the ordinary course of business of loans and other
mortgage-related receivables purchased or originated by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

(xxi)   so long as no Event of Default then exists or would result therefrom,
additional unsecured Indebtedness incurred by the Borrower and the other Credit
Parties (but no other Person) solely in order to fund a Permitted Acquisition;
provided that after the incurrence of such Indebtedness, the Borrower shall be
in compliance with the Financial Covenants on a Pro Forma Basis; provided,
further, that such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, or any
mandatory prepayment, repurchase, redemption or sinking fund obligations (other
than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights upon an event
of default) prior to, the Maturity Date; and

(xxii)  Indebtedness incurred and exchanged for Equity Interests in lieu of the
payment of Dividends permitted to be made under Section 6.03(iii).

For the avoidance of doubt, notwithstanding anything to the contrary contained
herein, neither the Borrower nor any Restricted Subsidiary shall at any time,
directly or indirectly, incur, assume or suffer to exist any Residual
Indebtedness or enter into any Residual Funding Facility.

Section 6.05.  Advances, Investments and Loans.  The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, make or permit to exist any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase, hold or
acquire any Equity Interest, bonds, notes, debentures, evidence of indebtedness
or other securities of, or acquire any assets constituting all or substantially
all of the assets of or assets constituting all or substantially all of the
assets of a business, division or product line of, or make or permit to exist
any investment or any other interest in, any Person (each of the foregoing an
“Investment” and, collectively, “Investments”), except that the following shall
be permitted:





89

--------------------------------------------------------------------------------

 

 

(i)   the Borrower and the Restricted Subsidiaries may acquire and hold accounts
or notes receivables owing to any of them, if created or acquired in the
ordinary course of business;

(ii)  the Borrower and the Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;

(iii) Investments in Persons that are not Credit Parties (other than
Unrestricted Subsidiaries) in an aggregate amount not to exceed the Non-Credit
Party Investment Amount available at such time;

(iv) the Borrower and the Restricted Subsidiaries may acquire and own REO Assets
and other Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business or as a result of a
foreclosure by the Borrower or any Restricted Subsidiary with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

(v)  the Borrower and the Restricted Subsidiaries may make loans and advances to
their officers and employees in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount not to
exceed $5,000,000 at any time outstanding;

(vi) the Borrower and the Restricted Subsidiaries may acquire and hold
obligations of their officers and employees in connection with such officers’
and employees’ acquisition of shares of Qualified Equity Interests of the
Borrower (so long as no cash is actually advanced by the Borrower or any
Restricted Subsidiary in connection with the acquisition of such obligations);

(vii) the Borrower and the Restricted Subsidiaries may enter into Interest Rate
Protection Agreements and Other Hedging Agreements to the extent permitted by
‎Section 6.04(iii);

(viii)  (A) the Borrower and the Subsidiary Guarantors may make intercompany
loans and advances between or among one another and (B) any Restricted
Subsidiary which is not a Credit Party may make intercompany loans and advances
to the Borrower or a Wholly-Owned Restricted Subsidiary (such intercompany loans
and advances referred to in preceding clauses ‎(A) and ‎(B), collectively, the
“Intercompany Loans”), provided that (x) each Intercompany Loan made by any
Restricted Subsidiary that is not a Credit Party to a Credit Party shall be
subject to the subordination provisions contained in the Intercompany
Subordination Agreement and (y) any Intercompany Loans made to any Subsidiary
Guarantor or any Wholly-Owned Restricted Subsidiary pursuant to this clause
‎‎(viii) shall cease to be permitted by this clause ‎‎(viii) if such Subsidiary
Guarantor or Wholly-Owned Restricted Subsidiary, as the case may be, ceases to
constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic Restricted
Subsidiary or a Wholly-Owned Restricted Subsidiary, as the case may be;





90

--------------------------------------------------------------------------------

 

 

(ix) (A) the Borrower and any Subsidiary Guarantor may make capital
contributions to, or acquire Equity Interests of, any Subsidiary Guarantor which
is a Wholly-Owned Restricted Subsidiary, (B) any Restricted Subsidiary which is
not a Credit Party may make capital contributions to, or acquire Equity
Interests of, any other Wholly-Owned Restricted Subsidiary, and may capitalize
or forgive any Indebtedness owed to it by a Wholly-Owned Restricted Subsidiary
and (C) the Borrower and any Restricted Subsidiary may make Investments in any
Subsidiary that is not a Credit Party; provided that the aggregate amount of
Investments made (or deemed pursuant to ‎Section 6.02(iv) to have been made) at
any time after the Closing Date pursuant to the preceding subclause ‎(C) shall
not exceed the Non-Credit Party Investment Amount at such time;

(x)  the Borrower and the Restricted Subsidiaries may own the Equity Interests
of their respective Subsidiaries created or acquired in accordance with the
terms of this Agreement (so long as all amounts invested in such Subsidiaries
were invested prior to the Closing Date or are otherwise independently justified
under another provision of this ‎Section 6.05);

(xi) Contingent Obligations permitted by ‎Section 6.04, to the extent
constituting Investments;

(xii) the Borrower or any Restricted Subsidiary may acquire all or substantially
all the assets of a Person or line of business or business unit of such Person,
or not less than the majority of the Equity Interests of a Person (referred to
herein as the “Acquired Entity”; and any acquisition of an Acquired Entity
meeting all the criteria of this ‎Section 6.05(xii) being referred to herein as
a “Permitted Acquisition”)); provided that (A) no Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
acquisition or immediately after giving effect thereto, (B)  immediately after
giving effect to such acquisition, the Borrower shall be in compliance on a Pro
Forma Basis with the Financial Covenants, (C) immediately after giving effect to
such acquisition (other than with respect to an acquisition of MSRs), the
Consolidated Tangible Net Worth (determined on a Pro Forma Basis in accordance
with the definition of “Pro Forma Basis” contained herein) as at such time shall
not have increased by more than 25% as a result of such acquisition, (D) in the
case of any acquisition with respect to which the aggregate consideration
(including any Indebtedness that is assumed by the Borrower or any Restricted
Subsidiary following such acquisition and any payments following such
acquisition pursuant to earn-out provisions or similar obligations) to be
incurred is expected to be $25,000,000 or more, the Borrower shall have
delivered to the Administrative Agent a certificate executed by an Authorized
Officer, certifying to the best of such officer’s knowledge, compliance with the
preceding clauses ‎(A), (B) and ‎(B)(C) inclusive, and containing the
calculations (in reasonable detail) required to establish compliance with
preceding clauses ‎(B) and (C), (E) the Acquired Entity shall be in a business
permitted by ‎Section 6.13 and (F) the Borrower will cause each Restricted
Subsidiary (except any Excluded Subsidiary) which is formed to effect, or is
acquired pursuant to, such acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Section 6.14;
provided further that the aggregate amount of such consideration paid or
provided by or on behalf of any Credit Party (including any Indebtedness
incurred or assumed by any such Person to finance any





91

--------------------------------------------------------------------------------

 

 

portion of such consideration) at any time after the Closing Date in reliance on
this ‎Section 6.05(xii) attributable to acquisitions of Persons that do not
become Credit Parties or of assets by Subsidiaries that are not or do not become
Credit Parties (including as a result of a merger or consolidation) shall not
exceed an amount in the aggregate equal to the Non-Credit Party Investment
Amount at such time (as determined immediately before making such acquisition);

(xiii) the Borrower and the Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by ‎Section 6.02(iv);

(xiv)  the Borrower and the Restricted Subsidiaries may in the ordinary course
of business make advances in the form of a prepayment of expenses to vendors,
suppliers and trade creditors, so long as such expenses were incurred in the
ordinary course of business of the Borrower or such Restricted Subsidiary;

(xv) Investments by the Borrower or any Restricted Subsidiary in Securitization
Entities, Warehouse Facility Trusts, MSR Facility Trusts, Investments in
mortgage-related securities or charge-off receivables, in each case in the
ordinary course of business;

(xvi) Investments arising out of purchases of all remaining outstanding
asset-backed securities of any Securitization Entity and/or Securitization
Assets of any Securitization Entity for the purpose of relieving the Borrower or
a Restricted Subsidiary of the administrative expense of servicing such
Securitization Entity;

(xvii) Investment in MSRs;

(xviii) Investments in Residual Interests in connection with any Securitization,
Warehouse Facility or MSR Facility;

(xix) Investments in and making or origination of Servicing Advances,
residential or commercial mortgage loans and Securitization Assets (whether or
not made in conjunction with the acquisition of MSRs);

(xx) the contribution, assignment or other transfer of Equity Interests of an
Unrestricted Subsidiary;

(xxi) in addition to Investments permitted by other clauses of this ‎Section
6.05, the Borrower and the Restricted Subsidiaries may make additional loans,
advances and other Investments to or in a Person (other than a Non-Recourse
Entity) in an aggregate amount for all loans, advances and other Investments
made pursuant to this clause ‎(xxi) not to exceed, at any time, the greater of
(x) $50,000,000 and (y) 5% of Consolidated Tangible Net Worth as at such time;

(xxii) Investments by the Borrower or any Restricted Subsidiary in the form of
loans extended to non-Affiliate borrowers in connection with any loan
origination business of the Borrower or such Restricted Subsidiary in the
ordinary course of business;





92

--------------------------------------------------------------------------------

 

 

(xxiii) purchases of mortgage backed securities or similar debt instruments in
the ordinary course of business;

(xxiv) Investments by the Borrower or any Restricted Subsidiary existing on the
Amendment No. 2 Effective Date or made pursuant to binding commitments in effect
on the Amendment No. 2 Effective Date and, in each case, set forth on Schedule
‎6.05, and Investments consisting of any extension, modification or renewal of
any such Investment; provided that the amount of any such Investment may only be
increased pursuant to this clause ‎(xxiv) to the extent required by the terms of
such Investment as in existence on the Amendment No. 2 Effective Date;

(xxv) endorsements for collection or deposit in the ordinary course of business;

(xxvi) to the extent constituting Investments, Dividends permitted pursuant to
Section 6.03.

The amount, as of any date of determination, of (i) any Investment in the form
of a loan, advance or extension of credit shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by the
applicable investor representing a payment or prepayment of in respect of
principal of such Investment, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan, advance or extension after the date of such loan, advance
or extension, (ii) any Investment in the form of a guarantee shall be equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any Investment in the form of
a transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Equity Interests or other property as of
the time of the transfer or capital contribution, minus any payments actually
received by such investor representing a return of capital of such Investment,
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition of any Equity Interests, bonds, notes,
debentures, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Dividend not
otherwise permitted under the terms of ‎Section 6.03.

Section 6.06.  Transactions with Affiliates.  The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist





93

--------------------------------------------------------------------------------

 

 

any transaction or series of related transactions (including the purchase, sale,
lease or exchange of any property, the rendering of any service or the payment
of any management, advisory or similar fees) with any Affiliate (each, an
“Affiliate Transaction”), other than on terms that taken as a whole are no less
favorable to the Borrower or such Restricted Subsidiary as would reasonably be
obtained by the Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate.

All Affiliate Transactions (and each series of related Affiliate Transactions
which are similar or part of a common plan) involving aggregate payments or
other property with a Fair Market Value in excess of $10,000,000 shall be
approved by the board of directors of the Borrower.

The restrictions set forth in the first and second paragraphs of this ‎Section
6.06 shall not apply to:

(i)   any employment or consulting agreement, employee benefit plan, officer or
director indemnification agreement or any similar arrangement entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of business or
approved in good faith by the board of directors of the Borrower and payments
pursuant thereto and the issuance of Equity Interests (other than Disqualified
Equity Interests) of the Borrower to directors and employees pursuant to stock
option, equity incentive or stock ownership plans;

(ii) transactions between or among the Borrower and any of its Restricted
Subsidiaries or between or among such Restricted Subsidiaries, in each case to
the extent not prohibited under this Agreement;

(iii) any agreement or arrangement as in effect as of the Amendment No. 2
Effective Date and set forth on Schedule 6.06 or any transactions or payments
contemplated thereby (including pursuant to any amendment thereto) in any
replacement agreement thereto so long as any such amendment or replacement
agreement is not more disadvantageous to the Administrative Agent or the Lenders
in any material respect than the original agreement as in effect on the
Amendment No. 2 Effective Date;

(iv) Dividends permitted pursuant to ‎Section 6.03;

(v)  sales of Qualified Equity Interests and capital contributions to the
Borrower from one or more holders of its Equity Interests;

(vi) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders’
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Amendment No. 2 Effective Date
and set forth on Schedule 6.06 and any similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
the Borrower or any of its Restricted Subsidiaries of obligations under any
future amendment to any such existing agreement or under any similar agreement
entered into after the Amendment No. 2 Effective Date shall be permitted by this
clause ‎(vi) only to the extent that the terms of any such





94

--------------------------------------------------------------------------------

 

 

amendment or new agreement, taken as a whole, are not disadvantageous to the
Administrative Agent or the Lenders in any material respect;

(vii) transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, receives an opinion from a nationally recognized investment
banking, appraisal or accounting firm that such Affiliate Transaction is fair,
from a financial standpoint, to the Borrower or such Restricted Subsidiary;

(viii) in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement and on terms that, in the reasonable
determination of the board of directors of the Borrower or the senior management
of the Borrower, are fair to the Borrower and its Restricted Subsidiaries and
consistent with prevailing market transactions, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party, (A) the provision of investment management, mortgage
servicing, and mortgage banking services, including but not limited to mortgage
loan fulfillment, mortgage loan warehouse services, mortgage loan origination,
mortgage loan acquisition and similar services to Affiliates, (B) the purchase,
sale or financing of assets between the Borrower and Affiliates, (C) sales of
accounts receivable, or participations therein, or Securitization Assets or
related assets in connection with any Permitted Securitization Indebtedness or
Permitted Funding Indebtedness and (D) transactions with customers, clients,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services that are Affiliates;

(ix)  guarantees by a Sponsor, Holdings, New Holdings or any Person of which the
Borrower constitutes a Subsidiary for obligations of the Borrower and its
Restricted Subsidiaries, including the Guaranty provided by New Holdings and
Holdings pursuant to Collateral and Guaranty Agreement;

(x)   investments by a Sponsor, Holdings and New Holdings in securities of the
Borrower or any Restricted Subsidiary so long as the investment is being offered
generally to other investors on the same or more favorable terms or the
securities are acquired in market transactions; and

(xi)  Co-Investment Transactions.

Section 6.07.  Asset Coverage Ratios.  The Borrower will not permit (a) the
Total Asset Coverage Ratio to be less than 2.50:1.00 as of the last day of any
month or (b) the RC Asset Coverage Ratio to be less than 1.00:1.00 at any time.

Section 6.08.  Corporate Indebtedness Ratios.  The Borrower will not permit (a)
the Interest Expense Coverage Ratio for the Test Period ending on December 31,
2017 or on the last day of any fiscal quarter of the Borrower thereafter to be
less than 3.00:1.00 or (b) the Corporate Indebtedness to EBITDA Ratio for the
Test Period ending on December 31, 2017 or on the last day of any fiscal quarter
of the Borrower thereafter to be greater than 3.00:1.00.

Section 6.09.  Consolidated Indebtedness to Consolidated Tangible Net Worth. 
The Borrower will not permit, as of the last day of any fiscal quarter of the
Borrower, the ratio of (such ratio, the “Consolidated Indebtedness to
Consolidated Tangible Net Worth Ratio”)





95

--------------------------------------------------------------------------------

 

 

(x) Consolidated Indebtedness as of such time (after giving effect to any
Borrowing that occurs at or about such time) to (y) Consolidated Tangible Net
Worth as of such time to be greater than 5.00:1.00.

Section 6.10.  Other Indebtedness and Agreements.  The Borrower will not, and
the Borrower will not permit any of its Restricted Subsidiaries to (and, in the
case of clause (ii), New Holdings or Holdings to), directly or indirectly,
permit (i) any waiver, supplement, modification, amendment, termination or
release of any indenture, instrument or agreement pursuant to which any
Indebtedness of the Borrower or any Restricted Subsidiary permitted under
‎Section 6.04(xvi) or ‎(xxi) is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would result in such
Indebtedness not being permitted to be incurred pursuant to ‎Section 6.04(xvi)
or ‎(xxi), as applicable,  or could reasonably be expected to materially
increase the obligations of the obligors thereunder or confer additional
material rights on the holders of such Indebtedness or any Permitted Refinancing
thereof (in each case, as determined by the Borrower in good faith) or (ii) any
waiver, supplement, modification or amendment of (A) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, except as otherwise in accordance with the Security
Documents, to the extent any such waiver, supplement, modification or amendment
would be materially adverse to the Lenders (it being understood and agreed that
the merger, waivers, supplements, modifications and amendments to the
organizational documents of the Borrower, New Holdings and Holdings contemplated
by the Contribution Agreement and Plan of Merger shall be deemed not to be
materially adverse to the Lenders), or (B) any Specified Contract to the extent
any such waiver, supplement, modification or amendment would, when combined with
the terms and provisions in the Specified Contracts taken as a whole, be
materially adverse to the Lenders.

Section 6.11.  Limitation on Certain Restrictions on Subsidiaries.  The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other Equity Interest or participation in its profits owned by the Borrower or
any Restricted Subsidiary, or pay any Indebtedness owed to the Borrower or any
Restricted Subsidiary, (b) make loans or advances to the Borrower or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) agreements which (x) exist on
the Closing Date and (to the extent not otherwise permitted by this ‎Section
6.11) are listed on Schedule ‎6.11 and (y) to the extent agreements permitted by
preceding sub-clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of the restrictions described in clause
(a), (b) or (c) that are contained in such existing agreement, (iv) agreements
that are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary is acquired by the Borrower or any Restricted Subsidiary, so long as
such agreements were not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (v) customary non-assignment provisions of any contract
or any lease of any Restricted Subsidiary, (vi) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or any Restricted
Subsidiary is the licensee) or other contract





96

--------------------------------------------------------------------------------

 

 

entered into by the Borrower or any Restricted Subsidiary in the ordinary course
of business, (vii) restrictions on the transfer of any asset or any Equity
Interest pending the close of the sale of such asset or such Equity Interest
permitted hereunder, (viii) restrictions on the transfer of any asset subject to
a Lien permitted by ‎Section 6.01(iii), ‎(vi), ‎(vii), ‎(xiv), ‎(xv), ‎(xvi),
‎(xviii), ‎(xix), ‎(xx), ‎(xxiii), ‎(xxiv), ‎(xxv) and (xxix); provided that
such restrictions are limited to the applicable individual agreements and/or the
property or assets subject to such agreements, (ix) customary requirements of
any Securitization, Warehouse Facility or MSR Facility that are exclusively
applicable to any Securitization Entity, Warehouse Facility Trust, MSR Facility
Trust or special purpose Subsidiary of the Borrower formed in connection
therewith, (x) provisions in documentation with respect to the Indebtedness
incurred pursuant to ‎Section 6.04(xvi) or ‎(xxi) so long as such provisions,
taken as a whole, are no more restrictive than the corresponding provisions
hereof, (xi) encumbrances or restrictions entered into, relating to, or in
connection with, Permitted Funding Indebtedness that are customary with respect
to such facilities (under the relevant circumstances) and will not materially
adversely affect the Borrower’s ability to timely make anticipated principal and
interest payments on the Obligations (as determined in good faith by the board
of directors of the Borrower or senior management of the Borrower), (xii)
restrictions on the transfer of assets (other than cash) held in a Restricted
Subsidiary of the Borrower imposed under any agreement governing Indebtedness
permitted hereunder, (xiii) customary provisions in joint venture and other
similar agreements relating solely to such joint venture to the extent such
joint venture is permitted hereunder, (xiv) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business, (xv) other Indebtedness, Disqualified Equity
Interests or Preferred Equity of the Borrower permitted to be incurred or issued
hereunder; provided that the restrictions will not materially affect the ability
of the Borrower to timely pay the Obligations, as determined in good faith by
the Borrower and (xvi) any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of any of the
contracts, instruments or obligations referred to in the foregoing clauses;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower not materially more restrictive with respect to such
dividend and other restrictions, taken as a whole, than those contained in the
dividend or other restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.12.  Limitation on Issuance of Equity Interests.  The Borrower will
not, and the Borrower will not permit any of the Restricted Subsidiaries to,
directly or indirectly, issue (i) any Preferred Equity (other than (x) in the
case of the Borrower, Preferred Equity that constitutes Qualified Equity
Interests and (y) in the case of any such Restricted Subsidiary, Preferred
Equity issued to the Borrower or a Subsidiary Guarantor) or (ii) any redeemable
common stock or other redeemable common Equity Interests other than (x) in the
case of the Borrower, common Qualified Equity Interests and (y) in the case of
any such Restricted Subsidiary, common stock or other redeemable common Equity
Interests that is or are redeemable at the sole option of such Restricted
Subsidiary.

Section 6.13.  Business; Etc.  The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, engage directly or indirectly in any business
other than the businesses engaged in by the Borrower and the Restricted
Subsidiaries as of the Closing Date and





97

--------------------------------------------------------------------------------

 

 

reasonable extensions and developments thereof and businesses reasonably
similar, ancillary or complimentary thereto.

Section 6.14.  Limitation on Creation of Subsidiaries.  (a) The Borrower will
not, and the Borrower will not permit any of the Restricted Subsidiaries to,
establish, create or acquire after the Closing Date any Restricted Subsidiary,
provided that the Borrower and its Wholly-Owned Restricted Subsidiaries shall be
permitted to establish, create and, to the extent permitted by this Agreement,
acquire Wholly-Owned Restricted Subsidiaries (provided that Non-Recourse
Entities shall only be permitted to establish, create and, to the extent
permitted by this Agreement, acquire Wholly-Owned Restricted Subsidiaries that
are Non-Recourse Entities), so long as, in each case, (i) each such new
Wholly-Owned Domestic Restricted Subsidiary (other than an Excluded Subsidiary)
promptly executes a counterpart of the Collateral and Guaranty Agreement, and
(ii) each such new Wholly-Owned Domestic Restricted Subsidiary (other than any
Non-Recourse Entity or Securitization Entities) promptly executes a counterpart
of the Intercompany Subordination Agreement to the extent then in effect.  In
addition, each new Wholly-Owned Restricted Subsidiary that is required to
execute any Credit Document shall promptly execute and deliver, or cause to be
promptly executed and delivered, all other relevant documentation (including
opinions of counsel) of the type described in ‎Section 4.02 as such new
Restricted Subsidiary would have had to deliver if such new Restricted
Subsidiary were a Credit Party on the Closing Date, in each case to the extent
reasonably requested by the Administrative Agent; provided further that
Non-Wholly Owned Subsidiaries may be established, created or acquired in
accordance with the requirements of ‎Section 6.14(b).

(b)  In addition to Restricted Subsidiaries created pursuant to preceding clause
‎(a), the Borrower and the Restricted Subsidiaries may establish, acquire or
create, and make Investments in, Non-Wholly Owned Subsidiaries after the Closing
Date as a result of Permitted Acquisitions (subject to the limitations contained
in the definitions thereof) and Investments expressly permitted to be made
pursuant to ‎Section 6.05.

Section 6.15. Prepayments of Other Indebtedness.  The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, voluntarily or optionally prepay, repurchase, redeem or otherwise
optionally or voluntarily satisfy or defease, or make any payment in violation
of any subordination terms of, whether in cash, property, securities or a
combination thereof, or otherwise acquire for consideration (including as a
result of any asset sale, change of control or similar event), or set apart any
sum for the aforesaid purposes any Indebtedness incurred pursuant to ‎Section
6.04(xvi) or ‎(xxi), except (v) pursuant to a Permitted Refinancing thereof, (w)
the conversion or exchange of any such Indebtedness to or for Qualified Equity
Interests of New Holdings, Holdings or the Borrower, (x) additional payments so
long as (A) the aggregate amount of payments made pursuant to this clause (x),
plus the aggregate amount of Dividends paid pursuant to ‎Section 6.03(v), does
not exceed $25,000,000, (B) no Default or Event of Default then exists or would
result therefrom, (C) after giving effect to such payment, the Total Asset
Coverage Ratio shall not be less than 3.00:1.00 and the RC Asset Coverage Ratio
shall not be less than 1.00:1.00, in each case, calculated on a Pro Forma Basis,
and (D) prior to the making of such payment, the Borrower shall have delivered
to the Administrative Agent a certificate of an Authorized Officer of the
Borrower certifying compliance with the preceding sub-clauses (A), (B) and (C)
and containing the calculations (in reasonable detail) required to establish
compliance with preceding sub-clause (C).





98

--------------------------------------------------------------------------------

 

 

Section 6.16.  Use of Proceeds.  The Borrower will not directly or indirectly
use the proceeds of the Loans, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would reasonably be
expected to result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as lender, underwriter, advisor,
investor, or otherwise).

No part of the proceeds of the Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law.

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01.  Events of Default.  Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

(a)  Payments.  (i) Default shall be made in the payment of any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise or (ii) default shall be made in the payment of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in clause
‎(i)) due under any Credit Document, when and as the same shall become due and
payable, and in the case of this clause (ii) such default shall continue
unremedied for a period of three Business Days; or

(b)  Representations, etc.  Any representation, warranty, certification or
statement made or deemed made by any Credit Party herein or in any other Credit
Document or in any report, certificate, financial statement or other instrument
delivered to the Administrative Agent or any Lender pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made or delivered; or

(c)  Covenants.  The Borrower or any Restricted Subsidiary shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Sections ‎5.01(d) (solely with respect to the delivery of a
compliance certificate after an Authorized Officer obtains knowledge of the
occurrence of an Asset Coverage Ratio Default in accordance with the second
sentence thereof), ‎5.01(e)(i), ‎5.04 (solely with respect to the existence of
New Holdings,  Holdings or the Borrower), ‎5.11 or ‎5.13 or ‎Article 6; provided
that any Asset Coverage Ratio Default is subject to cure pursuant to ‎Section
7.02, (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d)
(other than with respect to the delivery of a compliance certificate after an
Authorized Officer obtains knowledge of the occurrence of an Asset Coverage
Ratio Default in accordance with the second sentence thereof) or 5.01(k) and, in
the case of this clause (ii), such default shall continue unremedied for a
period not to exceed the earlier of (A) 5 days or (B) the date on which the
applicable financial statement or officers certificate is delivered or required
to be delivered to any other lender or other financing provider of Borrower or
any of its Restricted Subsidiaries, or (iii) default in the due performance or
observance by it of





99

--------------------------------------------------------------------------------

 

 

any other term, covenant or agreement contained in this Agreement (other than
those set forth in Sections ‎7.01(a), ‎7.01(b), 7.01(c)(i) and 7.01(c)(ii)) and,
in the case of this clause (iii), such default shall continue unremedied for a
period of 30 days after the earlier of (A) written notice thereof to the
Borrower by the Administrative Agent or the Required Lenders and (B) knowledge
thereof by the Borrower or any Authorized Officer of the Borrower; or

(d)  Default Under Other Agreements.  (i) The Borrower or any Restricted
Subsidiary (other than a Securitization Entity) shall (x) default in any payment
of any Indebtedness (other than the Obligations) in an aggregate principal
amount of at least $35,000,000 beyond the period of grace, if any, provided in
an instrument or agreement under which such Indebtedness was created or (y)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its stated maturity, or (ii) any Indebtedness of the type and in the
amounts described in clause ‎(i) above (x) shall be declared to be (or shall
become) due and payable, or required to be prepaid or (y) shall become subject
to a requirement to offer to prepay or repurchase such Indebtedness, in each
case, other than by a regularly scheduled required prepayment or a mandatory
prepayment not otherwise prohibited by the terms of this Agreement of less than
all of such Indebtedness, prior to the stated maturity thereof; provided, that,
to the extent that any such event or acceleration giving rise to the Event of
Default under this Section 7.01(d) is cured, expressly waived, or, in the case
of an acceleration of such Indebtedness, such acceleration is rescinded (other
than, in any case, by making the required payment, prepayment or offer to prepay
or repurchase such Indebtedness), then, to the extent that (A) no other Event of
Default shall then exist hereunder, (B) the Obligations hereunder have not been
accelerated and (C) no remedies have been exercised in accordance with the
Credit Documents as a result of an Event of Default arising solely under this
Section 7.01(d), such Event of Default under this Section 7.01(d) shall be
considered waived hereunder; or

(e)  Bankruptcy, etc.  (i) An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(x) relief in respect of New Holdings,  Holdings, the Borrower or any Restricted
Subsidiary (other than a Securitization Entity or an Immaterial Subsidiary), or
of a substantial part of the property or assets of New Holdings,  Holdings, the
Borrower or a Restricted Subsidiary (other than a Securitization Entity or an
Immaterial Subsidiary), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (y) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
New Holdings,  Holdings, the Borrower or any Restricted Subsidiary (other than a
Securitization Entity or an Immaterial Subsidiary) or for a substantial part of
the property or assets of New Holdings,  Holdings, the Borrower or a Restricted
Subsidiary (other than a Securitization Entity or an Immaterial Subsidiary) or
(z) the winding-up or liquidation of New Holdings,  Holdings, the Borrower or
any Restricted Subsidiary (other than a Securitization Entity or an Immaterial
Subsidiary); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or (ii) New Holdings,  Holdings, the Borrower or any Restricted





100

--------------------------------------------------------------------------------

 

 

Subsidiary (other than a Securitization Entity or an Immaterial Subsidiary)
shall (t) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (u) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in ‎(i) above, (v) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for New Holdings,  Holdings, the Borrower or any such Restricted Subsidiary or
for a substantial part of the property or assets of New Holdings,  Holdings, the
Borrower or any such Restricted Subsidiary, (w) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (x)
make a general assignment for the benefit of creditors, (y) become unable, admit
in writing its inability or fail generally to pay its debts as they become due
or (z) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein; or

(f)  ERISA.  An ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other such ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect; or

(g)  Security Documents.  Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral (other than, in the
aggregate, immaterial portions of the Collateral) in favor of the Collateral
Agent, superior to and prior to the rights of all third Persons (except as
permitted by ‎Section 6.01), and subject to no other Liens (except as permitted
by ‎Section 6.01), or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Security Document or the Borrower or any other Credit Party
shall assert that any security interest purported to be created by any Security
Document is not a valid, perfected first-priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby; or

(h)  Guaranty.  Any Guaranty or any provision of any Guaranty shall cease to be
in full force or effect as to any Guarantor (except as a result of a release of
any Subsidiary Guarantor in accordance with the terms thereof), or any Guarantor
or any Person acting for or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under the Collateral and Guaranty Agreement; or

(i)  Judgments.  One or more judgments or decrees shall be entered against the
Borrower or any Restricted Subsidiary (other than any Securitization Entity)
involving in the aggregate for the Borrower and the Restricted Subsidiaries a
liability (not paid or to the extent not covered by a reputable and solvent
insurance company that has not denied coverage) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $35,000,000; or





101

--------------------------------------------------------------------------------

 

 

(j)  [Reserved]; or

(k)  Change of Control.  A Change of Control shall occur; or

(l)  Holdings shall engage in any business activities or have any assets or
liabilities other than its ownership of the Equity Interests of the Borrower and
assets and liabilities incidental thereto, including its liabilities pursuant to
the Collateral and Guaranty Agreement or any unsecured guaranty in respect of
Indebtedness incurred pursuant to ‎Section 6.04(xvi) or ‎(xxi); or

(m) New Holdings shall engage in any business activities or have any assets or
liabilities other than its ownership of the Equity Interests of Holdings and the
Borrower and assets and liabilities incidental thereto, including its
liabilities pursuant to the Collateral and Guaranty Agreement or any unsecured
guaranty in respect of Indebtedness incurred pursuant to ‎Section 6.04(xvi) or
‎(xxi);

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by written notice to the Borrower, take
any or all of the following actions (provided that, if an Event of Default
specified in ‎Section 7.01(e) shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (1) and (2) below shall occur automatically
without the giving of any such notice):  (1) declare the Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(2) declare the principal of and any accrued interest and Fees in respect of all
Loans and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party, anything contained herein or in any other Credit Document to
the contrary notwithstanding; (3) enforce, as Collateral Agent, all of the Liens
and security interests created pursuant to the Security Documents; and (4)
enforce any Guaranty.

Section 7.02. Right to Cure.  Notwithstanding anything to the contrary contained
in ‎Section 7.01, if the Borrower defaults in the due performance or observance
by it of any covenant in  ‎Section 6.07 (any such default, an “Asset Coverage
Ratio Default”), such default shall be deemed to have been cured if, and only
if, the Borrower shall have, within two Business Days following the applicable
Compliance Certificate Date, fully complied with its obligations to prepay the
Loans and permanently reduce the Commitment to the extent and in the manner
required pursuant to ‎Section 2.13(c) or ‎Section 2.13(d), as applicable. For
the avoidance of doubt, no Lender shall be required to make any Loan to the
Borrower until such time as the Borrower shall have fully complied with such
obligations.

ARTICLE 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this ‎Article 8, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions





102

--------------------------------------------------------------------------------

 

 

on its behalf and to exercise such powers as are delegated to such Agents by the
terms of the Credit Documents, together with such actions and powers as are
reasonably incidental thereto.  Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to (i) execute any and all
documents (including releases, intercreditor agreements and subordination
agreements) with respect to the Collateral and the rights of the Secured
Creditors with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.  Each of the Lenders
acknowledges and agrees that an Agent may also act as the collateral agent or as
collateral trustee for the lenders under certain other Indebtedness permitted
hereunder and each Lender hereby waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Credit Suisse AG or any of its Related Parties any claims, causes
of action, damages or liabilities of whatever kind or nature relating thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Credit Documents.  Without limiting the generality of the
foregoing, (a) neither Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in ‎Section
9.08); provided that no Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and (c) except as expressly set forth in the Credit Documents, neither
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in ‎Section
9.08) or in the absence of its own gross negligence or willful
misconduct.  Neither Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to such Agent
by the Borrower or a Lender, and neither Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Credit Document, (ii) the
contents of any certificate, report or other





103

--------------------------------------------------------------------------------

 

 

document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Credit Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Credit Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
‎Article 4 or elsewhere in any Credit Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in the United States, or an
Affiliate of any such bank.  If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the 30th day after the date such notice
of resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Credit Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be.  Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and ‎Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed





104

--------------------------------------------------------------------------------

 

 

appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Credit Document, any related agreement or any document
furnished hereunder or thereunder.

Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.

The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby, (ii)
constituting property being sold or otherwise disposed of (to Persons other than
a Credit Party) upon the sale or other disposition thereof in compliance with
‎Section 6.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
‎Section 9.08) or (iv) as otherwise may be expressly provided in the relevant
Security Documents.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this ‎Article 8.

Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, the Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Credit Document and is
entitled to the benefit of the Lender acknowledgment made in paragraph seven of
this Article 8; it being understood and agreed that the Arranger and each of its
Related Parties shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Credit
Documents.  Without limitation of the foregoing, the Arranger in its capacity as
such shall not, by reason of this Agreement or any other Credit Document, have
any fiduciary relationship in respect of any Lender, Credit Party or any other
Person.





105

--------------------------------------------------------------------------------

 

 

ARTICLE 9

MISCELLANEOUS

Section 9.01.  Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile transmission, as follows:

(a)  if to the Borrower, to Private National Mortgage Acceptance Company, LLC,
Attention of: Pamela Marsh / Richard Hetzel, at 3043 Townsgate Rd., Westlake
Village, CA 91361, in each case at Phone: (805) 330-6059 / (805) 254-6088,
Email:  pamela.marsh@pnmac.com / richard.hetzel@pnmac.com;

(b)  if to the Administrative Agent, to Credit Suisse AG, Attention of: Loan
Operations – Agency Manager, Eleven Madison Avenue, 6th Floor, New York, NY
10010, Fax: 212-322-2291, Phone: 919-994-6369,
Email:  agency.loanops@credit-suisse.com;

(c)  if to the Collateral Agent, to Credit Suisse AG, Attention of: Loan
Operations – Boutique Management, Eleven Madison Avenue, 6th Floor, New York, NY
10010, Fax: 212-325-8315, Phone: 212-538-3525, Email:
list.ops-collateral@credit-suisse.com; and

(d)  if to a Lender, to it at its address (including email address or facsimile
number) set forth on Schedule 1.01(b) or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile transmission (except that, if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient) or on the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this ‎Section 9.01 or in accordance with the latest unrevoked direction from
such party given in accordance with this ‎Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

The Borrower hereby agrees, subject to the last paragraph of Section 5.01 or
unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to the Borrower, that it will, or will cause the Restricted Subsidiaries to,
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Credit Documents or to the Lenders under ‎Article 5, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request or  a notice
pursuant to ‎Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Credit Document or (iv) is required to be delivered





106

--------------------------------------------------------------------------------

 

 

to satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium that is properly identified in a format acceptable to
the Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause the
Restricted Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Credit Documents but only to the extent requested by the Administrative
Agent.

The Borrower hereby acknowledges that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”).

Each Lender agrees to cause at least one individual at or on behalf of such
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Lender or its delegate, in accordance with such Lender’s compliance
procedures and applicable law, including United States federal and state
securities laws, to make reference to Communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to New Holdings,  Holdings,
the Borrower or their respective securities for purposes of United States
federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of





107

--------------------------------------------------------------------------------

 

 

the Communications to the Administrative Agent for purposes of the Credit
Documents.  Each Lender agrees that receipt of notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Credit Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

Section 9.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Credit Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Credit Document is outstanding and unpaid and so
long as the Commitments have not been terminated.  The provisions of Sections
‎2.14, ‎2.16, ‎2.20 and ‎9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Credit Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender.

Section 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Agents and the Lenders and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

Section 9.04.  Successors and Assigns.  (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

(b)  Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it), with the
prior consent of the Borrower (which consent shall not be unreasonably withheld
or delayed) and with the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed); provided, however, that (i)
(A) the consent of the Borrower (1) shall not be required to any such assignment
made (x) to another Lender, an Affiliate of a Lender or a Related Fund of a
Lender or (y) after the occurrence and during the continuance of any Event of
Default and (2) shall be deemed to have been given if the Borrower has not
responded with five Business Days of a





108

--------------------------------------------------------------------------------

 

 

request for such consent, and (B) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of $500,000 and not less
than $2,500,000 (or, if less, the entire remaining amount of such Lender’s
Commitment or Loans); provided that simultaneous assignments by two or more
Related Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, (ii) the parties to each assignment shall (A)
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent or (B) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance, and, in each case, shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent) and (iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws) and all applicable forms described in Section 2.20(d).  Upon
acceptance and recording pursuant to paragraph ‎(e) of this ‎Section 9.04, from
and after the effective date specified in each Assignment and Acceptance, (A)
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections ‎2.14, ‎2.16, ‎2.20 and ‎9.05, as well as to any Fees
accrued for its account and not yet paid); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Pro Rata
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.





109

--------------------------------------------------------------------------------

 

 

(c)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of New Holdings,  Holdings, the Borrower or
any Restricted Subsidiary or the performance or observance by New Holdings,
 Holdings, the Borrower or any Restricted Subsidiary of any of its obligations
under this Agreement, any other Credit Document or any other instrument or
document furnished pursuant hereto; (iii) such assignee represents and warrants
that it is an Eligible Assignee legally authorized to enter into such Assignment
and Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in ‎Section 3.05 or delivered pursuant to ‎Section 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; (vii) [reserved]; and (viii)
such assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(e)  Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable





110

--------------------------------------------------------------------------------

 

 

forms described in Section 2.20(d), the Administrative Agent shall promptly (i)
accept such Assignment and Acceptance and (ii) record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph ‎(e).

(f)  Each Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other Persons in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided,  however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the following: decreasing any fees payable to such participating bank
or Person hereunder or the amount of principal of or the rate at which interest
is payable on the Loans in which such participating bank or Person has an
interest, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans in which such participating bank or Person has
an interest, increasing or extending the Commitments in which such participating
bank or Person has an interest or releasing any Subsidiary Guarantor (other than
in connection with the sale of such Subsidiary Guarantor in a transaction
permitted by ‎Section 6.02) or all or substantially all of the Collateral).  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections ‎2.14, ‎2.15, ‎2.16 and ‎2.20 (subject to the requirements and
limitations therein, including the requirements under ‎Section 2.20 (it being
understood that the documentation required under ‎Section 2.20(d) shall be
delivered to the participating Lender)))  to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to ‎Section 9.04(b);
 provided that such Participant (A) agrees to be subject to the provisions of
‎Section 2.21 as if it were an assignee under ‎Section 9.04(b) and (B) shall not
be entitled to receive any greater payment under Sections ‎2.14, ‎2.15, ‎2.16 or
‎2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of ‎Section 2.21 with
respect to any Participant.  To the extent permitted by law, each participating
bank or other Person also shall be entitled to the benefits of ‎Section 9.06 as
though it were a Lender, provided such participating bank or other Person agrees
to be subject to ‎Section 2.18 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments or Loans or in its other obligations
under any Credit Document) except to the





111

--------------------------------------------------------------------------------

 

 

extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and the Borrower, the Lenders and the
Administrative Agent shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement, notwithstanding any notice to the contrary.

(g)  Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this ‎Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
‎Section 9.16.

(h)  Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender (including any such assignment or pledge in
support of obligations owed to a Federal Reserve Bank or any other central
banking authority); provided that no such assignment shall release a Lender from
any of its obligations hereunder or substitute any such assignee for such Lender
as a party hereto.

(i)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this ‎Section
9.04, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or





112

--------------------------------------------------------------------------------

 

 

maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.

(j)  The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

Section 9.05.  Expenses; Indemnity.  (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent the Arranger and each Related Party of any of the foregoing
Persons in connection with the syndication of the Credit Facilities and the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) (but limited, with respect
to legal expenses, to the reasonable and documented fees, disbursements and
other charges of one single firm of primary counsel, one single firm of special
counsel and one firm of additional local counsel for each applicable
jurisdiction) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Arranger, each Lender and each Related Party of
any of the foregoing Persons in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Credit Documents or
in connection with the Loans made hereunder or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (but limited, with respect to legal expenses, to the
reasonable and documented fees, disbursements and other charges of one single
firm of primary counsel, one firm of special counsel and one firm of additional
local counsel for each applicable jurisdiction to the Administrative Agent, the
Collateral Agent and the Arranger, taken as a whole, and one additional single
firm of primary counsel and one firm of additional local counsel for each
applicable jurisdiction to the Lenders, taken as a whole).

(b)  The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arranger, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, penalties, claims, damages,
liabilities, obligations, fines and related expenses, including reasonable
counsel fees, charges and disbursements (but limited, with respect to legal
expenses, to the reasonable and documented fees, disbursements and other charges
of one single firm of primary counsel, one firm of special counsel and one
additional firm of local counsel for each applicable jurisdiction for all
similarly situated Indemnitees (it being agreed that, in the case of any actual
or perceived conflict of interest between or among any Indemnitees, such
Indemnitees shall be deemed not to be similarly situated and each such group of
Indemnitees shall be entitled to additional counsel as set forth herein),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of or by reason of (i) the execution or delivery
of this Agreement or any other Credit Document or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby (including the syndication of the Credit
Facilities), (ii) the use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of





113

--------------------------------------------------------------------------------

 

 

the foregoing, whether or not any Indemnitee is a party thereto (and regardless
of whether such matter is initiated by a third party or by the Borrower, any
other Credit Party or any of their respective Affiliates) or (iv) the actual or
alleged presence of or exposure to Hazardous Materials in the indoor or outdoor
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by the Borrower or any of the
Borrower’s Subsidiaries, the generation, storage, transportation, handling,
Release or disposal of Hazardous Materials by the Borrower or any of the
Borrower’s Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of the Borrower’s Subsidiaries, the
non-compliance by, or liability of or relating to, the Borrower, any of the
Borrower’s Subsidiaries or any Real Property at any time owned, leased or
operated by the Borrower or any of the Borrower’s Subsidiaries with, relating
to, or under any Environmental Law (including applicable permits thereunder), or
any Environmental Claim threatened or asserted in writing against or relating to
the Borrower, any of the Borrower’s Subsidiaries or any Real Property at any
time owned, leased or operated by the Borrower or any of the Borrower’s
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad
faith, willful misconduct or material breach of such Indemnitee’s obligations
under this Agreement or any other Credit Document, or from a dispute solely
among Indemnitees (other than any such dispute against any Person acting in its
capacity as an “agent” or “arranger” hereunder, as to which such indemnity shall
apply) at a time when the Credit Parties have not breached their obligations
hereunder in any material respect of such Indemnitee.

(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent or the Arranger under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent or the Arranger, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent or the Arranger in its
capacity as such.  For purposes hereof, a Lender’s  “pro rata share” shall be
determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure and unused Commitments at the time (in each case, determined as if no
Lender were a Defaulting Lender).

(d)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential, incidental or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e)  All amounts due under this ‎Section 9.05 shall be payable not later than
ten Business Days after written demand therefor.

Section 9.06.  Right of Setoff.  (a) If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the





114

--------------------------------------------------------------------------------

 

 

extent prohibited by law, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of the Borrower (for the avoidance of doubt, excluding any deposits
held by the Borrower in a custodial account for the benefit of a third party)
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and other Credit Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Credit Document and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of ‎Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender under
this ‎Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER CREDIT DOCUMENTS) AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY SUCH
OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08.  Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Credit Document and no course of dealing
between the Borrower or any other Credit Party and the Administrative Agent, the
Collateral Agent or any Lender shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent and the
Lenders hereunder and under the other Credit Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or any other Credit Document or
consent to any departure by the Borrower or any other Credit Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower





115

--------------------------------------------------------------------------------

 

 

and the Required Lenders; provided, however, that no such agreement shall (i)
decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or any date for the payment of any interest on any Loan,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan, without the prior written consent of each Lender directly
adversely affected thereby, (ii) increase or extend the Commitment or decrease
or extend the date for payment of any Fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of ‎Section 2.17, the provisions of ‎Section 9.04(j) or the provisions of this
Section or release any Guarantor (other than, in the case of a Subsidiary
Guarantor, in connection with the sale of such Subsidiary Guarantor in a
transaction permitted by ‎Section 6.02) or all or substantially all of the
Collateral, without the prior written consent of each Lender, (iv) modify the
protections afforded to an SPV pursuant to the provisions of ‎Section 9.04(i)
without the written consent of such SPV or (v) reduce the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document without the
prior written consent of the Administrative Agent or the Collateral Agent, as
the case may be.

(c)  Notwithstanding anything to the contrary contained in this ‎Section 9.08,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Credit Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Document if the same is not objected to in writing by the Required
Lenders within five Business Days after notice thereof.

Section 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this ‎Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.10.  Entire Agreement.  This Agreement, the Engagement Letter and the
other Credit Documents constitute the entire contract between the parties
relative to the subject matter hereof.  Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Credit Documents.  Nothing in this Agreement or in the
other Credit Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Related Parties of





116

--------------------------------------------------------------------------------

 

 

each of the Administrative Agent, the Collateral Agent the Arranger and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Credit Documents.

Section 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION ‎9.11.

Section 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 9.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together, shall constitute a
single contract, and shall become effective as provided in ‎Section
9.03.  Delivery of an executed signature page to this Agreement by facsimile or
other form of electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Section 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15.  Jurisdiction; Consent to Service of Process.  (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York state court or federal court of the
United States of America sitting in the borough of Manhattan in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Credit Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state or,
to the extent permitted by law, in such federal court; provided that suit for
the recognition or enforcement of any judgment obtained in any such





117

--------------------------------------------------------------------------------

 

 

New York state or federal court may be brought in any other court of competent
jurisdiction.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Collateral Agent or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or the other Credit Documents against
the Borrower or its properties in the courts of any jurisdiction.

(b)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Credit Documents in any New
York state or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in ‎Section 9.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.16.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel and other advisors, and to numbering, administration
and settlement service providers (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that unless prohibited by applicable law or court order, each
Lender, the Administrative Agent and the Collateral Agent shall, where
practicable, make commercially reasonable efforts to notify the Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other examination of such Lender by such governmental agency) for disclosure of
any such nonpublic information prior to disclosure of such information, (d) in
connection with the exercise of any remedies hereunder or under the other Credit
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this ‎Section 9.16 to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Credit Documents (it being agreed
that any such actual or prospective assignee or participant shall be deemed to
have entered into such an agreement if such assignee or participant “clicks
through” or takes other affirmative action to electronically acknowledge its
agreement to any electronic notification containing provisions substantially the
same as those in this ‎Section 9.16 in accordance with the standard syndication
processes of the Person disclosing such Information or customary market
standards for dissemination of such type of information) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Restricted Subsidiary or any of their respective
obligations, (f) with the consent of the Borrower, (g) to the extent such
Information





118

--------------------------------------------------------------------------------

 

 

becomes publicly available other than as a result of a breach of this ‎Section
9.16 or (h) disclosure to any rating agency when required by it; provided that,
prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Credit Parties and their Subsidiaries received by it from any of the Agents or
any Lender.  In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Credit
Documents.  For the purposes of this Section, “Information” shall mean all
information received from the Borrower and related to the Borrower or its
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower; provided that, in the case of
Information received from the Borrower after the Closing Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
‎Section 9.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

Section 9.17.  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent.  The provisions of this ‎Section
9.17 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Credit Party.

Section 9.18.  No Fiduciary Duty.  Each Lender and its Affiliates (collectively,
solely for purposes of this Section 9.18, the “Lenders”) may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates.  Each Credit Party agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or,
except with respect to the Administrative Agent’s keeping of the Register and
any Lender who sells a participation pursuant to Section 9.04 keeping of a
Participant Register, agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its Affiliates, on the other.  The Credit Parties acknowledge and agree that (i)
the transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the fiduciary or,
except as





119

--------------------------------------------------------------------------------

 

 

expressly provided in the second sentence of this Section 9.18, agent of any
Credit Party, its management, stockholders, creditors or any other Person.  Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.

Section 9.19.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Credit Parties
that pursuant to the requirements of the USA PATRIOT Act and the requirements of
the Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the USA PATRIOT Act and the Beneficial Ownership
Regulation.

Section 9.20.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)  the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)   a reduction in full or in part or cancellation of any such liability;

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.21.  Amendment and Restatement; No Novation. This Agreement
constitutes for all purposes an amendment and restatement of the Predecessor
Credit Agreement.  The Predecessor Credit Agreement, as amended and restated
hereby, continues in full force and effect as so amended and restated by this
Agreement.  Nothing contained in this Agreement or any other Credit Document
shall constitute or be construed as a novation of any of the Obligations.

[Signature pages follow]

 

 



120

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC,
as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 







--------------------------------------------------------------------------------

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent, Collateral Agent
and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

[LENDER],
as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------